Exhibit 10.1

 

Execution Version

 

 

$260,000,000
CREDIT AGREEMENT

 

Dated as of July 31, 2015

 

among

 

PRESS GANEY HOLDINGS, INC.,
as Borrower,

 

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO



--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
BMO CAPITAL MARKETS CORP.,
GOLDMAN SACHS BANK USA and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,

 

BMO CAPITAL MARKETS CORP.,
GOLDMAN SACHS BANK USA and
WELLS FARGO SECURITIES, LLC,
as Co-Syndication Agents, and

 

FIFTH THIRD BANK,
KEYBANK NATIONAL ASSOCIATION,
RAYMOND JAMES BANK, N.A.
1ST SOURCE BANK and
LAKE CITY BANK, as Co-Managers.

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

Definitions and Accounting Terms

 

SECTION 1.01

 

Defined Terms

 

1

SECTION 1.02

 

Other Interpretive Provisions

 

65

SECTION 1.03

 

Accounting Terms; Payment Dates

 

65

SECTION 1.04

 

Rounding

 

66

SECTION 1.05

 

References to Agreements, Laws, Etc.

 

66

SECTION 1.06

 

Times of Day

 

66

SECTION 1.07

 

Available Amount Transactions

 

66

SECTION 1.08

 

Pro Forma Calculations; Limited Condition Acquisitions; Ratio Compliance

 

66

SECTION 1.09

 

Currency Equivalents Generally

 

68

 

 

 

 

 

ARTICLE II

 

The Commitments and Borrowings

 

 

 

 

 

SECTION 2.01

 

Term Loan

 

69

SECTION 2.02

 

Revolving Loans

 

70

SECTION 2.03

 

Swing Line Loan

 

71

SECTION 2.04

 

Letters of Credit

 

74

SECTION 2.05

 

Conversion/Continuation

 

82

SECTION 2.06

 

Availability

 

83

SECTION 2.07

 

Prepayments

 

84

SECTION 2.08

 

Termination or Reduction of Commitments

 

94

SECTION 2.09

 

Repayment of Loans

 

95

SECTION 2.10

 

Interest

 

95

SECTION 2.11

 

Fees

 

96

SECTION 2.12

 

Computation of Interest and Fees

 

97

SECTION 2.13

 

Evidence of Indebtedness

 

97

SECTION 2.14

 

Payments Generally

 

98

SECTION 2.15

 

Sharing of Payments, Etc.

 

99

SECTION 2.16

 

Incremental Borrowings

 

100

SECTION 2.17

 

Refinancing Amendments

 

103

SECTION 2.18

 

Extensions of Loans

 

103

SECTION 2.19

 

Defaulting Lenders

 

106

 

 

 

 

 

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

 

 

 

 

SECTION 3.01

 

Taxes

 

109

SECTION 3.02

 

Illegality

 

112

SECTION 3.03

 

Inability to Determine Rates

 

113

SECTION 3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

 

113

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

SECTION 3.05

 

Funding Losses

 

114

SECTION 3.06

 

Matters Applicable to All Requests for Compensation

 

115

SECTION 3.07

 

Replacement of Lenders Under Certain Circumstances

 

115

SECTION 3.08

 

Survival

 

117

 

 

 

 

 

ARTICLE IV

 

Conditions Precedent to Borrowings

 

 

 

 

 

SECTION 4.01

 

Conditions to Initial Borrowing

 

117

SECTION 4.02

 

Conditions to All Borrowings After the Closing Date

 

119

 

 

 

 

 

ARTICLE V

 

Representations and Warranties

 

 

 

 

 

SECTION 5.01

 

Existence, Qualification and Power; Compliance with Laws

 

120

SECTION 5.02

 

Authorization; No Contravention

 

120

SECTION 5.03

 

Governmental Authorization

 

120

SECTION 5.04

 

Binding Effect

 

121

SECTION 5.05

 

Financial Statements; No Material Adverse Effect

 

121

SECTION 5.06

 

Litigation

 

122

SECTION 5.07

 

Labor Matters

 

122

SECTION 5.08

 

Ownership of Property; Liens

 

122

SECTION 5.09

 

Environmental Matters

 

122

SECTION 5.10

 

Taxes

 

122

SECTION 5.11

 

ERISA Compliance

 

122

SECTION 5.12

 

Subsidiaries

 

123

SECTION 5.13

 

Margin Regulations; Investment Company Act

 

123

SECTION 5.14

 

Disclosure

 

123

SECTION 5.15

 

Intellectual Property; Licenses, Etc.

 

123

SECTION 5.16

 

Solvency

 

124

SECTION 5.17

 

USA PATRIOT Act, FCPA and OFAC

 

124

SECTION 5.18

 

Collateral Documents

 

124

SECTION 5.19

 

Use of Proceeds

 

124

 

 

 

 

 

ARTICLE VI

Affirmative Covenants

 

 

 

 

 

SECTION 6.01

 

Financial Statements

 

125

SECTION 6.02

 

Certificates; Other Information

 

126

SECTION 6.03

 

Notice of Material Events

 

128

SECTION 6.04

 

Payment of Material Taxes

 

128

SECTION 6.05

 

Maintenance of Existence, Etc.

 

128

SECTION 6.06

 

Maintenance of Material Properties

 

129

SECTION 6.07

 

Maintenance of Insurance

 

129

SECTION 6.08

 

Compliance with Material Laws

 

129

SECTION 6.09

 

Books and Records

 

130

SECTION 6.10

 

Inspection Rights

 

130

SECTION 6.11

 

Covenant to Guarantee Obligations and Give Security

 

130

SECTION 6.12

 

Further Assurances

 

133

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

SECTION 6.13

 

Designation of Subsidiaries

 

133

SECTION 6.14

 

Use of Proceeds

 

134

SECTION 6.15

 

Post-Closing Matters

 

134

 

 

 

 

 

ARTICLE VII

 

Negative Covenants

 

 

 

 

 

SECTION 7.01

 

Liens

 

134

SECTION 7.02

 

Investments

 

138

SECTION 7.03

 

Indebtedness

 

141

SECTION 7.04

 

Fundamental Changes

 

145

SECTION 7.05

 

Dispositions

 

147

SECTION 7.06

 

Restricted Payments

 

150

SECTION 7.07

 

Change in Nature of Business

 

152

SECTION 7.08

 

Transactions with Affiliates

 

152

SECTION 7.09

 

Burdensome Agreements

 

153

SECTION 7.10

 

Changes in Fiscal Year

 

155

SECTION 7.11

 

Prepayments, Etc. of Indebtedness; Amendments to Certain Documents

 

155

 

 

 

 

 

ARTICLE VIII

 

Financial Covenant

 

 

 

 

 

SECTION 8.01

 

Senior Secured Net Leverage Ratio

 

157

SECTION 8.02

 

Borrower’s Right to Cure

 

157

 

 

 

 

 

ARTICLE IX

 

Events of Default and Remedies

 

 

 

 

 

SECTION 9.01

 

Events of Default

 

158

SECTION 9.02

 

Remedies upon Event of Default

 

160

SECTION 9.03

 

Application of Funds

 

161

 

 

 

 

 

ARTICLE X

 

Administrative Agent and Other Agents

 

 

 

 

 

SECTION 10.01

 

Appointment and Authority of the Administrative Agent

 

162

SECTION 10.02

 

Rights as a Lender

 

163

SECTION 10.03

 

Exculpatory Provisions

 

164

SECTION 10.04

 

Reliance by the Agents

 

164

SECTION 10.05

 

Delegation of Duties

 

165

SECTION 10.06

 

Non-Reliance on Agents and Other Lenders; Disclosure of Information by Agents

 

165

SECTION 10.07

 

Indemnification of Agents

 

166

SECTION 10.08

 

No Other Duties; Other Agents, Lead Arrangers, Managers, Etc.

 

166

SECTION 10.09

 

Resignation of Administrative Agent or Collateral Agent

 

167

SECTION 10.10

 

Administrative Agent May File Proofs of Claim; Credit Bidding

 

168

SECTION 10.11

 

Collateral and Guaranty Matters

 

168

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

SECTION 10.12

 

Appointment of Supplemental Administrative Agents

 

170

SECTION 10.13

 

Intercreditor Agreements

 

170

SECTION 10.14

 

Secured Cash Management Agreements and Secured Hedge Agreements

 

171

SECTION 10.15

 

Resignation as Issuing Bank or Swing Line Lender after Assignment

 

171

SECTION 10.16

 

Withholding Tax

 

172

 

 

 

 

 

ARTICLE XI

 

Miscellaneous

 

 

 

 

 

SECTION 11.01

 

Amendments, Waivers, Etc.

 

172

SECTION 11.02

 

Notices and Other Communications; Facsimile Copies

 

176

SECTION 11.03

 

No Waiver; Cumulative Remedies

 

178

SECTION 11.04

 

Attorney Costs and Expenses

 

178

SECTION 11.05

 

Indemnification by the Borrower

 

179

SECTION 11.06

 

Marshaling; Payments Set Aside

 

180

SECTION 11.07

 

Successors and Assigns

 

180

SECTION 11.08

 

Confidentiality

 

185

SECTION 11.09

 

Setoff

 

187

SECTION 11.10

 

Interest Rate Limitation

 

187

SECTION 11.11

 

Counterparts; Integration; Effectiveness

 

188

SECTION 11.12

 

Electronic Execution of Assignments and Certain Other Documents

 

188

SECTION 11.13

 

Survival

 

188

SECTION 11.14

 

Severability

 

188

SECTION 11.15

 

GOVERNING LAW

 

188

SECTION 11.16

 

WAIVER OF RIGHT TO TRIAL BY JURY

 

189

SECTION 11.17

 

Limitation of Liability

 

189

SECTION 11.18

 

Judgment Currency

 

189

SECTION 11.19

 

Lender Action

 

190

SECTION 11.20

 

Use of Name, Logo, Etc.

 

190

SECTION 11.21

 

USA PATRIOT Act Notice

 

190

SECTION 11.22

 

Service of Process

 

191

SECTION 11.23

 

No Advisory or Fiduciary Responsibility

 

191

SECTION 11.24

 

Payments Set Aside

 

191

SECTION 11.25

 

Binding Effect

 

192

SECTION 11.26

 

Headings

 

192

 

SCHEDULES

 

 

 

 

 

 

 

 

 

1.01A

Guarantors

 

 

1.01B

Mortgaged Properties

 

 

2.01

Commitments

 

 

2.04(12)

Existing Letters of Credit

 

 

5.11(1)

ERISA Compliance

 

 

5.12

Subsidiaries and Other Equity Investments

 

 

6.15

Post-Closing Matters

 

 

7.01

Existing Liens

 

 

7.02

Existing Investments

 

 

7.03

Existing Indebtedness

 

 

 

iv

--------------------------------------------------------------------------------


 

7.08

Transactions with Affiliates

 

 

7.09

Existing Restrictions

 

 

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A-1

Committed Loan Notice

 

 

A-2

Issuance Notice

 

 

A-3

Swing Line Loan Request

 

 

A-4

Conversion/Continuation Notice

 

 

B-1

Term Loan Note

 

 

B-2

Revolving Loan Note

 

 

B-3

Swing Line Note

 

 

C

Compliance Certificate

 

 

D

Assignment and Assumption

 

 

E

Guaranty

 

 

F

Security Agreement

 

 

G-1

Non-Bank Certificate

 

 

G-2

Non-Bank Certificate

 

 

G-3

Non-Bank Certificate

 

 

G-4

Non-Bank Certificate

 

 

H

Intercompany Subordination Agreement

 

 

I

Solvency Certificate

 

 

J

Discount Range Prepayment Notice

 

 

K

Discount Range Prepayment Offer

 

 

L

Solicited Discounted Prepayment Notice

 

 

M

Solicited Discounted Prepayment Offer

 

 

N

Specified Discount Prepayment Notice

 

 

O

Specified Discount Prepayment Response

 

 

P

Acceptance and Prepayment Notice

 

 

R

Prepayment Notice

 

 

S

Equal Priority Intercreditor Agreement

 

 

T

Junior Lien Intercreditor Agreement

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of July 31, 2015, among PRESS GANEY
HOLDINGS, INC., a Delaware corporation (the “Borrower”), BARCLAYS BANK PLC, as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) under the Loan Documents, the other
agents listed on the cover page, and each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

The Borrower has previously entered into that certain First Lien Credit
Agreement dated as of April 20, 2012 among PG Holdco, LLC, the Borrower (f/k/a
PGA Holdings, Inc.), the several Lenders (as defined therein) and the Issuing
Lenders (as defined therein) from time to time parties thereto, Barclays Bank
PLC, as administrative agent and collateral agent, and the syndication agents
and documentation agents named therein (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof prior to the date hereof, the “Existing Credit
Agreement”).

 

The Borrower wishes to repay all Indebtedness of the Borrower and its
Subsidiaries incurred pursuant to the Existing Credit Agreement (the “Closing
Date Refinancing”).  In connection with the Closing Date Refinancing, the
Borrower has requested that certain existing Lenders extend credit to the
Borrower on the terms set forth herein in the form of (1) $185,000,000 of Term
Loans and (2) $75,000,000 aggregate principal amount of Revolving Commitments on
the Closing Date.

 

The proceeds of the Term Loans and any Revolving Loans made on the Closing Date,
together with the proceeds of cash on hand at the Borrower and its subsidiaries
on the Closing Date, will be used on the Closing Date to, inter alia, (i) effect
the Closing Date Refinancing, (ii) pay certain original issue discount or
upfront fees in connection with the Transactions and (iii) pay the Transaction
Expenses.

 

The applicable Lenders have indicated their willingness to lend, and the Issuing
Bank has indicated its willingness to issue Letters of Credit, in each case on
the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree to amend and restate the Existing Credit Agreement in its
entirety as follows:

 

ARTICLE I

 

Definitions and Accounting Terms

 

SECTION 1.01                     Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acceptable Discount” has the meaning specified in Section 2.07(1)(d)(iv)(2).

 

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.07(1)(d)(iv)(3).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit P.

 

--------------------------------------------------------------------------------


 

“Acceptance Date” has the meaning specified in Section 2.07(1)(d)(iv)(2).

 

“Acquisition Agreement Representations” means, the representations and
warranties with respect to the target of a Permitted Investment made in the
acquisition agreement for such Permitted Investment to the extent a breach of
such representations and warranties is materially adverse to the interests of
the Lenders.

 

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Incremental Loan in accordance with
Section 2.16 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.17; provided, that each
Additional Lender shall be subject to the approval of the Administrative Agent,
the Issuing Bank or the Swing Line Lender (such approval not to be unreasonably
withheld, conditioned or delayed), in each case to the extent any such consent
would be required from such Person under Section 11.07(2)(c)(ii), (iii) or (iv),
respectively, for an assignment of such Loans to such Additional Lender.

 

“Adjusted Eurodollar Rate” means, with respect to any Borrowing of Eurodollar
Rate Loans for any Interest Period, an interest rate per annum equal to the
Eurodollar Rate based on the definition of “Eurodollar Rate” for such Interest
Period multiplied by the Statutory Reserve Rate.  The Adjusted Eurodollar Rate
will be adjusted automatically as to all Borrowings of Eurodollar Rate Loans
then outstanding as of the effective date of any change in the Statutory Reserve
Rate; it being understood and agreed that should the reserve adjusted Eurodollar
Rate be less than zero, such rate shall be deemed to be zero.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have the meanings correlative thereto.  For the avoidance of doubt,
none of the Lead Arrangers, the Agents or their respective lending affiliates
(in their capacities as such) shall be deemed to be an Affiliate of the Borrower
or any of their respective Subsidiaries.

 

“Affiliate Lenders” means, at any time, collectively, any Lender that is the
Sponsor or an Affiliate of the Sponsor (other than the Borrower and its
Subsidiaries or any natural person) at such time.

 

“Agent Parties” has the meaning specified in Section 11.02(3).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

 

2

--------------------------------------------------------------------------------


 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Supplemental Administrative Agents (if any), the Lead Arrangers, the Joint
Bookrunners and the Co-Syndication Agents.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

 

“Agreement Currency” has the meaning specified in Section 11.18.

 

“All-In Yield” means, as to any Indebtedness or Loans of any Class, the yield
thereof, as determined by the Administrative Agent, in the form of interest rate
margin, OID, upfront fees, rate floors or otherwise; provided, that OID and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); provided, further, that “All-In Yield” shall
not include bona fide arrangement fees, structuring fees, underwriting, ticking
or similar fees.

 

“Annual Financial Statements” means the audited consolidated balance sheets of
the Borrower as of December 31, 2012, December 31, 2013 and December 31, 2014,
and the related consolidated statements of operations, cash flows and
stockholders’ equity of the Borrower for the fiscal years then ended.

 

“Applicable Commitment Fee” means a percentage per annum that shall be equal to
(a) from the Closing Date until the third Business Day after the date on which
the Administrative Agent shall have received the applicable financial statements
pursuant to Section 6.01 for the first full fiscal quarter of the Borrower after
the Closing Date and a Compliance Certificate pursuant to
Section 6.02(1) calculating the Senior Secured Net Leverage Ratio in respect of
the first Test Period ending after the Closing Date, 0.375% per annum, and
(b) thereafter, the applicable rate per annum set forth below under the caption
“Applicable Commitment Fee” based upon the Senior Secured Net Leverage Ratio as
of the last day of the most recent Test Period as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(1):

 

Senior Secured 
Net Leverage Ratio

 

Applicable 
Commitment Fee

 

Above or equal to 3.00 to 1.00

 

0.50

%

Below 3.00 to 1.00

 

0.375

%

 

No change in the Applicable Commitment Fee shall be effective until three
(3) Business Days after the date on which the Administrative Agent shall have
received the applicable financial statements pursuant to Section 6.01 and a
Compliance Certificate pursuant to Section 6.02(1) calculating the Senior
Secured Net Leverage Ratio.  At any time the Borrower has not submitted to the
Administrative Agent the applicable information as and when required under
Section 6.01 and Section 6.02(1), the Applicable Commitment Fee shall be
determined as if the Senior Secured Net Leverage Ratio were in excess of or
equal to 3.00 to 1.00.  Within one (1) Business Day of receipt of the applicable
information under Section 6.01 and Section 6.02(1), the Administrative Agent
shall give each Lender telefacsimile or telephonic notice (confirmed in writing)
of the Applicable Commitment Fee in effect from such date.

 

In the event that any financial statement or certificate delivered pursuant to
Section 6.01 or Section 6.02 is determined to be inaccurate (at a time prior to
the satisfaction of the Termination Conditions),

 

3

--------------------------------------------------------------------------------


 

and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee for any such period than the Applicable Commitment Fee
applied for such period, then (i) the Borrower shall promptly (and in any event
within five (5) Business Days) following such determination deliver to the
Administrative Agent correct financial statements and certificates required by
Section 6.01 and Section 6.02 for such period, (ii) the Applicable Commitment
Fee for such period shall be determined as if the Senior Secured Net Leverage
Ratio were determined based on the amounts set forth in such correct financial
statements and certificates and (iii) the Borrower shall promptly (and in any
event within ten (10) Business Days) following delivery of such corrected
financial statements and certificates pay to the Administrative Agent the
accrued additional amounts owing as a result of such increased Applicable
Commitment Fee for such period.  Nothing in this paragraph shall limit the right
of the Administrative Agent or any Lender under Section 2.10 or Article IX. 
Notwithstanding anything to the contrary set forth herein, solely with respect
to the provisions of this paragraph, such provisions may be amended or waived
with the consent of only the Borrower and the Required Revolving Lenders.

 

“Applicable Discount” has the meaning specified in Section 2.07(1)(d)(iii)(2).

 

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity.”

 

“Applicable Rate” means, a percentage per annum equal to, (a) for Eurodollar
Rate Loans, 1.75% and (b) for Base Rate Loans, 0.75%; provided, that from and
after the third Business Day after the date on which the Administrative Agent
shall have received the applicable financial statements pursuant to Section 6.01
and a Compliance Certificate pursuant to Section 6.02(1) calculating the Senior
Secured Net Leverage Ratio in respect of the first Test Period ending after the
Closing Date, the “Applicable Rate” for Loans shall be the applicable rate per
annum set forth below under the caption “Alternate Base Rate Spread” or
“Eurodollar Rate Spread,” respectively, based upon the Senior Secured Net
Leverage Ratio as of the last day of the most recent Test Period as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(1):

 

Pricing Level

 

Senior Secured
Net Leverage Ratio

 

Eurodollar
Rate Spread

 

Base Rate
Spread

 

 

 

 

 

 

 

 

 

1

 

Above or equal to 3.00 to 1.00

 

2.25

%

1.25

%

 

 

 

 

 

 

 

 

2

 

Above or equal to 2.25 to 1.00 but less than 3.00 to 1.00

 

2.00

%

1.00

%

 

 

 

 

 

 

 

 

3

 

Above or equal to 1.50 to 1.00 but less than 2.25 to 1.00

 

1.75

%

0.75

%

 

 

 

 

 

 

 

 

4

 

Less than 1.50 to 1.00

 

1.50

%

0.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Net Leverage Ratio shall become effective as of the third
Business Day immediately following the date on which the Administrative Agent
shall have received the applicable financial statements pursuant to Section 6.01
and a Compliance Certificate pursuant to Section 6.02(1); provided, however,
that if such financial statements or a Compliance Certificate are not delivered
when due in accordance with such Sections, then Pricing Level 1 shall apply in
respect of the Loans and L/C Fees as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and in
each case shall remain in effect until the date on which such Compliance
Certificate is delivered.

 

4

--------------------------------------------------------------------------------


 

In the event that any financial statement or certificate delivered pursuant to
Section 6.01 or Section 6.02 is determined to be inaccurate (at a time prior to
the satisfaction of the Termination Conditions), and such inaccuracy, if
corrected, would have resulted in a higher Applicable Rate for such period,
(i) the Borrower shall promptly (and in any event within five (5) Business Days)
following such determination deliver to the Administrative Agent correct
financial statements and certificates required by Section 6.01 and Section 6.02
for such period, (ii) the Applicable Rate for such period shall be determined as
if the Senior Secured Net Leverage Ratio were determined based on the amounts
set forth in such correct financial statements and certificates and (iii) the
Borrower shall promptly (and in any event within ten (10) Business Days) and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Bank, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Bank), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
Nothing in this paragraph shall limit the rights of the Administrative Agent,
any Lender or the Issuing Bank, as the case may be, under Section 2.10 or under
Article IX.  The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.  Notwithstanding anything to the contrary set forth herein, solely
with respect to the provisions of this paragraph, such provisions may be amended
or waived with the consent of only the Borrower and (x) with respect to the
Applicable Rate for Revolving Loans, the Required Revolving Lenders and (y) with
respect to the Applicable Rate for Term Loans, the Required Facility Lenders.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

 

“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses and disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor selected by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.07(1); provided, that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

“Auto-Renewal Letter of Credit” has the meaning specified in Section 2.04(2)(c).

 

5

--------------------------------------------------------------------------------


 

“Available Amount” means, at any time (the “Reference Date”), with respect to
the applicable Available Amount Reference Period, a cumulative amount equal to
the sum of, without duplication:

 

(1)                                 an amount equal to the product of (a) the
ECF Percentage and (b) Excess Cash Flow (which amount shall not be less than
zero in any fiscal year) of the Borrower and the Restricted Subsidiaries for
such Available Amount Reference Period (it being understood for the avoidance of
doubt that, solely for purposes of this definition, Excess Cash Flow for any
fiscal year shall be deemed to be zero until the financial statements required
to be delivered pursuant to Section 6.01(1) for such fiscal year and the related
Compliance Certificate required to be delivered pursuant to Section 6.02(1) for
such fiscal year have been received by the Administrative Agent); plus

 

(2)                                 the amount of any capital contributions or
Net Cash Proceeds from Permitted Equity Issuances (or issuances of debt
securities representing obligations of the Borrower or Restricted Subsidiaries
(other than debt securities representing intercompany Indebtedness) that have
been converted into or exchanged for Qualified Equity Interests) received by the
Borrower as equity solely in exchange for Qualified Equity Interests of the
Borrower during the period from and including the Business Day immediately
following the Closing Date through and including the Reference Date and, in each
case, other than the proceeds of Specified Equity Contributions Not Otherwise
Applied; plus

 

(3)                                 to the extent not already reflected as a
return of capital with respect to such Investment for purposes of determining
the amount of such Investment, the aggregate amount of all cash dividends and
other cash distributions received by the Borrower or any Restricted Subsidiary
from any Minority Investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date in respect of Investments in such
Unrestricted Subsidiary or Minority Investments made in reliance on the
Available Amount; plus

 

(4)                                 to the extent not already reflected as a
return of capital with respect to such Investment for purposes of determining
the amount of such Investment, the Investments of the Borrower and its
Restricted Subsidiaries in any Unrestricted Subsidiary that has been
re-designated as a Restricted Subsidiary or that has been merged or consolidated
with or into the Borrower or any of its Restricted Subsidiaries (up to the
lesser of (a) the fair market value (as determined in good faith by the
Borrower) of the Investments of the Borrower and its Restricted Subsidiaries in
such Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (b) the fair market value (as determined in good faith by the
Borrower) of the original Investments by the Borrower and its Restricted
Subsidiaries in such Unrestricted Subsidiary); plus

 

(5)                                 to the extent not (i) already reflected as a
return of capital with respect to such Investment for purposes of determining
the amount of such Investment or (ii) required to be applied to prepay Term
Loans in accordance with Section 2.07(2)(b), the aggregate amount of all Net
Cash Proceeds received by the Borrower or any Restricted Subsidiary in
connection with the sale, transfer or other disposition of its ownership
interest in any Minority Investment or Unrestricted Subsidiary during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date, in each case, to the extent that the
original Investments in such Unrestricted Subsidiary or Minority Investments
were made in reliance on the Available Amount (up to the lesser of (a) such
returns, profits, distributions and similar amounts and (b) the fair market
value (as determined in good faith by the Borrower) of the original Investments
by the Borrower and its Restricted Subsidiaries); plus

 

6

--------------------------------------------------------------------------------


 

(6)                                 to the extent not already reflected as a
return of capital with respect to such Investment for purposes of determining
the amount of such Investment, the returns (including repayments of principal
and payments of interest), profits, distributions and similar amounts received
in cash or Cash Equivalents by the Borrower and its Restricted Subsidiaries on
Investments made by the Borrower or any Restricted Subsidiary in reliance on the
Available Amount; plus

 

(7)                                 any amount of mandatory prepayments required
to be prepaid pursuant to Section 2.07(2) that have been declined by Lenders and
retained by the Borrower; minus

 

(8)                                 the aggregate amount of any Investments made
pursuant to Section 7.02(24)(b) and any Restricted Payments made pursuant to
Section 7.06(11)(b) during the period commencing on the Closing Date and ending
on the Reference Date (and, for purposes of this clause (8), without taking
account of the intended usage of the Available Amount on such Reference Date in
the contemplated transaction);

 

provided that the Borrower shall retain credit for earned capacity pursuant to
the definition of “Available Amount” in the Existing Credit Agreement as of
December 31, 2014.

 

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing on (i) with respect to the calculation of clause (1) of
the definition of “Available Amount,” the first Business Day of fiscal year 2015
and (ii) with respect to the calculation of the remainder of the definition of
“Available Amount,” the day after the Closing Date, and, in each case, ending on
the last day of the most recent fiscal year for which financial statements
required to be delivered pursuant to Section 6.01(1), and the related Compliance
Certificate required to be delivered pursuant to Section 6.02(1), have been
received by the Administrative Agent.

 

“Barclays” means Barclays Bank PLC.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c) the
Adjusted Eurodollar Rate on such day for an Interest Period of one (1) month
plus 1.00% (or, if such day is not a Business Day, the immediately preceding
Business Day).  Any change in such rate announced by Barclays shall take effect
at the opening of business on the day specified in the public announcement of
such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“BMO” means BMO Capital Markets Corp.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement, together with its successors and assigns permitted hereunder.

 

“Borrower IPO” means the initial offering of the Borrower’s Equity Interests
constituting common capital stock to the public on May 21, 2015.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.07(1)(d)(ii).

 

7

--------------------------------------------------------------------------------


 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.07(1)(d)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.07(1)(d)(iv).

 

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
(which, as of the date of this Agreement, is New York, New York) and if such day
relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided, that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Administrative Agent.

 

“Cash Collateralize” means, in respect of an Obligation, to pledge and deposit
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
Administrative Agent, the Issuing Bank or the Swing Line Lender, as applicable
(and “Cash Collateralization” has a corresponding meaning).  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

8

--------------------------------------------------------------------------------


 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(1)                                 Dollars, Euros, Pounds Sterling and Canadian
Dollars;

 

(2)                                 readily marketable direct obligations issued
or directly and fully and unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 12 months or less from the date of
acquisition;

 

(3)                                 certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, demand deposits, bankers’ acceptances with maturities not exceeding
one year and overnight bank deposits, in each case with any domestic or foreign
commercial bank having capital and surplus of not less than $250,000,000 (or the
foreign currency equivalent thereof as of the date of such investment);

 

(4)                                 repurchase obligations for underlying
securities of the types described in clauses (2) and (3) above or
clause (6) below entered into with any financial institution meeting the
qualifications specified in clause (3) above;

 

(5)                                 commercial paper rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 12 months
after the date of creation thereof;

 

(6)                                 marketable short-term money market and
similar highly liquid funds having a rating of at least P-2 or A-2 from either
Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency);

 

(7)                                 readily marketable direct obligations issued
by any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof, in each case having an Investment Grade
Rating from either Moody’s or S&P (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) with maturities of 12 months or less from
the date of acquisition;

 

(8)                                 Investments with average maturities of
12 months or less from the date of acquisition in money market funds rated AAA-
(or the equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof)
or better by Moody’s (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency);

 

(9)                                 investment funds investing substantially all
of their assets in securities of the types described in clauses (1) through
(8) above; and

 

(10)                          solely with respect to any Captive Insurance
Subsidiary, any investment that such Captive Insurance Subsidiary is not
prohibited to make in accordance with applicable law.

 

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a jurisdiction outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (10) above of foreign obligors,

 

9

--------------------------------------------------------------------------------


 

which Investments or obligors (or the parents of such obligors) have ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (b) other short-term investments in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (10) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above,
provided, that such amounts, except amounts used to pay non-Dollar denominated
obligations of the Borrower or any Restricted Subsidiary in the ordinary course
of business, are converted into Dollars as promptly as practicable and in any
event within ten (10) Business Days following the receipt of such amounts.

 

“Cash Management Bank” means any Person that is a Lender or Agent or an
Affiliate of a Lender or Agent at the time it initially provides any Cash
Management Services, whether or not such Person subsequently ceases to be a
Lender or Agent or an Affiliate of a Lender or Agent.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations.”

 

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
Equity Interests (or Equity Interests and Indebtedness) of one or more Foreign
Subsidiaries that are CFCs, including the indirect ownership of such Equity
Interests (or Equity Interests and Indebtedness) through one or more Domestic
Subsidiaries that have no material assets other than such assets.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:

 

(1)                                 the adoption or taking effect of any law,
rule, regulation or treaty (excluding the taking effect after the date of this
Agreement of a law, rule, regulation or treaty adopted prior to the date of this
Agreement),

 

(2)                                 any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or

 

(3)                                 the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

It is understood and agreed that (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173) and all requests, rules,
guidelines, requirements and directives thereunder

 

10

--------------------------------------------------------------------------------


 

or issued in connection therewith or in implementation thereof and (b) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervisory
Practices (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means (a) any Person or Persons other than a Permitted
Holder constituting a “group” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person and its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), becomes
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act),
directly or indirectly, of Equity Interests representing more than thirty-five
percent (35%) of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) the occurrence of a
change of control, or similar provision, as defined in any agreement or
instrument governing any Indebtedness for borrowed money in an aggregate
principal amount in excess of the Threshold Amount.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans made by the
Lenders on the Closing Date to the Borrower pursuant to Section 2.01(1) (the
“Initial Term Loans”), Revolving Loans, Swing Line Loans, Incremental Term
Loans, Refinancing Term Loans, Refinancing Revolving Loans, Extended Term Loans
or Extended Revolving Loans, (b) any Commitment, refers to whether such
Commitment is a Commitment in respect of Term Loans made by the Lenders on the
Closing Date to the Borrower pursuant to Section 2.01(1), Revolving Loans, Swing
Line Loans, Refinancing Term Commitment (and, in the case of an Refinancing Term
Commitment, the Class of Loans to which such commitment relates), Refinancing
Revolving Commitment (and, in the case of an Refinancing Revolving Commitment,
the Class of Loans to which such commitment relates) or a Commitment in respect
of a Class of Loans to be made pursuant to an Incremental Amendment or an
Extension Amendment and (c) any Lender, refers to whether such Lender has a Loan
or Commitment with respect to a particular Class of Loans or Commitments. 
Refinancing Term Commitments, Refinancing Revolving Commitments, Refinancing
Term Loans, Refinancing Revolving Loans, Incremental Term Loans and Extended
Term Loans that have different terms and conditions shall be construed to be in
different Classes.

 

“Closing Date” means the first date on which the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01 and the
Term Loans are made to the Borrower pursuant to Section 2.01(1).

 

“Closing Date Refinancing” has the meaning specified in the preliminary
statements to this Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document, the Mortgaged Properties and all other property that is
subject or purported to be subject to any Lien in favor of the Collateral Agent
for the benefit of the Secured Parties pursuant to any Collateral Document.

 

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

 

11

--------------------------------------------------------------------------------


 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(1)                                 the Collateral Agent will have received each
Collateral Document required to be delivered on the Closing Date pursuant to
Section 4.01(1)(c) or, after the Closing Date, pursuant to Section 6.11,
Section 6.12 or Section 6.15, duly executed by each Loan Party that is a party
thereto;

 

(2)                                 all Obligations will have been
unconditionally guaranteed by (a) each Restricted Subsidiary of the Borrower
that is a wholly owned Material Domestic Subsidiary (other than an Excluded
Subsidiary), including those that are listed on Schedule 1.01A hereto, and
(b) any other Subsidiary of the Borrower that Guarantees any Indebtedness
incurred by the Borrower pursuant to (A) any Junior Financing or (B) any Credit
Agreement Refinancing Indebtedness (or, in the case of each of the preceding
clauses (A) and (B), any Permitted Refinancing thereof) (each Subsidiary
described in clause (a) or (b), a “Guarantor”);

 

(3)                                 the Obligations will have been secured by a
perfected first-priority security interest (subject to Liens permitted by
Section 7.01) in:

 

(a)                                 [Reserved];

 

(b)                                 all Equity Interests of each Guarantor and
each Material Domestic Subsidiary and Material Foreign Subsidiary that are
directly owned by the Borrower or any Guarantor, other than Excluded Equity
Interests (as defined in the Security Agreement); and

 

(c)                                  all Indebtedness and evidence of
Indebtedness held by any Loan Party;

 

provided, that (A) all Indebtedness of the Borrower or any wholly owned
Restricted Subsidiary that is owing to any Loan Party will be subject to the
Intercompany Subordination Agreement and (B) to the extent required by the
Security Agreement, the Collateral Agent will have received all instruments
evidencing Indebtedness referred to in clause (c) above together with undated
instruments of transfer with respect thereto endorsed in blank;

 

(4)                                 except to the extent otherwise provided
hereunder including subject to Liens permitted by Section 7.01 or under any
Collateral Document, and, in each case, subject to exceptions and limitations
otherwise set forth in this Agreement and in the Collateral Documents, the
Obligations and the Guaranty shall have been secured by a first-priority
security interest in substantially all tangible and intangible personal property
of the Borrower and each Guarantor (including accounts receivable), inventory,
equipment, investment property, contract rights, applications and registrations
of intellectual property filed in the United States, other general intangibles,
and proceeds of the foregoing), in each case, which security interest shall be
perfected to the extent such security interest may be perfected by
(a) delivering certificated securities or instruments, (b) filing financing
statements with respect to a Loan Party under the Uniform Commercial Code or
(c) making any necessary filings with the United States Patent and Trademark
Office or United States Copyright Office; provided, that any such security
interests in the Collateral shall be subject to the terms of the Intercreditor
Agreements; and

 

(5)                                 the Collateral Agent shall have received the
items set forth in Section 6.11(2)(b) herein.

 

12

--------------------------------------------------------------------------------


 

Nothing in the Loan Documents (including this definition) shall require the
creation, perfection or maintenance of pledges of or security interests in, or
the obtaining of title insurance or abstracts with respect to, (x) Excluded
Assets or (y) any other particular assets if and for so long as, in the
reasonable judgment of the Collateral Agent, the cost of creating, perfecting or
maintaining such pledges or security interests in such other assets or obtaining
title insurance or abstracts in respect of such other assets shall be excessive
in view of the fair market value (as determined by the Borrower in its
reasonable judgment) of such other assets or the practical benefit to the
Lenders afforded thereby.

 

The Collateral Agent may grant extensions of time for the creation or perfection
of security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date, as
applicable, for the creation or perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that creation or perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

No actions required by the Laws of any non-U.S. jurisdiction shall be required
in order to create or perfect any security interests in any assets located
outside of the U.S. (including any intellectual property registered in any
non-U.S. jurisdiction), and there is no obligation to execute or deliver
security agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction.  No control agreements shall be required with respect to any
deposit account, securities account, commodities account or other bank account.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Intercompany Subordination
Agreement, the Mortgages, and each of the mortgages, collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Agents and the Lenders pursuant to Sections
4.01(1)(c), 6.11, 6.12 or 6.15, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.

 

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

 

“Committed Loan Notice” means a notice of a Borrowing pursuant to Article II,
which, if in writing, shall be substantially in the form of Exhibit A-1.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and executed by a Responsible Officer of the Borrower,

 

(a)                                 certifying as to whether a Default or Event
of Default has occurred and is continuing and, if applicable, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto,

 

(b)                                 attaching the financial statements delivered
under Section 6.01(1) or (2), as applicable, and certifying as to (and
containing all information and calculations necessary for determining)
compliance with the financial covenant under Section 8.01 as of the last day of
the applicable Test Period.

 

13

--------------------------------------------------------------------------------


 

(c)                                  for each fiscal year of the Borrower,
beginning with the fiscal year ending December 31, 2015, setting forth a
reasonably detailed calculation of Excess Cash Flow for the fiscal year with
respect to which such financial statements are being delivered, and

 

(d)                                 in the case of financial statements
delivered under Section 6.01(1), setting forth a reasonably detailed calculation
of the Net Cash Proceeds received during the applicable period by or on behalf
of, the Borrower or any of the Restricted Subsidiaries in respect of any
Disposition or Casualty Event subject to prepayment pursuant to
Section 2.07(2)(b)(i) and the portion of such Net Cash Proceeds that has been
invested or are intended to be reinvested in accordance with
Section 2.07(2)(b)(ii).

 

“Consolidated Adjusted EBITDA” means, with respect to any Person for any Test
Period, Consolidated Net Income of such Person for such Test Period, adjusted
by:

 

(1)                                 adding thereto, in each case only to the
extent deducted in determining such Consolidated Net Income and without
duplication:

 

(a)                                 Consolidated Interest Expense for such Test
Period;

 

(b)                                 Consolidated Amortization Expense for such
Test Period;

 

(c)                                  Consolidated Depreciation Expense for such
Test Period;

 

(d)                                 Consolidated Tax Expense for such Test
Period;

 

(e)                                  the amount of any restructuring,
integration, remediation or similar charges, costs, expenses or reserves in such
Test Period (whether or not characterized as such in accordance with GAAP),
including charges, costs, expenses or reserves incurred or taken in connection
with (A) Permitted Acquisitions and Investments after the Closing Date and
(B) severance and the consolidation or closing of any facilities after the
Closing Date;

 

(f)                                   the amount of costs relating to signing,
retention and completion bonuses, relocation expenses, recruiting expenses,
costs and expenses incurred in connection with any strategic or new initiatives,
transition costs, consolidation and closing costs for facilities and new systems
design and implementation costs;

 

(g)                                  the amount of “run-rate” cost savings,
operating expense reductions and synergies projected by such Person in good
faith to result from actions taken, committed, to be taken or expected to be
taken no later than 18 months after the end of such Test Period (which cost
savings shall be determined by the Borrower in good faith and calculated on a
Pro Forma Basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such Test Period), net of the
amount of actual benefits realized during such Test Period from such actions;
provided, that amounts added back pursuant to this clause (g) shall not exceed
15% of Consolidated Adjusted EBITDA prior to giving effect to this clause (g);

 

(h)                                 any costs or expenses incurred in such Test
Period pursuant to any management equity plan, profits interest or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription, stockholders or partnership agreement;

 

14

--------------------------------------------------------------------------------


 

(i)                                     any net loss from disposed or
discontinued operations;

 

(j)                                    cash receipts (or any netting
arrangements resulting in reduced cash expenditures) not representing
Consolidated Adjusted EBITDA or Consolidated Net Income of such Person in any
Test Period to the extent non-cash gains relating to such income were deducted
in the calculation of Consolidated Adjusted EBITDA of such Person pursuant to
paragraph (2) below for any previous Test Period and not added back;

 

(k)                                 any other non-cash charges or expenses
reducing Consolidated Net Income for such Test Period (provided, that if any
such non-cash charges or expenses represent an accrual or reserve for potential
cash items in any future Test Period, (i) such Person may determine not to add
back such non-cash charge or expense in the current Test Period and (ii) to the
extent such Person does decide to add back such non-cash charge or expense, the
cash payment in respect thereof in such future Test Period shall be subtracted
from Consolidated Adjusted EBITDA to such extent, and excluding amortization of
a prepaid cash item that was paid in a prior Test Period);

 

(l)                                     the amount of any expenses paid on
behalf of any member of the board of directors or reimbursable to such member of
the board of directors;

 

(m)                             [reserved];

 

(n)                                 [reserved];

 

(o)                                 expenses in the form of bonuses paid to
employees in connection with Permitted Acquisitions and expenses, charges and
losses resulting from the payment of earn-out obligations;

 

(p)                                 the amount of any contingent payments in
connection with the licensing of intellectual property or other assets; and

 

(q)                                 any extraordinary, non-recurring or unusual
costs, fees, charges or expenses; and

 

(2)                                 subtracting therefrom, in each case only to
the extent (and in the same proportion) added in determining such Consolidated
Net Income and without duplication:

 

(a)                                 the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than (i) the accrual of revenue or
recording of receivables in the ordinary course of business and (ii) the
reversal of any accrual of a reserve referred to in the parenthetical in clause
(1)(k) of this definition (other than any such reversal that results from a cash
payment subtracted from Consolidated Adjusted EBITDA) for such Test Period;

 

(b)                                 any extraordinary, non-recurring or unusual
gains; and

 

(c)                                  any net income from disposed or
discontinued operations.

 

Notwithstanding the foregoing, Consolidated Adjusted EBITDA of the Borrower
(i) for the fiscal quarter ended June 30, 2014, shall be deemed to be $27.0
million, (ii) for the fiscal quarter ended September 30, 2014, shall be deemed
to be $26.9 million, (iii) for the fiscal quarter ended December 31, 2014, shall
be deemed to be $27.1 million, and (iv) for the  fiscal quarter ended March 31,
2015, shall be

 

15

--------------------------------------------------------------------------------


 

deemed to be $27.6 million, as may be subject to add-backs and adjustments
(without duplication) pursuant to clause (1)(g) above and Section 1.08(3) for
the applicable Test Period.

 

“Consolidated Amortization Expense” means, with respect to any Person for any
Test Period, the amortization expense of such Person and its Restricted
Subsidiaries for such Test Period, including the amortization of deferred
financing fees or costs for such Test Period, determined on a consolidated basis
in accordance with GAAP.

 

“Consolidated Current Assets” means, as of any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, amounts related to current or deferred
taxes based on income or profits, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Transactions or any consummated acquisition.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding:

 

(a)                                 the current portion of any Funded Debt,

 

(b)                                 the current portion of interest,

 

(c)                                  accruals for current or deferred taxes
based on income or profits,

 

(d)                                 accruals of any costs or expenses related to
restructuring reserves,

 

(e)                                  Revolving Loans, Swing Line Loans and
Letter of Credit Obligations or any other revolving facility,

 

(f)                                   the current portion of any Capitalized
Lease Obligation,

 

(g)                                  deferred revenue arising from cash receipts
that are earmarked for specific projects,

 

(h)                                 liabilities in respect of unpaid earn-outs,
and

 

(i)                                     the current portion of any other
long-term liabilities, and, furthermore, excluding the effects of adjustments
pursuant to GAAP resulting from the application of recapitalization accounting
or purchase accounting, as the case may be, in relation to the Transaction or
any consummated acquisition.

 

“Consolidated Depreciation Expense” means, with respect to any Person for any
Test Period, the depreciation expense of such Person and its Restricted
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Interest Expense” means, with respect to any Person for any Test
Period, the total consolidated interest expense of such Person and its
Restricted Subsidiaries for such Test Period determined on a consolidated basis
in accordance with GAAP plus, without duplication:

 

16

--------------------------------------------------------------------------------


 

(1)                                 imputed interest on Capitalized Lease
Obligations and Attributable Indebtedness of such Person and its Restricted
Subsidiaries for such Test Period;

 

(2)                                 commissions, discounts and other fees,
charges and expenses owed by such Person and its Restricted Subsidiaries with
respect to letters of credit securing financial obligations, bankers’ acceptance
financing and receivables financings for such Test Period;

 

(3)                                 amortization of debt issuance costs, debt
discount. or premium and other financing fees and expenses incurred by such
Person and its Restricted Subsidiaries for such Test Period including, without
limitation, net costs under Hedge Agreements dealing with interest rates and any
commitment fees payable thereunder;

 

(4)                                 cash contributions to any employee stock
ownership plan or similar trust made by such Person and its Restricted
Subsidiaries to the extent such contributions are used by such plan or trust to
pay interest or fees to any Person (other than such Person or a wholly owned
Subsidiary) in connection with Indebtedness incurred by such plan or trust for
such Test Period;

 

(5)                                 all interest paid or payable with respect to
discontinued operations of such Person and its Restricted Subsidiaries for such
Test Period;

 

(6)                                 the interest portion of any deferred payment
obligations of such Person and its Restricted Subsidiaries for such Test Period;
and

 

(7)                                 all interest on any Indebtedness of such
Person and its Restricted Subsidiaries that is (a) Indebtedness of others
secured by any Lien on property owned or acquired by such Person or its
Subsidiaries, whether or not the obligations secured thereby have been assumed,
but limited to the fair market value of such property or (b) contingent
obligations of such Person or its Subsidiaries in respect of Indebtedness;

 

provided, that Consolidated Interest Expense shall be calculated after giving
effect to Hedge Agreements related to interest rates (including associated
costs), but excluding unrealized gains and losses with respect to such Hedge
Agreements.

 

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt minus (b) up to $50,000,000 of cash and Cash Equivalents and short
term investments of the Borrower and its Restricted Subsidiaries as of such date
that is not Restricted.

 

“Consolidated Net Income” means, with respect to any Person for any Test Period,
the Net Income of such Person and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded from such consolidated net income (to the extent otherwise included
therein), without duplication:

 

(1)                                 the Net Income for such Test Period of any
Person that is not a Subsidiary, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided,
that the Borrower’s or any Restricted Subsidiary’s equity in the Net Income of
such Person shall be included in the Consolidated Net Income of the Borrower for
such Test Period up to the aggregate amount of dividends or distributions or
other payments in respect of such equity that are actually paid in cash (or to
the extent converted into cash) by such Person to the Borrower or a Restricted
Subsidiary, in each case, in such Test Period, to the extent not already
included therein (subject in the case of dividends, distributions or other
payments in respect of such equity made to a Restricted Subsidiary to the
limitations contained in clause (2) below);

 

17

--------------------------------------------------------------------------------


 

(2)                                 solely with respect to the calculation of
Available Amount and Excess Cash Flow, the Net Income of any Subsidiary of such
Person during such Test Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of that income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or requirement of Law applicable to such Subsidiary during
such Test Period; provided, that Consolidated Net Income of such Person shall be
increased by the amount of dividends or distributions or other payments that are
actually paid to such Person or its Restricted Subsidiaries in respect of such
Test Period;

 

(3)                                 any gain (or loss), together with any
related provisions for taxes on any such gain (or the tax effect of any such
loss), realized by such Person or any of its Restricted Subsidiaries during such
Test Period upon any asset sale or other disposition of any Equity Interests of
any Person (other than any dispositions in the ordinary course of business) by
such Person or any of its Restricted Subsidiaries;

 

(4)                                 gains and losses due solely to fluctuations
in currency values and the related tax effects determined in accordance with
GAAP for such Test Period;

 

(5)                                 earnings (or losses), including any
impairment charge, resulting from any reappraisal, revaluation or write-up (or
write-down) of assets during such Test Period;

 

(6)                                 (a) unrealized gains and losses with respect
to Hedge Agreements for such Test Period and the application of Accounting
Standards Codification 815 (Derivatives and Hedging) and (b) any after-tax
effect of income (or losses) for such Test Period that result from the early
extinguishment of (i) Indebtedness, (ii) obligations under any Hedge Agreements
or (iii) other derivative instruments;

 

(7)                                 any extraordinary, non-recurring or unusual
gain (or extraordinary, non-recurring or unusual loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by such Person or any of its Restricted
Subsidiaries during such Test Period;

 

(8)                                 the cumulative effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting policies during such Test Period;

 

(9)                                 any after-tax gains (or losses) on disposal
of disposed, abandoned or discontinued operations for such Test Period;

 

(10)                          effects of adjustments (including the effects of
such adjustments pushed down to such Person and its Restricted Subsidiaries) in
the inventory, property and equipment, software, goodwill, other intangible
assets, in-process research and development, deferred revenue, debt and
unfavorable or favorable lease line items in such Person’s consolidated
financial statements pursuant to GAAP for such Test Period resulting from the
application of purchase accounting in relation to the Transactions or any
acquisition consummated prior to the Closing Date and any Permitted Acquisition
or other Investment or the amortization or write-off of any amounts thereof, net
of taxes, for such Test Period;

 

(11)                          any non-cash compensation charge or expense
(including any deferred non-cash compensation expense) for such Test Period,
including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and any cash charges or expenses associated with the rollover, acceleration or
payout of Equity Interests

 

18

--------------------------------------------------------------------------------


 

by, or to, management of the such Person or any of its Restricted Subsidiaries
in connection with the Transactions;

 

(12)                          (i) Transaction Expenses incurred during such Test
Period and (ii) any fees and expenses incurred during such Test Period, or any
amortization thereof for such Test Period, in connection with any acquisition
(other than the Transactions), Investment, disposition, issuance or repayment of
Indebtedness, issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt or equity instrument (in each case, including any
such transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring costs incurred
during such Test Period as a result of any such transaction;

 

(13)                          any expenses, charges or losses for such Test
Period that are covered by indemnification or other reimbursement provisions in
connection with any Investment, Permitted Acquisition or any sale, conveyance,
transfer or other disposition of assets permitted under this Agreement, to the
extent actually reimbursed, or, so long as the Borrower has made a determination
that a reasonable basis exists for indemnification or reimbursement and only to
the extent that such amount is in fact indemnified or reimbursed within 365 days
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days);

 

(14)                          to the extent covered by insurance and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed within
365 days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses for such Test Period with
respect to liability or casualty events or business interruption; and

 

(15)                          any net unrealized gain or loss (after any offset)
resulting in such period from currency transaction or translation gains or
losses including those related to currency remeasurements of Indebtedness
(including any net loss or gain resulting from (a) obligations under Hedge
Agreements for currency exchange risk and (b) resulting from intercompany
indebtedness) and any other foreign currency transaction or translation gains
and losses, to the extent such gain or losses are non-cash items.

 

“Consolidated Secured Net Debt” means, as of any date of determination,
(a) Consolidated Total Debt outstanding under the Facilities and any secured
refinancing indebtedness or other debt that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary outstanding as of such
date minus (b) up to $50,000,000 of cash and Cash Equivalents and short term
investments of the Borrower and its Restricted Subsidiaries as of such date that
is not Restricted.

 

“Consolidated Tax Expense” means, with respect to any Person for any Test
Period, the tax expense of such Person and its Restricted Subsidiaries for such
Test Period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis and as reflected on
the face of a balance sheet prepared in accordance with GAAP (but excluding the
effects of the application of purchase accounting in connection with the
Transactions, any Permitted Acquisition or any other Investment permitted
hereunder), consisting of Indebtedness for borrowed money, unreimbursed
obligations in respect of drawn letters of credit, obligations in

 

19

--------------------------------------------------------------------------------


 

respect of Capitalized Leases and debt obligations evidenced by promissory notes
or similar instruments; provided, that Consolidated Total Debt shall not include
Indebtedness in respect of,

 

(a)                                 any letter of credit, except to the extent
of unreimbursed obligations in respect of drawn letters of credit (provided,
that any unreimbursed amount under commercial letters of credit shall not be
counted as Consolidated Total Debt until three Business Days after such amount
is drawn (it being understood that any borrowing, whether automatic or
otherwise, to fund such reimbursement shall be counted)), and

 

(b)                                 obligations under Hedge Agreements.

 

“Consolidated Working Capital” means, as of any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“continuing” means with respect to any Default or Event of Default that it has
not been cured or waived.

 

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Debt” means Indebtedness of the Borrower and its Subsidiaries in
an aggregate outstanding principal amount outstanding on the date of incurrence
not to exceed the sum of,

 

(1)                                 the aggregate amount of capital
contributions to the Borrower Not Otherwise Applied, and

 

(2)                                 Net Cash Proceeds from Permitted Equity
Issuances received by the Borrower, either directly or as a contribution in the
form of Qualified Equity Interests of the Borrower,

 

in each case, during the period from and including the Business Day immediately
following the Closing Date through and including the date of such incurrence;
provided, that such amount shall not include (a) proceeds of Specified Equity
Contributions and (b) proceeds used to increase the Available Amount pursuant to
clause (2) of the definition thereof.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to another or (b) a continuation of Eurodollar Rate Loans,
pursuant to Article II, which, if in writing, shall be substantially in the form
of Exhibit A-4.

 

“Co-Syndication Agents” means BMO, Goldman Sachs and Wells Fargo.

 

“Credit Agreement Refinancing Indebtedness” means secured or unsecured
Indebtedness of the Borrower or any Restricted Subsidiary in the form of term
loans or notes or revolving loans or commitments; provided, that:

 

20

--------------------------------------------------------------------------------


 

(1)                                 such Indebtedness is incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, or refinance, in
whole or part, Indebtedness consisting of

 

(a)                                 Term Loans,

 

(b)                                 Revolving Commitments or Revolving Loans, or

 

(c)                                  other Credit Agreement Refinancing
Indebtedness (clause (a)-(c), collectively, “Refinanced Debt”);

 

(2)                                 such Indebtedness is in an original
aggregate principal amount not greater than the principal amount of the
Refinanced Debt being exchanged, extended, renewed, replaced or refinanced (plus
(a) the amount of all unpaid, accrued, or capitalized interest, penalties and
premiums (including tender premiums) and (b) underwriting discounts, fees,
commissions, costs and expenses payable with respect to such Credit Agreement
Refinancing Indebtedness);

 

(3)                                 the Weighted Average Life to Maturity of
such Indebtedness is equal to or longer than the remaining Weighted Average Life
to Maturity of the Refinanced Debt, and the final maturity date of such Credit
Agreement Refinancing Indebtedness may not be earlier than the final maturity
date of the Refinanced Debt; provided, that any unsecured Credit Agreement
Refinancing Indebtedness or Credit Agreement Refinancing Indebtedness secured on
a junior basis to the Loans will not mature, or have scheduled amortization,
prior to the date that is ninety-one (91) days following the Latest Maturity
Date;

 

(4)                                 any mandatory or voluntary prepayments (and
with respect to any Credit Agreement Refinancing Indebtedness comprising
revolving loans, to the extent commitments thereunder are permanently
terminated) of:

 

(a)                                 any Credit Agreement Refinancing
Indebtedness that comprises junior lien or unsecured notes or loans may not be
made except to the extent that prepayments are (i) permitted hereunder and
(ii) to the extent required hereunder or pursuant to the terms of any Credit
Agreement Refinancing Indebtedness that is secured on a pari passu basis to the
Loans, first made or offered to the Loans and any such Credit Agreement
Refinancing Indebtedness that is secured on a pari passu basis to the Loans; and

 

(b)                                 any Credit Agreement Refinancing
Indebtedness that is secured on a pari passu basis with the Loans shall be made
on a pro rata basis or less than pro rata basis with the Loans;

 

(5)                                 such Indebtedness is not incurred or
guaranteed by any Subsidiary of the Borrower other than a Guarantor;

 

(6)                                 if such Indebtedness is secured:

 

(a)                                 such Indebtedness is not secured by any
assets or property of the Borrower or any Restricted Subsidiary that does not
constitute Collateral (subject to customary exceptions for cash collateral in
favor of an agent, letter of credit issuer or similar “fronting” lender);

 

21

--------------------------------------------------------------------------------


 

(b)                                 the security agreements relating to such
Indebtedness are substantially similar to or the same as the Collateral
Documents (as determined in good faith by a Responsible Officer of the
Borrower);

 

(c)                                  if such Indebtedness is secured on a pari
passu basis with the Term Loans, a Debt Representative acting on behalf of the
holders of such Indebtedness has become party to or is otherwise subject to the
provisions of an Equal Priority Intercreditor Agreement; and

 

(d)                                 if such Indebtedness is secured on a junior
basis to the Term Loans, a Debt Representative, acting on behalf of the holders
of such Indebtedness, has become party to or is otherwise subject to the
provisions of a Junior Lien Intercreditor Agreement;

 

(7)                                 the covenants and events of default
applicable to such Indebtedness are substantially identical to, or, taken as a
whole, no more favorable to the lenders or holders providing such Indebtedness
than, those applicable to such Refinanced Debt, as determined in good faith by a
Responsible Officer of the Borrower in its reasonable judgment; provided, that
the Borrower will promptly deliver to the Administrative Agent final copies of
the definitive credit documentation relating to such Indebtedness (unless the
Borrower is bound by a confidentiality obligation with respect thereto, in which
case the Borrower will deliver a reasonably detailed description of the material
terms and conditions of such Indebtedness in lieu thereof); provided, that this
clause (7) will not apply to:

 

(a)                                 terms addressed in the preceding clauses
(1) through (6),

 

(b)                                 interest rate, fees, funding discounts and
other pricing terms,

 

(c)                                  redemption, prepayment or other premiums,

 

(d)                                 optional prepayment terms; and

 

(e)                                  covenants and other terms applicable only
to periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness.

 

Credit Agreement Refinancing Indebtedness will include any Registered Equivalent
Notes issued in exchange therefor.

 

“Cure Expiration Date” has the meaning assigned to such term in Section 8.02.

 

“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than the
Borrower and its Subsidiaries or a natural person) that is primarily engaged in,
or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and (a) with
respect to which the Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of any such
Affiliate and (b) whose managers have fiduciary duties to the third-party
investors in such fund or investment vehicle independent of their duties to the
Borrower or the Sponsor.

 

“Debt Representative” means, with respect to any series of Indebtedness secured
by a Lien permitted under Section 7.01(32), Incremental Equivalent Debt,
Permitted Pari Passu Secured Refinancing Debt or Permitted Junior Secured
Refinancing Debt, the trustee, administrative agent, collateral agent,

 

22

--------------------------------------------------------------------------------


 

security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans that are Revolving Loans plus
(c) 2.0% per annum; provided, that with respect to the outstanding principal
amount of any Loan not paid when due, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan (giving effect to Section 2.05(3)) plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.19(2), any Lender that:

 

(1)                                 has failed to (a) fund all or any portion of
its Loans, including participations in respect of Letters of Credit or Swing
Line Loans within two (2) Business Days of the date such Loans were required to
be funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied, or (b) pay to the
Administrative Agent, the Issuing Bank, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two (2) Business Days of the date when due;

 

(2)                                 has notified the Borrower, the
Administrative Agent, the Issuing Bank or the Swing Line Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied);

 

(3)                                 has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided, that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (3) upon receipt of such
written confirmation by the Administrative Agent and the Borrower); or

 

(4)                                 is, or has a direct or indirect parent
company that is (a) insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors or (b) the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other Federal or state regulatory
authority acting in

 

23

--------------------------------------------------------------------------------


 

such a capacity or the like has been appointed for such Lender or its direct or
indirect parent company; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under clauses (1) through (4) above shall be conclusive absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swing Line Lender and each Lender.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(10) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within one hundred eighty (180) days following the consummation of the
applicable Disposition).

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.07(1)(d)(ii)(2).

 

“Discount Range” has the meaning assigned to such term in
Section 2.07(1)(d)(iii)(1).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.07(1)(d)(iii)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.07(1)(d)(iii) substantially in the form of Exhibit J.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit K, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.07(1)(d)(iii)(1).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.07(1)(d)(iii)(3).

 

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.07(1)(d)(i).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.07(1)(d)(iv)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment

 

24

--------------------------------------------------------------------------------


 

Response Date, as applicable, in accordance with Section 2.07(1)(d)(ii),
Section 2.07(1)(d)(iii) or Section 2.07(1)(d)(iv), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale leaseback transaction and any sale or issuance
of Equity Interests in a Restricted Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition:

 

(1)                                 matures or is mandatorily redeemable (other
than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and cash collateralization of all other Letters
of Credit);

 

(2)                                 is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part;

 

(3)                                 provides for the scheduled payments of
dividends in cash; or

 

(4)                                 is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date of the Loans at the time
of issuance.

 

provided, that if such Equity Interests are issued pursuant to a plan for the
benefit of future, current or former employees, directors, or officers of the
Borrower or the Restricted Subsidiaries or by any such plan to such employees,
directors or officers, such Equity Interests shall not constitute Disqualified
Equity Interests solely because they may be required to be repurchased by the
Borrower or the Restricted Subsidiaries in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s, director’s or
officer’s termination, death or disability.

 

“Disqualified Lender” means:

 

(1)                                 the bona fide competitors of the Borrower
and its Subsidiaries identified in writing by or on behalf of the Borrower to
the Lead Arrangers on or prior to the Closing Date, or from time to time after
the Closing Date to the Administrative Agent,

 

(2)                                 those particular banks, financial
institutions and other institutional lenders identified in writing by or on
behalf of the Borrower to the Lead Arrangers prior to July 15, 2015, and

 

(3)                                 any affiliate of the entities described in
the preceding clauses (1) (other than any affiliates that are banks, financial
institutions, bona fide debt funds or investment vehicles that are engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course) or (2), in each case,
that are either reasonably identifiable as such on the basis of their name or
are identified as such in writing by the Borrower

 

25

--------------------------------------------------------------------------------


 

to the Lead Arrangers on or prior to the Closing Date, or after the Closing Date
to the Administrative Agent from time to time;

 

provided, that any Person that is a Lender and subsequently becomes a
Disqualified Lender (but was not a Disqualified Lender on the Closing Date or at
the time it became a Lender) shall be deemed to not be a Disqualified Lender
hereunder.  The list of Disqualified Lenders shall be made available to all
Lenders by posting such list to IntraLinks or another similar electronic system.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“ECF Percentage” means, at any time, (a) if the Senior Secured Net Leverage
Ratio for the most recent Test Period is greater than 1.50 to 1.00, 50%, (b) if
the Senior Secured Net Leverage Ratio for the most recent Test Period is less
than or equal to 1.50 to 1.00 and greater than 1.00 to 1.00, 75% and (c) if the
Senior Secured Net Leverage Ratio for the most recent Test Period is less than
or equal to 1.00 to 1.00, 100%.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.07(2)(c) and (e) (subject to such consents, if any,
as may be required under Section 11.07(2)(c)); provided, that neither any
Defaulting Lender nor any Disqualified Lender shall be an Eligible Assignee.

 

“Engagement Letter” means that certain Engagement Letter, dated as of July 15,
2015, among the Borrower and the Lead Arrangers.

 

“Enterprise Transformative Event” means any merger, acquisition, Investment,
dissolution, liquidation, consolidation or disposition, in any such case by the
Borrower or any Restricted Subsidiary that either (a) is not permitted by the
terms of any Loan Document immediately prior to the consummation of such
transaction or (b) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such transaction, would not provide the Borrower
and its Restricted Subsidiaries with adequate flexibility under the Loan
Documents for the continuation and/or expansion of their combined operations
following such consummation, as reasonably determined by the Borrower acting in
good faith.

 

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations by any Governmental Authority, or proceedings with
respect to any Environmental Liability or pursuant to Environmental Law,
including those (1) by any Governmental Authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
Environmental Law and (2) by any Person seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

 

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment or, to the extent relating to exposure to
Hazardous Materials, human health and safety.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon:

 

(1)                                 any actual or alleged violation of any
Environmental Law,

 

26

--------------------------------------------------------------------------------


 

(2)                                 the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,

 

(3)                                 exposure to any Hazardous Materials,

 

(4)                                 the release or threatened release of any
Hazardous Materials into the environment or

 

(5)                                 any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under or issued pursuant to any
Environmental Law.

 

“Equal Priority Intercreditor Agreement” means a “pari passu” intercreditor
agreement substantially in the form attached hereto as Exhibit S (as the same
may be modified in a manner satisfactory to the Administrative Agent), or, if
requested by the providers of Indebtedness permitted hereunder to be secured by
the Collateral on a pari passu basis to the Obligations under the Loan
Documents, another “pari passu” intercreditor agreement reasonably satisfactory
to the Administrative Agent.  Upon the request of the Borrower, the
Administrative Agent and Collateral Agent will execute and deliver an Equal
Priority Intercreditor Agreement with the Loan Parties and one or more Debt
Representatives for Indebtedness permitted hereunder that is permitted to be
secured by the Collateral on a pari passu basis with the Obligations under the
Loan Documents.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in, including
any limited or general partnership interest and any limited liability company
membership interest) such Person and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means:

 

(1)                                 a Reportable Event with respect to a Pension
Plan;

 

(2)                                 a withdrawal by any Loan Party or any of
their respective ERISA Affiliates from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA;

 

(3)                                 a complete or partial withdrawal by any Loan
Party or any of their respective ERISA Affiliates from a Multiemployer Plan,
written notification of any Loan Party or any of their respective ERISA
Affiliates concerning the imposition of Withdrawal Liability or written
notification that a Multiemployer Plan is “insolvent” (within the meaning of
Section 4245 of ERISA) or is “in reorganization” (within the meaning of
Section 4241 of ERISA) or in “endangered”

 

27

--------------------------------------------------------------------------------


 

or “critical” status (within the meaning of Section 432 of the Code or
Section 305 of ERISA);

 

(4)                                 the filing under Section 4041(c) of ERISA of
a notice of intent to terminate a Pension Plan, the treatment of a Pension Plan
or Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan;

 

(5)                                 the imposition of any liability under
Title IV of ERISA, other than for the payment of PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates;

 

(6)                                 the failure to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) with respect to any Pension Plan, whether or not waived or the failure to
make a required contribution to a Multiemployer Plan;

 

(7)                                 the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Pension Plan;

 

(8)                                 the imposition of a lien under
Section 303(k) of ERISA with respect to any Pension Plan; or

 

(9)                                 a determination that any Pension Plan is in
“at-risk” status (within the meaning of Section 303 of ERISA).

 

“Euro” means the lawful currency of the Participating Member States.

 

“Eurodollar Rate” means for any Interest Period as to any Eurodollar Rate Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00
a.m. (London, England time), two Business Days prior to the commencement of such
Interest Period or (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i) or (ii) is below zero, the Eurodollar Rate will be deemed to be
zero.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 9.01.

 

28

--------------------------------------------------------------------------------


 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(1)                                 the sum, without duplication, of:

 

(a)                                 Consolidated Net Income of the Borrower and
the Restricted Subsidiaries for such period, plus

 

(b)                                 an amount equal to the amount of all
non-cash charges (including depreciation and amortization) for such period to
the extent deducted in arriving at such Consolidated Net Income, but excluding
any such non-cash charges representing an accrual or reserve for potential cash
items in any future period and excluding amortization of a prepaid cash item
that was paid in a prior period, plus

 

(c)                                  decreases in Consolidated Working Capital
for such period (other than any such decreases arising from acquisitions or
Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting), plus

 

(d)                                 an amount equal to the aggregate net
non-cash loss on Dispositions by the Borrower and the Restricted Subsidiaries
during such period (other than Dispositions in the ordinary course of business)
to the extent deducted in arriving at such Consolidated Net Income, plus

 

(e)                                  the amount deducted as tax expense in
determining Consolidated Net Income to the extent in excess of cash taxes paid
in such period, plus

 

(f)                                   cash receipts in respect of Hedge
Agreements during such period to the extent not otherwise included in such
Consolidated Net Income; plus

 

(g)                                  the proceeds of business interruption
insurance received during such period; minus

 

(2)                                 the sum, without duplication, of:

 

(a)                                 an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income (but
excluding any non-cash credit to the extent representing the reversal of an
accrual or reserve described in clause (1)(b) above) and cash charges excluded
by virtue of clauses (1) through (15) of the definition of “Consolidated Net
Income,”

 

(b)                                 without duplication of amounts deducted
pursuant to clause (k) below or this clause (b) in prior periods, the amount of
Capital Expenditures or acquisitions of intellectual property accrued or made in
cash during such period to the extent financed with internally generated cash
flow,

 

(c)                                  the aggregate amount of all principal
payments of Indebtedness of the Borrower and the Restricted Subsidiaries (to the
extent such prepayments are not funded with the proceeds of Funded Debt),
including

 

(i)                                the principal component of payments in
respect of Capitalized Leases of the Borrower and the Restricted Subsidiaries,

 

29

--------------------------------------------------------------------------------


 

(ii)                                the amount of any repayment of Term Loans
pursuant to Section 2.09,

 

(iii)                                 the amount of any mandatory prepayment of
Term Loans pursuant to Section 2.07(2)(b) to the extent required due to a
Disposition that resulted in an increase to such Consolidated Net Income and not
in excess of the amount of such increase,

 

(iv)                               the amount of any voluntary prepayments of
Term Loans made pursuant to Section 2.07(1)(d) (in an amount equal to the
discounted amount actually paid in respect of the principal amount of such Term
Loans), but excluding (A) all other prepayments of Loans (including for the
avoidance of doubt, pay-downs of Revolving Loans but other than those specified
in preceding clause (c)(iii) to the extent there is an equivalent permanent
reduction in commitments) and (B) any prepayment of revolving loans (other than
the Revolving Loans) to the extent there is not an equivalent permanent
reduction in commitments thereunder, and

 

(v)                               the amount of any voluntary or mandatory
permanent principal payments or mandatory repurchase of other Indebtedness for
borrowed money to the extent that such prepayments or repurchase are otherwise
permitted hereunder and not made in reliance on any basket calculated by
reference to the Available Amount,

 

(d)                                 an amount equal to the aggregate net
non-cash gain on Dispositions by the Borrower and the Restricted Subsidiaries
during such period (other than Dispositions in the ordinary course of business)
to the extent included in arriving at such Consolidated Net Income and the net
cash loss on Dispositions to the extent otherwise added to arrive at
Consolidated Net Income,

 

(e)                                  increases in Consolidated Working Capital
for such period (other than any such increases arising from acquisitions or
Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting),

 

(f)                                   cash payments by the Borrower and the
Restricted Subsidiaries actually made during such period to the extent financed
with internally generated cash flow in respect of long-term liabilities of the
Borrower and the Restricted Subsidiaries (other than Indebtedness) to the extent
such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income for such period (and so long as there has
not been any reduction in respect of such payments in arriving at Consolidated
Net Income for such fiscal year),

 

(g)                                  without duplication of amounts deducted
pursuant to clauses (h) and (k) below in prior periods, the amount of
Investments made pursuant to Sections 7.02(2), (22), (23) and (24) to the extent
that such Investments and Permitted Acquisitions were financed with internally
generated cash flow, not deducted in calculating Consolidated Net Income and not
made in reliance on any basket calculated by reference to the Available Amount,

 

30

--------------------------------------------------------------------------------


 

(h)                                 the amount of Restricted Payments actually
paid during such period pursuant to Sections 7.06(5), (7), (8), (11)(a) and
(12), in each case to the extent such Restricted Payments were not financed with
internally generated cash flow,

 

(i)                                     the aggregate amount of expenditures
actually made by the Borrower and its Restricted Subsidiaries from internally
generated cash flow during such period (including expenditures for the payment
of financing fees) to the extent that such expenditures are not expensed during
such fiscal year or are not deducted in calculating Consolidated Net Income (and
so long as there has not been any reduction in respect of such expenditures in
arriving at Consolidated Net Income for such period),

 

(j)                                    to the extent such were not deducted in
calculating Consolidated Net Income for such period, the aggregate amount of any
premium, make-whole or penalty payments actually paid in cash by the Borrower
and the Restricted Subsidiaries during such period that are made in connection
with any prepayment of any principal of Indebtedness to the extent such
prepayment of principal reduced Excess Cash Flow pursuant to
clause (2)(c) above,

 

(k)                                 without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant to
binding contracts (to the extent financed with internally generated cash flow,
the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property to be consummated or made during any period; provided,
that to the extent the aggregate amount actually utilized to finance such
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property during any period is less than the Contract Consideration that reduced
Excess Cash Flow for the prior period, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow for such period,

 

(l)                                     the amount of cash taxes paid or tax
reserves set aside or payable (without duplication) in such period, to the
extent they exceed the amount of tax expense deducted in calculating
Consolidated Net Income for such period, and

 

(m)                             cash expenditures actually made in cash in
respect of Hedge Agreements during such period to the extent not deducted in
calculating Consolidated Net Income.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Asset” has the meaning assigned thereto in the Security Agreement.

 

“Excluded Subsidiary” means

 

(1)                                 any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor,

 

(2)                                 any direct or indirect Foreign Subsidiary of
the Borrower,

 

(3)                                 any Domestic Subsidiary that is a CFC
Holdco,

 

(4)                                 any Domestic Subsidiary that is a direct or
indirect Subsidiary of a CFC,

 

31

--------------------------------------------------------------------------------


 

(5)                                 any Subsidiary that is prohibited or
restricted by applicable Law or by a binding contractual obligation from
providing a Guaranty or if such Guaranty would require governmental (including
regulatory) or third party (other than a Loan Party or an Affiliate of a Loan
Party) consent, approval, license or authorization (provided, that such
contractual obligation (including any such governmental (including regulatory)
or third party consent, approval, license or authorization) (x) is not entered
into by the Borrower or its Restricted Subsidiaries principally for the purpose
of qualifying as an “Excluded Subsidiary” under this definition and (y) exists
on the Closing Date or, if later, the date such Subsidiary is acquired),

 

(6)                                 any special purpose securitization vehicle
(or similar entity) created pursuant to a transaction permitted under this
Agreement,

 

(7)                                 any Subsidiary that is a not-for-profit
organization,

 

(8)                                 any Captive Insurance Subsidiary,

 

(9)                                 any other Subsidiary with respect to which,
in the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Borrower), the cost or other consequences (including any adverse
tax consequences) of providing the Guaranty shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, and

 

(10)                          each Unrestricted Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) or any other applicable law by virtue of such Guarantor’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Agent or a Lender or required to be withheld or deducted from a payment to an
Agent or a Lender:  (a) Taxes imposed on or measured by net income (however
denominated), franchise or similar Taxes imposed in lieu of net income Taxes,
and branch profits Taxes, in each case that are (i) imposed as a result of the
Agent or Lender, as applicable, being organized under the laws of, or having its
principal office (or, in the case of any Lender, its applicable lending office)
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) imposed by reason of any other present or former connection
between such Agent or such Lender and the jurisdiction imposing such Tax, other
than a connection arising from such Agent or such Lender having executed,
entered into or delivered, receiving any payment under, being or having been a
party to, performing its obligations under, or enforcing, receiving or
perfecting a security interest under, or engaging in any other transaction
pursuant, to any Loan Document, or selling or assigning an interest in any Loan
or Loan Document, (b) any Taxes imposed as a result of the failure of such Agent
or such Lender, as applicable, to comply with the provisions of
Sections 3.01(2), 3.01(3) or 3.01(4), (c) any withholding Taxes imposed under
FATCA, (d)  any U.S. federal withholding Taxes imposed on amounts payable to or
for the account of any Agent or Lender pursuant to a Law in effect on the date
on which such Agent or Lender becomes the Agent or acquires an interest in the
Loan (other than

 

32

--------------------------------------------------------------------------------


 

with respect to an assignment at the request of the Borrower) (or such Lender
changes its Lending Office), except in each case to the extent that amounts with
respect to such Taxes were payable under Section 3.01 to such Agent’s or
Lender’s assignor immediately before such Agent or Lender became a party hereto
(or to such Lender immediately before it changed its Lending Office).

 

“Existing Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.

 

“Extended Commitments” means, collectively, Extended Revolving Commitments and
Extended Term Commitments.

 

“Existing Letter of Credit” has the meaning specified in Section 2.04(12).

 

“Extended Loans” means, collectively, Extended Revolving Loans and Extended Term
Loans.

 

“Extended Revolving Commitments” means the Revolving Commitments held by an
Extending Lender.

 

“Extended Revolving Loans” means the Revolving Loans made pursuant to Extended
Revolving Commitments.

 

“Extended Term Commitments” means the Term Loan Commitments held by an Extending
Lender.

 

“Extended Term Loans” means the Term Loans made pursuant to Extended Term
Commitments.

 

“Extending Lender” means each Lender accepting an Extension Offer.

 

“Extension” has the meaning specified in Section 2.18(1).

 

“Extension Amendment” has the meaning specified in Section 2.18(2).

 

“Extension Offer” has the meaning specified in Section 2.18(1).

 

“Facility” means the Term Loans made by the Lenders to the Borrower pursuant to
Section 2.01(1), the Revolving Commitment, the Swing Line Loans, any Extended
Term Loans, any Extended Revolving Commitments and Extended Revolving Loans, any
Incremental Term Loans, any Refinancing Term Loans or any Refinancing Revolving
Loans, as the context may require.

 

“FATCA” means Sections 1471 through 1474, as of the date of this Agreement (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof (including any agreements entered into pursuant
to Section 1471(b)(i)) of the Code) and any intergovernmental agreements
(together with any Law or other official guidance implementing such agreements)
relating to the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on

 

33

--------------------------------------------------------------------------------


 

the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Financial Covenant Event of Default” has the meaning specified in
Section 9.01(2).

 

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Secured Net Debt under the Facilities and any other
Indebtedness that is secured on a pari passu basis with the Liens on the
Collateral securing the Facilities outstanding as of the last day of such Test
Period to (b) Consolidated Adjusted EBITDA of the Borrower for such Test Period.

 

“Fixed Incremental Amount” means, as of the date of measurement,
(a) $100,000,000 minus (b) the aggregate amount of all Incremental Equivalent
Debt outstanding on such date, except such Incremental Equivalent Debt incurred
with reference to the Ratio Amount.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor thereto.

 

“Foreign Casualty Event” has the meaning specified in Section 2.07(2)(f).

 

“Foreign Disposition” has the meaning specified in Section 2.07(2)(f).

 

“Foreign Lender” has the meaning specified in Section 3.01(3)(b).

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letters of Credit Obligations other than such Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of the outstanding Obligations with respect to Swing Line Loans extended
by the Swing Line Lender other than such Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders

 

34

--------------------------------------------------------------------------------


 

to extend credit during a period of more than one year from such date, including
Indebtedness in respect of the Loans.

 

“Funds Flow Statement” means that certain funds flow statement, dated as of
July 30, 2015, setting forth the amounts to be funded hereunder and related fees
to be paid by each of the parties hereto on the Closing Date, which Funds Flow
Statement has been signed by the Borrower.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, the accounting for operating leases and
capital leases under GAAP as in effect on the date hereof (including Accounting
Standards Codification 840) shall apply for the purposes of determining
compliance with the provisions of this Agreement, including the definitions of
Capitalized Lease Obligation and Capitalized Leases.

 

“Goldman Sachs” means Goldman Sachs Bank USA.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 11.07(7).

 

“Guarantee” means, as to any Person, without duplication:

 

(1)                                 any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect,

 

(a)                                 to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other monetary
obligation,

 

(b)                                 to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other monetary obligation of the payment or performance of such Indebtedness
or other monetary obligation,

 

(c)                                  to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation, or

 

35

--------------------------------------------------------------------------------


 

(d)                                 entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or

 

(2)                                 any Lien on any assets of such Person
securing any Indebtedness or other monetary obligation of any other Person,
whether or not such Indebtedness or other monetary obligation is assumed by such
Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien);

 

provided, that the term “Guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantor” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”  The Borrower may, in its sole discretion, cause any
Restricted Subsidiary that is not required to be a Guarantor to Guarantee the
Obligations by causing such Restricted Subsidiary to execute a supplement to the
Guaranty in substantially the form attached thereto, and any such Restricted
Subsidiary shall be a Guarantor hereunder for all purposes.

 

“Guaranty” means (a) the guaranty made by the Guarantors in favor of the
Administrative Agent on behalf of the Secured Parties pursuant to clause (b) of
the definition of “Collateral and Guarantee Requirement,” substantially in the
form of Exhibit E and (b) each other guaranty and guaranty supplement delivered
pursuant to Section 6.11.

 

“Hazardous Materials” means chemicals, materials, substances or wastes, all
hazardous or toxic substances, defined, listed, classified or regulated as, or
included in the definition of, “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar import, under any Environmental Law, including petroleum or
petroleum products (including gasoline, crude oil or any fraction thereof),
asbestos or asbestos-containing materials, polychlorinated biphenyls, regulated
medical or pharmaceutical waste, radon gas and urea formaldehyde.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

36

--------------------------------------------------------------------------------


 

“Hedge Bank” means any Person that is an Agent, a Lender, a Lead Arranger, a
Joint Bookrunner or an Affiliate of any of the foregoing on the Closing Date or
at the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto, whether or not such Person subsequently ceases to be an Agent, a
Lender, a Lead Arranger, a Joint Bookrunner or an Affiliate of any of the
foregoing; provided, at the time of entering into a Secured Hedge Agreement, no
Hedge Bank shall be a Defaulting Lender.

 

“Identified Participating Lenders” has the meaning specified in
Section 2.07(1)(d)(iii)(3).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.07(1)(d)(iv)(3).

 

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

 

“Incremental Amendment” has the meaning specified in Section 2.16(5).

 

“Incremental Amount” has the meaning specified in Section 2.16(3).

 

“Incremental Equivalent Debt” means Indebtedness of the Borrower and its
Subsidiaries in the form of term loans or notes; provided, that

 

(1)                                 the aggregate principal amount of all
Incremental Equivalent Debt on any date such Indebtedness is incurred shall not,
together with any Incremental Revolving Facilities or Incremental Term
Facilities then outstanding, exceed the Incremental Amount;

 

(2)                                 any Incremental Equivalent Debt shall not
mature prior to the Latest Maturity Date, or have a shorter Weighted Average
Life to Maturity than the Term Loans; provided, that any unsecured Incremental
Equivalent Debt or Incremental Equivalent Debt secured on a junior basis to the
Loans will not mature, or have scheduled amortization, prior to the date that is
ninety-one (91) days following the Latest Maturity Date;

 

(3)                                 any Incremental Equivalent Debt shall not be
incurred or guaranteed by any Subsidiaries of the Borrower other than the
Guarantors;

 

(4)                                 any Incremental Equivalent Debt that is
secured on a pari passu basis with the Loans shall be in the form of notes;

 

(5)                                 any mandatory or voluntary prepayments of
Incremental Equivalent Debt that (x) comprises junior lien or unsecured notes or
loans may not be made except to the extent that prepayments are (a) permitted
hereunder and (b) to the extent required hereunder or pursuant to the terms of
any Incremental Equivalent Debt that is secured on a pari passu basis to the
Loans, first made or offered to the Loans and any such Incremental Equivalent
Debt that is secured on a pari passu basis to the Loans and (y) is secured on a
pari passu basis with the Loans shall be made on a pro rata basis or less than
pro rata basis with the Loans;

 

(6)                                 if such Incremental Equivalent Debt is
secured:

 

37

--------------------------------------------------------------------------------


 

(a)                                 such Incremental Equivalent Debt is not
secured by any assets or property of the Borrower or any Restricted Subsidiary
that does not constitute Collateral (subject to customary exceptions for cash
collateral in favor of an agent, letter of credit issuer or similar “fronting”
lender);

 

(b)                                 the security agreements relating to such
Incremental Equivalent Debt are substantially similar to or the same as the
Collateral Documents (as determined in good faith by a Responsible Officer of
the Borrower);

 

(c)                                  if such Incremental Equivalent Debt is
secured on a pari passu basis with the Term Loans, a Debt Representative acting
on behalf of the holders of such Incremental Equivalent Debt has become party to
or is otherwise subject to the provisions of an Equal Priority Intercreditor
Agreement;

 

(d)                                 if such Incremental Equivalent Debt is
secured on a junior basis to the Term Loans, a Debt Representative, acting on
behalf of the holders of such Incremental Equivalent Debt, has become party to
or is otherwise subject to the provisions of a Junior Lien Intercreditor
Agreement; and

 

(e)                                  if such Incremental Equivalent Debt is in
the form of term loans that are “term loan A” loans secured on a pari passu
basis with the Term Loans, in the event that the All-In Yield applicable to such
Incremental Equivalent Debt incurred within the first 18 months following the
Closing Date exceeds the All-In Yield of any Term Loans incurred on the Closing
Date by more than 50 basis points, then the interest rate margins for such Term
Loans shall be increased to the extent necessary so that the All-In Yield of
such Term Loans is equal to the All-In Yield of such Incremental Equivalent Debt
minus 50 basis points; provided, further, that any increase in All-In Yield of
the Term Loans due to the increase in a Eurodollar Rate or Base Rate floor on
any Incremental Equivalent Debt shall be effected solely through an increase in
any Eurodollar Rate or Base Rate floor applicable to such Term Loans.

 

The Borrower shall determine whether all or any portion of any Incremental
Equivalent Debt is being incurred pursuant to the Fixed Incremental Amount or
the Ratio Amount; provided, that unless the Borrower elects
otherwise, Incremental Equivalent Debt will be deemed to be incurred (i) first
against the Ratio Amount to the extent permitted and (ii) thereafter against the
Fixed Incremental Amount.  For the avoidance of doubt, if the Borrower incurs
Incremental Equivalent Debt under the Fixed Incremental Amount on the same date
that it incurs indebtedness under the Ratio Amount, then the Senior Secured Net
Leverage Ratio will be calculated with respect to such incurrence under the
Ratio Amount without regard to any incurrence of indebtedness under the Fixed
Incremental Amount.

 

“Incremental Loans” has the meaning specified in Section 2.16(1).

 

“Incremental Revolving Commitment” means the commitment of a Lender to make or
otherwise fund an Incremental Revolving Loan and “Incremental Revolving
Commitments” means such commitments of all Lenders in the aggregate.

 

“Incremental Revolving Facilities” has the meaning specified in Section 2.16(1).

 

“Incremental Revolving Facility Lender” has the meaning specified in
Section 2.16(9)(a).

 

“Incremental Revolving Loans” has the meaning specified in Section 2.16(1).

 

38

--------------------------------------------------------------------------------


 

“Incremental Term Facilities” has the meaning specified in Section 2.16(1).

 

“Incremental Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Incremental Term Loan and “Incremental Term Loan Commitments”
means such commitments of all Lenders in the aggregate.

 

“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lenders; provided, at any time prior to the making of the
Incremental Term Loans, the Incremental Term Loan Exposure of any Lender shall
be equal to such Lender’s Incremental Term Loan Commitment.

 

“Incremental Term Loans” has the meaning specified in Section 2.16(1).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(1)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(2)                                 the maximum amount (after giving effect to
any prior drawings or reductions that may have been reimbursed) of all letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

 

(3)                                 net obligations of such Person under any
Hedge Agreement;

 

(4)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (a) trade accounts
and accrued expenses payable in the ordinary course of business, (b) any
earn-out obligation until such obligation is not paid after becoming due and
payable and (c) accruals for payroll and other liabilities accrued in the
ordinary course of business);

 

(5)                                 indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(6)                                 all Attributable Indebtedness;

 

(7)                                 all obligations of such Person in respect of
Disqualified Equity Interests; and

 

(8)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (a) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(b) in the case of Restricted Subsidiaries that are

 

39

--------------------------------------------------------------------------------


 

not Loan Parties, exclude loans and advances made by Loan Parties having a term
not exceeding 364 days (inclusive of any roll over or extensions of terms) and
made in the ordinary course of business solely to the extent that such
intercompany loans and advances are evidenced by one or more notes in form and
substance reasonably satisfactory to the Administrative Agent and pledged as
Collateral (it being understood that all such loans and advances made to wholly
owned Restricted Subsidiaries shall be subject to the Intercompany Subordination
Agreement) (such loans and advances, “Short Term Advances”).  The amount of any
net obligation under any Hedge Agreement on any date shall be deemed to be the
Swap Termination Value thereof as of such date.  The amount of Indebtedness of
any Person for purposes of clause (5) shall be deemed to be equal to the lesser
of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair market
value (as determined by such Person in good faith) of the property encumbered
thereby as determined by such Person in good faith.

 

“Indemnified Liabilities” has the meaning specified in Section 11.05.

 

“Indemnified Taxes” means (a) Taxes, other than any Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.05.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

 

“Information” has the meaning specified in Section 11.08.

 

“Initial Term Loans” has the meaning specified in the definition of “Class.”

 

“Intellectual Property” has the meaning specified in the Security Agreement.

 

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

 

“Intercompany Subordination Agreement” means an agreement executed by each
Restricted Subsidiary of the Borrower, in substantially the form of Exhibit H.

 

“Intercreditor Agreements” means any Junior Lien Intercreditor Agreement and/or
Equal Priority Intercreditor Agreement then in effect.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the
applicable Maturity Date; provided, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
applicable Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by each applicable

 

40

--------------------------------------------------------------------------------


 

Lender, twelve months (or such period of less than one month as may be consented
to by each applicable Lender), as selected by the Borrower in its Committed Loan
Notice; provided, that:

 

(1)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

 

(2)                                 any Interest Period (other than an Interest
Period having a duration of less than one month) that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(3)                                 no Interest Period shall extend beyond the
applicable Maturity Date.

 

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between: (a) the applicable LIBO Rate for
the longest period (for which that LIBO Rate is available) which is less than
the Interest Period of that Loan; and (b) the applicable LIBO Rate for the
shortest period (for which that LIBO Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

 

“Investment” means, as to any Person:

 

(1)                                 the purchase or other acquisition (including
without limitation by merger or otherwise) of Equity Interests or debt or other
securities of another Person,

 

(2)                                 a loan, advance or capital contribution to,
Guarantee or assumption of Indebtedness of, or purchase or other acquisition of
any other debt or equity participation or interest in, another Person, including
any partnership or joint venture interest in such other Person, but excluding
any Short Term Advances or

 

(3)                                 the purchase or other acquisition (in one
transaction or a series of transactions, including without limitation by merger
or otherwise) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person.

 

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of any
return representing a return of capital with respect to such Investment.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

 

“IRS” means Internal Revenue Service of the United States.

 

“Issuance Notice” means an Issuance Notice in respect of standby letters of
credit substantially in the form of Exhibit A-2.

 

41

--------------------------------------------------------------------------------


 

“Issuing Bank” means (1) Barclays and (2) any other Revolving Lender that
becomes an Issuing Bank in accordance herewith.

 

“Joint Bookrunners” means Barclays, BMO, Goldman Sachs and Wells Fargo.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of the Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of the Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Restricted Subsidiary (other than an
Unrestricted Subsidiary).

 

“Judgment Currency” has the meaning specified in Section 11.18.

 

“Junior Financing” means other Indebtedness of a Loan Party that is unsecured,
secured by the Collateral on a junior basis to the Obligations or subordinated
in right of payment to the Obligations, other than, in each case, Indebtedness
among the Loan Parties.

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien Debt” has the meaning specified in Section 7.01(32).

 

“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement substantially in the form of Exhibit T attached hereto (as the same
may be modified in a manner satisfactory to the Administrative Agent), or, if
reasonably requested by the providers of Indebtedness permitted hereunder to be
secured by the Collateral on a junior basis to the Obligations under the Loan
Documents, another lien subordination arrangement reasonably satisfactory to the
Administrative Agent.  Upon the request of the Borrower, the Administrative
Agent and Collateral Agent will execute and deliver a Junior Lien Intercreditor
Agreement with the Loan Parties and one or more Debt Representatives for
Indebtedness permitted hereunder that is permitted to be secured by the
Collateral on a junior basis to the Obligations under the Loan Documents.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Term Loan, any Refinancing Revolving Loan, any Extended Term Loan or
any Extended Revolving Commitment, in each case as extended in accordance with
this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“L/C Fee” has the mean specified in Section 2.11(2)(b).

 

“LCA Election” has the meaning specified in Section 1.08(5).

 

“LCA Test Date” has the meaning specified in Section 1.08(5).

 

“Lead Arrangers” means Barclays, BMO, Goldman Sachs and Wells Fargo.

 

42

--------------------------------------------------------------------------------


 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”  Each Additional Lender shall
be a Lender to the extent any such Person has executed and delivered a
Refinancing Amendment or an Incremental Amendment, as the case may be, and to
the extent such Refinancing Amendment or Incremental Amendment shall have become
effective in accordance with the terms hereof and thereof, and each Extending
Lender shall continue to be a Lender.  As of the Closing Date, Schedule 2.01
sets forth the name of each Lender.  Unless the context otherwise requires, the
term “Lenders” includes the Issuing Bank and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means a letter of credit issued or to be issued by the
Issuing Bank pursuant to this Agreement.

 

“Letter of Credit Advance” means, as to any Revolving Lender, such Lender’s
funding of its participation in any Letter of Credit Borrowing in accordance
with its Pro Rata Share.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank, together with an Issuance Notice.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed by the Borrower
on the date when made or refinanced as a Revolving Loan Borrowing.

 

“Letter of Credit Documents” means, as to any Letter of Credit, each Letter of
Credit Application and any other document, agreement and instrument entered into
by the Issuing Bank and the Borrower or in favor of the Issuing Bank and
relating to such Letter of Credit.

 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Commitment Maturity Date (or, if such day is not a
Business Day, the immediately preceding Business Day).

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or the extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of any Loan Party to the Issuing Bank with respect to
Letters of Credit, whether or not any such liability is contingent, including,
without duplication, the sum of (a) the Reimbursement Obligations at such time
and (b) the maximum aggregate amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding.

 

“Letter of Credit Sublimit” means $15,000,000.

 

“Letter of Credit Usage” means, as of any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding and (ii) the
aggregate amount of all Reimbursement Obligations outstanding at such time.

 

43

--------------------------------------------------------------------------------


 

“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate.”

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease in and of itself be deemed a Lien.

 

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by the Borrower or one or more of its Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Loan” means a Term Loan, a Revolving Loan, and a Swing Line Loan made by a
Lender to the Borrower under Article II (including Section 2.16).

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment or Extension Amendment, (d) the
Guaranty, (e) the Collateral Documents, (f) the Intercreditor Agreements (if
any), (g) the Intercompany Subordination Agreement, and (h) the Engagement
Letter.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Management Investors” means, collectively, the directors, management officers
and employees of the Borrower or any of its Subsidiaries who are investors in
the Borrower.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Hedge
Agreement.”

 

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of the Borrower and
its Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken
as a whole) to perform their respective payment obligations under any Loan
Document to which any of the Loan Parties is a party or (c) the rights and
remedies of the Lenders, the Collateral Agent or the Administrative Agent under
any Loan Document.

 

“Material Domestic Subsidiary” means, as of the Closing Date and thereafter at
any date of determination, each of the Borrower’s Domestic Subsidiaries
(a) whose total assets at the last day of the most recent Test Period (when
taken together with the total assets of the Subsidiaries of such Domestic
Subsidiary at the last day of the most recent Test Period) were equal to or
greater than 5.0% of Total Assets at such date or (b) whose gross revenues for
such Test Period (when taken together with the gross revenues of the
Subsidiaries of such Domestic Subsidiary for such Test Period) were equal to or
greater than 5.0% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP; provided, that if, at any time and from time to time after
the date which is 30 days after the Closing Date (or such longer period as the
Administrative Agent may agree in its sole discretion), Domestic Subsidiaries
that are not Guarantors solely because they do not meet the thresholds set forth
in clause (a) or (b) comprise in the aggregate more than (when taken together
with the total assets of the Subsidiaries of such Domestic Subsidiaries at the
last day of the most recent Test Period) 5.0% of Total Assets of the Borrower
and the Restricted Subsidiaries that

 

44

--------------------------------------------------------------------------------


 

are Domestic Subsidiaries as of the end of the most recently ended Test Period
or more than (when taken together with the gross revenues of the Subsidiaries of
such Domestic Subsidiaries for such Test Period) 5.0% of the consolidated gross
revenues of the Borrower and the Restricted Subsidiaries that are Domestic
Subsidiaries for such Test Period, then the Borrower shall, not later than sixty
(60) days after the date by which financial statements for such Test Period were
required to be delivered pursuant to this Agreement (or such longer period as
the Administrative Agent may agree in its reasonable discretion), (i) designate
in writing to the Administrative Agent one or more of such Domestic Subsidiaries
as “Material Domestic Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and (ii) comply with the provisions of
Section 6.11 with respect to any such Subsidiaries.  At all times prior to the
delivery of the aforementioned financial statements, such determinations shall
be made based on the Pro Forma Financial Statements.

 

“Material Foreign Subsidiary” means, as of the Closing Date and thereafter at
any date of determination, each of the Borrower’s Foreign Subsidiaries (a) whose
total assets at the last day of the most recent Test Period (when taken together
with the total assets of the Subsidiaries of such Foreign Subsidiary at the last
day of the most recent Test Period) were equal to or greater than 5.0% of Total
Assets at such date or (b) whose gross revenues for such Test Period (when taken
together with the gross revenues of the Subsidiaries of such Foreign Subsidiary
for such Test Period) were equal to or greater than 5.0% of the consolidated
gross revenues of the Borrower and the Restricted Subsidiaries for such Test
Period, in each case determined in accordance with GAAP.  At all times prior to
the delivery of the aforementioned financial statements, such determinations
shall be made based on the Pro Forma Financial Statements; provided, that if, at
any time and from time to time after the date which is 30 days after the Closing
Date (or such longer period as the Administrative Agent may agree in its sole
discretion), Foreign Subsidiaries that are not Material Foreign Subsidiaries
comprise in the aggregate more than (when taken together with the total assets
of the Subsidiaries of such Foreign Subsidiaries at the last day of the most
recent Test Period) 5.0% of Total Assets of the Borrower and the Restricted
Subsidiaries that are Foreign Subsidiaries as of the end of the most recently
ended Test Period or more than (when taken together with the gross revenues of
the Subsidiaries of such Foreign Subsidiaries for such Test Period) 5.0% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries that
are Foreign Subsidiaries for such Test Period, then the Borrower shall, not
later than sixty (60) days after the date by which financial statements for such
Test Period were required to be delivered pursuant to this Agreement (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), designate in writing to the Administrative Agent one or more of
such Foreign Subsidiaries as “Material Foreign Subsidiaries” to the extent
required such that the foregoing condition ceases to be true.  At all times
prior to the delivery of the aforementioned financial statements, such
determinations shall be made based on the Pro Forma Financial Statements.

 

“Material Real Property” means any real property owned by the Borrower or any
Restricted Subsidiary that is a Loan Party (or owned by any Person required to
become a Loan Party hereunder) with a fair market value (determined in good
faith by the Borrower) in excess of $5,000,000.

 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

 

“Maturity Date” means:

 

(1)                                 with respect to the Term Loans made on the
Closing Date that have not been extended pursuant to Section 2.18, the date that
is the earlier of (a) 5 years after the Closing Date and (b) the date such Term
Loans are declared due and payable pursuant to Section 9.02;

 

45

--------------------------------------------------------------------------------


 

(2)                                 with respect to the Revolving Loans, the
date that is the earlier of (a) 5 years after the Closing Date and (b) the date
Revolving Loans are declared due and payable pursuant to Section 9.02;

 

(3)                                 with respect to any tranche of Extended Term
Loans or Extended Revolving Commitments, the earlier of (a) the final maturity
date as specified in the applicable Extension Amendment and (b) the date such
tranche of Extended Term Loans or Extended Revolving Commitments are terminated
or declared due and payable pursuant to Section 9.02;

 

(4)                                 with respect to any Refinancing Term Loans
or Refinancing Revolving Loans, the earlier of (a) the final maturity date as
specified in the applicable Refinancing Amendment and (b) the date such
Refinancing Term Loans or Refinancing Revolving Loans are declared due and
payable pursuant to Section 9.02; and

 

(5)                                 with respect to any Incremental Term Loans,
the earlier of (a) the final maturity date as specified in the applicable
Incremental Amendment and (b) the date such Incremental Term Loans are declared
due and payable pursuant to Section 9.02;

 

provided, in each case, that if such day is not a Business Day, the applicable
Maturity Date shall be the Business Day immediately preceding such day.

 

“Maximum Rate” has the meaning specified in Section 11.10.

 

“Minimum Collateral Amount” means, at any time:

 

(1)                                 with respect to Cash Collateral consisting
of cash or deposit account balances, an amount equal to 103% of the Fronting
Exposure of the Issuing Bank with respect to Letters of Credit issued and
outstanding at such time;

 

(2)                                 with respect to Cash Collateral consisting
of cash or deposit account balances, an amount equal to 103% of the Fronting
Exposure of the Swing Line Lender with respect to Swing Line Loans outstanding
at such time; and

 

(3)                                 otherwise, an amount determined by the
Administrative Agent and the Issuing Bank or the Swing Line Lender, as the case
may be, in their sole discretion.

 

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policy” or “Mortgage Policies” means an American Land
Title Association Lender’s Extended Coverage title insurance policy covering
such interest in the Mortgaged Property in an amount at least equal to the fair
market value of such Mortgaged Property (or such lesser amount as shall be
specified by the Collateral Agent) insuring the Lien of each such Mortgage as a
valid Lien on the property described therein, free of any other Liens except as
expressly permitted by Section 7.01, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request and
in form and substance reasonably satisfactory to the Collateral Agent.

 

“Mortgaged Properties” means Material Real Property listed on Schedule 1.01B and
each parcel of real property with respect to which a Mortgage is granted
pursuant to Section 6.11.

 

46

--------------------------------------------------------------------------------


 

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages, including any amendments thereto made by the Loan Parties in favor or
for the benefit of the Collateral Agent on behalf of the Lenders in form and
substance reasonably satisfactory to the Collateral Agent, and any other
mortgages executed and delivered pursuant to Section 6.11.

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(1)                                 with respect to the Disposition of any asset
by the Borrower or any of the Restricted Subsidiaries or any Casualty Event, the
excess, if any, of:

 

(a)                                 the sum of cash and Cash Equivalents
received in connection with such Disposition or Casualty Event (including any
cash and Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received and, with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event actually received by or
paid to or for the account of the Borrower or any of the Restricted
Subsidiaries) minus

 

(b)                                 the sum of:

 

(i)                                the principal amount, premium or penalty, if
any, interest, breakage costs and other amounts on any Indebtedness that is
secured by the asset subject to such Disposition or Casualty Event and required
to be repaid in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents and any Credit Agreement Refinancing
Indebtedness),

 

(ii)                                the out-of-pocket fees and expenses
(including attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by the
Borrower or such Restricted Subsidiary in connection with such Disposition or
Casualty Event and restoration costs following a Casualty Event,

 

(iii)                                 [Reserved],

 

(iv)                               in the case of any Disposition or Casualty
Event by a non-wholly owned Restricted Subsidiary, the pro-rata portion of the
Net Cash Proceeds thereof (calculated without regard to this clause (iv))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, and

 

(v)                               any reserve for adjustment in respect of
(A) the sale price of such asset or assets established in accordance with GAAP
and (B) any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental

 

47

--------------------------------------------------------------------------------


 

matters or against any indemnification obligations associated with such
transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this clause (v);

 

provided, that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$7,500,000 and (y) no such net cash proceeds shall constitute Net Cash Proceeds
under this clause (1) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year shall exceed $10,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Cash
Proceeds under this clause (1)); and

 

(2)                                 with respect to the sale, incurrence or
issuance of any Indebtedness by the Borrower or any Restricted Subsidiary or any
Permitted Equity Issuance by the Borrower, the excess, if any, of:

 

(a)                                 the sum of the cash and Cash Equivalents
received in connection with such incurrence or issuance over

 

(b)                                 (i) taxes paid or reasonably estimated to be
payable as a result thereof, fees (including investment banking fees, attorneys’
fees, accountants’ fees, underwriting fees and discounts), commissions, costs
and other out-of-pocket expenses and other customary expenses, incurred by the
Borrower or such Restricted Subsidiary in connection with such sale, incurrence
or issuance and (ii) with respect to any Permitted Equity Issuance by any direct
or indirect parent of the Borrower, the amount of cash from such Permitted
Equity Issuance contributed to the capital of the Borrower.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

 

“No Undisclosed Information Statement” means, with respect to any Person, (i) a
representation that such Person is not in possession of any material non-public
information with respect to the Borrower or any of its Subsidiaries that has not
been disclosed to the Lenders generally (other than those Lenders who have
elected to not receive any non-public information with respect to the Borrower
or any of its Subsidiaries), and if so disclosed could reasonably be expected to
have a material effect upon, or otherwise be material to, the market price of
the applicable Loan, or the decision of an assigning Lender to sell, or of an
assignee to purchase, such Loan or, alternatively, (ii) a statement that such
representation cannot be made.

 

“Non-Bank Certificate” has the meaning specified in Section 3.01(3)(b)(iii).

 

“Non-Consenting Lender” has the meaning specified in the penultimate paragraph
of Section 3.07.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.04(2)(c).

 

48

--------------------------------------------------------------------------------


 

“Not Otherwise Applied” means, with reference to the amount of any capital
contributions or Net Cash Proceeds from Permitted Equity Issuances (or issuances
of debt securities that have been converted into or exchanged for Qualified
Equity Interests) that is proposed to be applied to a particular use or
transaction, that such amount was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on the receipt or availability
of such amount.

 

“Note” means each of the Term Loan Notes, the Revolving Loan Notes and the Swing
Line Note.

 

“Notice of Intent to Cure” has the meaning specified in Section 6.02(1).

 

“Obligations” means all:

 

(1)                                 advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees and expenses that accrue after the commencement by or
against any Loan Party of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest, fees and expenses are allowed or allowable claims in such proceeding;

 

(2)                                 obligations of any Loan Party arising under
any Secured Hedge Agreement (other than with respect to any Loan Party’s
obligations that constitute Excluded Swap Obligations solely with respect to
such Loan Party); and

 

(3)                                 Cash Management Obligations.

 

Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include the obligation
(including guarantee obligations) to pay principal, interest, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party and to provide Cash Collateral under any Loan
Document.

 

“OFAC” has the meaning specified in Section 5.17(2).

 

“Offered Amount” has the meaning specified in Section 2.07(1)(d)(iv)(1).

 

“Offered Discount” has the meaning specified in Section 2.07(1)(d)(iv)(1).

 

“OID” means original issue discount.

 

“Organization Documents” means:

 

(1)                                 with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);

 

(2)                                 with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and

 

49

--------------------------------------------------------------------------------


 

(3)                                 with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Applicable Indebtedness” has the meaning specified in
Section 2.07(2)(b)(i).

 

“Other Taxes” has the meaning specified in Section 3.01(5).

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Pari Passu Lien Debt” has the meaning specified in Section 7.01(32).

 

“Participant” has the meaning specified in Section 11.07(4).

 

“Participant Register” has the meaning specified in Section 11.07(5).

 

“Participating Lender” has the meaning specified in Section 2.07(1)(d)(iii)(2).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is sponsored or
maintained by any Loan Party or any of their respective ERISA Affiliates or to
which any Loan Party or any of their respective ERISA Affiliates contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made or has had an obligation to
make contributions at any time in the preceding five plan years.

 

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.

 

“Permit” means any license, franchise, approval, authorization or clearances
issued by a Governmental Authority and required for the conduct of its business
of the Borrower or its Subsidiaries as currently conducted.

 

50

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means each other purchase or acquisition of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, a facility or Equity Interests in a
Person that, upon the consummation thereof, will be a wholly owned Restricted
Subsidiary of the Borrower (including as a result of a merger or consolidation)
or, in the case of a purchase or acquisition of assets (other than Equity
Interests), will be owned by the Borrower or a wholly owned Restricted
Subsidiary of the Borrower; provided, that with respect to each such purchase or
acquisition:

 

(a)                                 immediately after giving Pro Forma Effect to
such purchase or other acquisition, the Borrower is in compliance with the
financial covenant set forth in Section 8.01;

 

(b)                                 the aggregate amount of such purchases and
acquisitions made in Persons that do not become Loan Parties or, in the case of
a purchase or acquisition of assets (other than Equity Interests), not owned by
a Loan Party, shall not exceed, after giving Pro Forma Effect to such purchase
or acquisition, the greater of (A) $50,000,000 and (B) 50% of TTM Consolidated
Adjusted EBITDA as of the applicable date of determination;

 

(c)                                  immediately before and immediately after
giving Pro Forma Effect to any such purchase or other acquisition, no Event of
Default shall have occurred and be continuing;

 

(d)                                 the acquired property, assets, business or
Person is in a business permitted under Section 7.07; and

 

(e)                                  the Borrower shall have delivered to the
Administrative Agent, on behalf of the Lenders, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this definition have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition (including calculations in reasonable detail as to
satisfaction of the requirements set forth in clause (a) of this definition).

 

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Borrower or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received shall be applied in
accordance with Section 2.07(2)(b) and (f).

 

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower.

 

“Permitted Holder” the collective reference to the Sponsor and its Affiliates
(but excluding, any portfolio companies of the foregoing) and the Management
Investors.

 

“Permitted Investment” means any Investment permitted by Section 7.02.

 

“Permitted Junior Secured Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness that is secured by the Collateral on a junior basis
with the Loans.

 

“Permitted Pari Passu Secured Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness that is secured by the Collateral on a pari passu basis
with the Loans; provided, that Permitted Pari Passu Secured Refinancing Debt may
not be in the form of term loans.

 

51

--------------------------------------------------------------------------------


 

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary; provided, that:

 

(1)                                 the Weighted Average Life to Maturity of
such Indebtedness is equal to or longer than the remaining Weighted Average Life
to Maturity of the Term Loans then outstanding, and such Indebtedness does not
mature prior to the date that is 91 days after the Latest Maturity Date at the
time such Indebtedness is incurred;

 

(2)                                 any mandatory prepayments of:

 

(i)                                any Permitted Ratio Debt that comprises
junior lien or unsecured notes or loans may not be made except to the extent
that prepayments are (A) permitted hereunder and (B) to the extent required
hereunder or pursuant to the terms of any Indebtedness that is secured on a pari
passu basis to the Loans, first made or offered to the Loans and any such
Indebtedness that is secured on a pari passu basis to the Loans; and

 

(ii)                                any Permitted Ratio Debt that is secured on
a pari passu basis with the Loans shall be made on a pro rata basis or less than
pro rata basis with the Loans;

 

(3)                                 immediately after giving effect to the
issuance, incurrence, or assumption of such Indebtedness, the Total Net Leverage
Ratio is no greater than 4.50 to 1.00, in each case, after giving Pro Forma
Effect to the incurrence of such Indebtedness and the use of proceeds thereof
and measured as of and for the Test Period immediately preceding the issuance,
incurrence or assumption of such Indebtedness for which financial statements are
available; and

 

(4)                                 immediately before and after giving effect
thereto and to the use of the proceeds thereof no Event of Default shall exist
or result therefrom;

 

provided, further, that Restricted Subsidiaries that are Non-Loan Parties may
not incur Indebtedness pursuant to this definition if, after giving Pro Forma
Effect to such incurrence or issuance, the aggregate amount of Indebtedness of
Non-Loan Parties incurred or issued pursuant to this paragraph then outstanding
would exceed the greater of (a) $15,000,000 and (b) 15% of TTM Consolidated
Adjusted EBITDA as of the applicable date of determination at such time.  The
proceeds of any Permitted Ratio Debt received shall not (but the application of
such proceeds may) reduce Indebtedness for purposes of determining compliance
with the Total Net Leverage Ratio specified in clause (3) of the foregoing
sentence.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, replacement, renewal or extension of any Indebtedness of
such Person; provided, that:

 

(1)                                 the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, replaced,
renewed or extended except by an amount equal to unpaid accrued interest and
premium (including tender premiums) thereon, plus reasonable OID and upfront
fees plus other fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, replacement, renewal or extension and by
an amount equal to any existing commitments unutilized thereunder:

 

(2)                                 other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(4) or
Section 7.03(7), such modification, refinancing, refunding, replacement, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the

 

52

--------------------------------------------------------------------------------


 

Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, replaced, renewed or extended;

 

(3)                                 other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(7), at
the time thereof, no Event of Default shall have occurred and be continuing;

 

(4)                                 if such Indebtedness being modified,
refinanced, refunded, replaced, renewed, or extended is Junior Financing:

 

(a)                                 to the extent such Indebtedness being
modified, refinanced, refunded, replaced, renewed, or extended is subordinated
in right of payment to the Obligations, such modification, refinancing,
refunding, replacement, renewal, or extension is subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, replaced, renewed or extended,

 

(b)                                 to the extent such Indebtedness being
modified, refinanced, refunded, replaced, renewed, or extended is secured by
Liens, such modification, refinancing, refunding, replacement, renewal or
extension is either unsecured or is not secured by any Liens that do not also
secure the Obligations,

 

(c)                                  the extent that such Liens are subordinated
to the Liens securing the Obligations, such modification, refinancing,
refunding, replacement, renewal or extension is secured by Liens that are
subordinated to the Liens securing the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation (including any
intercreditor or similar agreements) governing the Indebtedness being modified,
refinanced, replaced, refunded, replaced, renewed or extended,

 

(d)                                 the terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, pricing,
premiums and optional prepayment or redemption provisions) of any such modified,
refinanced, refunded, replaced, renewed or extended Indebtedness (taken as a
whole) are not more restrictive with respect to the Borrower and the Restricted
Subsidiaries, as reasonably determined by the Borrower in good faith, than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
replaced, renewed or extended; provided, that a certificate of the Borrower
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material covenants of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has reasonably
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonably detailed description of the basis upon
which it disagrees); and

 

(e)                                  such modification, refinancing, refunding,
replacement, renewal or extension is incurred by the Person who is the obligor
of the Indebtedness being modified, refinanced, refunded, replaced, renewed or
extended and no additional obligors become liable for such Indebtedness; and

 

53

--------------------------------------------------------------------------------


 

(5)                                 in the case of any Permitted Refinancing in
respect of any Permitted Pari Passu Secured Refinancing Debt or any Permitted
Junior Secured Refinancing Debt, in each case, such Permitted Refinancing is
secured only by assets pursuant to one or more security agreements permitted by
and subject to an Equal Priority Intercreditor Agreement and/or Junior Lien
Intercreditor Agreement, as applicable.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, established or
maintained by any Loan Party or, with respect to any such plan that is subject
to Section 412 of the Code or Title IV of ERISA, any of their respective ERISA
Affiliates.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Pounds Sterling” means the lawful money of the United Kingdom.

 

“Prepayment Date” has the meaning specified in Section 2.07(2)(g).

 

“Prepayment Notice” means a written notice made pursuant to
Section 2.07(1)(a) substantially in the form of Exhibit J.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

 

“Private Lenders” means Lenders that wish to receive Private-Side Information.

 

“Private-Side Information” means any information with respect to the Borrower
and its Subsidiaries that is not Public-Side Information.

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.08.

 

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(1)(b).

 

“Pro Rata Share” means

 

(a)                                 with respect to all payments, computations
and other matters relating to the Term Loan of a given Class of any Lender at
any time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Term Loan Exposure of

 

54

--------------------------------------------------------------------------------


 

such Class of such Lender at such time and the denominator of which is the
aggregate Term Loan Exposure of such Class of all Lenders at such time;

 

(b)                                 with respect to all payments, computations
and other matters relating to the Revolving Commitment or Revolving Loans of any
Lender and any Letters of Credit issued or participations purchased therein by
any Lender or any participations in any Swing Line Loans purchased by any Lender
at any time a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Revolving Exposure
of that Lender and the denominator of which is the aggregate Revolving Exposure
of all Lenders at such time; and

 

(c)                                  with respect to all payments, computations
and other matters relating to the Incremental Term Loans of any Lender at any
time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Incremental Term Loan
Exposure of such Lender at such time and the denominator of which is the
aggregate Incremental Term Loan Exposure of all Lenders at such time.

 

“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.

 

“Public-Side Information” means information that does not constitute material
non-public information (within the meaning of United States federal, state or
other applicable securities laws) with respect to the Borrower or any of its
Subsidiaries or any of their respective securities.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualifying Lender” has the meaning specified in Section 2.07(1)(d)(iv)(3).

 

“Quarterly Financial Statements” means the unaudited combined balance sheet as
at the end of, and related statements of income and cash flows, of the Borrower
for the three months ended March 31, 2015.

 

“Ratio Amount” means an aggregate principal amount that, after giving Pro Forma
Effect to the incurrence thereof, in accordance with Section 1.08 (assuming, in
the case of any Incremental Revolving Commitments, a full drawing of such
Revolving Commitments and excluding the cash proceeds to the Borrower
therefrom), would not result in the Senior Secured Net Leverage Ratio being
equal to or greater than 2.50 to 1.00.

 

“Reference Date” has the meaning specified in the definition of “Available
Amount.”

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinanced Loans” has the meaning specified in Section 11.01.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.17.

 

55

--------------------------------------------------------------------------------


 

“Refinancing Commitments” means any Refinancing Term Commitments or Refinancing
Revolving Commitments.

 

“Refinancing Loans” means any Refinancing Term Loans or Refinancing Revolving
Loans.

 

“Refinancing Revolving Commitments” means one or more Classes of Revolving Loan
commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Revolving Loans” means one or more Classes of Revolving Loans that
result from a Refinancing Amendment.

 

“Refinancing Term Commitments” means one or more Classes of Term Loan
commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

 

“Refunded Swing Line Loans” has the meaning specified in Section 2.03(3)(a).

 

“Register” has the meaning specified in Section 11.07(3).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Reimbursement Obligations” has the meaning specified in Section 2.04(3)(a).

 

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a similar business; provided that any assets received by the
Borrower or the Restricted Subsidiaries in exchange for assets transferred by
the Borrower or a Restricted Subsidiary shall not be deemed to be Related
Business Assets if they consist of securities of a Person, unless upon receipt
of the securities of such Person, such Person would become a Restricted
Subsidiary.

 

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided, that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Facility.

 

“Relevant Four Fiscal Quarter Period” means, with respect to any requested
Specified Equity Contribution, the four-fiscal quarter period ending on (and
including) the fiscal quarter in which Consolidated Adjusted EBITDA will be
increased as a result of such Specified Equity Contribution.

 

“Replacement Loans” has the meaning specified in Section 11.01.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

56

--------------------------------------------------------------------------------


 

“Required Facility Lenders” means, with respect to any Facility (other than the
Revolving Loans) on any date of determination, Lenders having or holding more
than 50% of the sum of (i) the aggregate principal amount of outstanding Loans
under such Facility and (ii) the aggregate unused Commitments under such
Facility; provided, that the portion of outstanding Loans and the unused
Commitments of such Facility, as applicable, held or deemed held by a Defaulting
Lender shall be excluded for purposes of making a determination of Required
Facility Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having or
holding more than 50% of the sum of the (a) the aggregate principal amount of
outstanding Term Loans and (b) the aggregate Revolving Exposure of all Lenders;
provided, that the aggregate Term Loan Exposure and Revolving Exposure of or
held by any Defaulting Lender or Affiliate Lender (other than Debt Fund
Affiliates) shall be excluded for purposes of making a determination of Required
Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
having or holding more than 50% of the aggregate Revolving Exposure of all
Lenders; provided, that the Revolving Exposure of or held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

 

“Responsible Officer” means the chief executive officer, president, senior vice
president, senior vice president (finance), vice president, chief financial
officer, treasurer, manager of treasury activities or assistant treasurer or
other similar officer or Person performing similar functions of a Loan Party
and, as to any document delivered on the Closing Date, any secretary or
assistant secretary of a Loan Party.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.  Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Borrower.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of the Restricted Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or such Restricted Subsidiary (unless such
appearance is related to the Loan Documents (or the Liens created thereunder) or
(ii) are subject to any Lien (other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(1), (5)(a)(ii), (6), (16),
(17), (18)(a), (18)(b), (22), (24), (25), (26), (27), (29), (30), (31), (32) and
(33)) in favor of any person other than the Collateral Agent for the benefit of
the Secured Parties.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of the Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Schedule 2.01 under the caption “Revolving Commitment”
or in the applicable Assignment and Assumption, subject to any increase,
adjustment or

 

57

--------------------------------------------------------------------------------


 

reduction pursuant to the terms and conditions hereof including Section 2.16. 
The aggregate amount of the Revolving Commitments as of the Closing Date is
$75,000,000.

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of (a) 5
years after the Closing Date, (b) the date the Revolving Commitments, including
Revolving Commitments in respect of Letters of Credit and Swing Line Loans, are
permanently reduced to zero pursuant to Section 2.08, and (c) the date of the
termination of the Revolving Commitments pursuant to Section 9.02.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (b) after the termination of the Revolving
Commitments, the sum of

 

(i)                                the aggregate outstanding principal amount of
the Revolving Loans of that Lender,

 

(ii)                                in the case of the Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),

 

(iii)                                 the aggregate amount of all participations
by that Lender in any outstanding Letters of Credit or any unreimbursed drawing
under any Letter of Credit,

 

(iv)                               in the case of the Swing Line Lender, the
aggregate outstanding principal amount of all Swing Line Loans (net of any
participations therein by other Lenders), and

 

(v)                               the aggregate amount of all participations
therein by that Lender in any outstanding Swing Line Loans.

 

“Revolving Lender” means a Lender having a Revolving Commitment.

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Revolving Loans” has the meaning specified in Section 2.02(1).

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor thereto.

 

“Same Day Funds” means disbursements and payments in immediately available
funds.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under
Section 7.03(8) that is entered into by and between any Loan Party and any Hedge
Bank; and designated in writing by the Hedge Bank and the Borrower to the
Administrative Agent as a “Secured Hedge Agreement.”

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Issuing Bank, each Hedge Bank, each Cash Management
Bank, the Supplemental Administrative

 

58

--------------------------------------------------------------------------------


 

Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 10.01(2).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit F, together with each
Security Agreement Supplement executed and delivered pursuant to Section 6.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (1) Consolidated Secured Net Debt as of the last day of such Test
Period to (2) Consolidated Adjusted EBITDA of the Borrower for such Test Period.

 

“Short Term Advances” has the meaning specified in the definition of
“Indebtedness.”

 

“Solicited Discount Proration” has the meaning specified in
Section 2.07(1)(d)(iv)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.07(1)(d)(iv)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.07(1)(d)(iv) substantially in the form of Exhibit L.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.07(1)(d)(iv)(1).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date

 

(1)                                 the fair value of the assets of such Person
exceeds its debts and liabilities, subordinated, contingent or otherwise,

 

(2)                                 the present fair saleable value of the
property of such Person is greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured,

 

(3)                                 such Person is able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured, and

 

(4)                                 such Person is not engaged in, and is not
about to engage in, business for which it has unreasonably small capital.

 

The amount of any contingent liability at any time shall be computed as the
amount that would reasonably be expected to become an actual and matured
liability.

 

59

--------------------------------------------------------------------------------


 

“SPC” has the meaning specified in Section 11.07(7).

 

“Specified Discount” has the meaning specified in Section 2.07(1)(d)(ii)(1).

 

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.07(1)(d)(ii)(1).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to
Section 2.07(1)(d)(ii) substantially in the form of Exhibit N.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit O, to a Specified Discount
Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.07(1)(d)(ii)(1).

 

“Specified Discount Proration” has the meaning specified in
Section 2.07(1)(d)(ii)(3).

 

“Specified Equity Contribution” has the meaning specified in Section 8.02.

 

“Specified Event of Default” means an Event of Default under Section 9.01(1) or
Section 9.01(6).

 

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(1) (with respect to organizational existence
only), 5.01(2)(b), 5.02(1), 5.02(2)(a), 5.04, 5.13, 5.16, 5.17 and 5.18;
provided, that, except with respect to Sections 5.16 and 5.17, such
representations shall be made with respect to the Loan Parties only.

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
a facility or any Disposition of a business unit, line of business or division
or a facility of the Borrower or a Restricted Subsidiary, in each case whether
by merger, consolidation, amalgamation or otherwise, or any incurrence or
repayment of Indebtedness (other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), Restricted Payment or Incremental Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.”

 

“Specified Transaction Adjustments” has the meaning specified in
Section 1.08(3).

 

“Sponsor” means Vestar Capital Partners, Vestar Capital Partners V, L.P., Vestar
Capital Partners V-A, L.P., Vestar Capital Partners V-B, L.P. and any other
investment fund managed or controlled directly or indirectly by any of Vestar
Capital Partners and its Affiliates.

 

“Spot Currency Exchange Rate” has the meaning specified in Section 1.09(2).

 

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

 

60

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Submitted Amount” has the meaning specified in Section 2.07(1)(d)(iii)(1).

 

“Submitted Discount” has the meaning specified in Section 2.07(1)(d)(iii)(1).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Successor Borrower” has the meaning specified in Section 7.04(4).

 

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 10.12(1).

 

“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Swing Line Lender” means Barclays in its capacity as the Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

 

“Swing Line Loan” means the swing line loan made by the Swing Line Lender to
Borrower pursuant to Section 2.03.

 

“Swing Line Loan Request” means a Swing Line Loan Request substantially in the
form of Exhibit A-3.

 

61

--------------------------------------------------------------------------------


 

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Swing Line Sublimit” means $10,000,000.

 

“Taxes” has the meaning specified in Section 3.01(1).

 

“Term Loan” means the term loans made by the Lenders on the Closing Date to the
Borrower pursuant to Section 2.01(1).  The term “Term Loan” shall be deemed to
also include Incremental Term Loans, Extended Term Loans and Refinancing Term
Loans, to the extent not otherwise indicated and as the context may require.

 

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loans to be made by such Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Lender pursuant to an Assignment and Assumption,
(ii) a Refinancing Amendment or (iii) an Extension and (c) increased from time
to time pursuant to an Incremental Amendment.  The initial amount of each
Lender’s Term Loan Commitment is set forth on Schedule 2.01 under the caption
“Term Loan Commitment” or, otherwise, in the Assignment and
Assumption, Incremental Amendment or Refinancing Amendment pursuant to which
such Lender shall have assumed its Term Loan Commitment, as the case may be. 
The initial aggregate amount of the Term Loan Commitments is $185,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment, or, with regard to any Incremental Amendment at any time prior to
the making of the applicable Incremental Term Loans thereunder, the Term Loan
Exposure of any Lender with respect to such Incremental Term Facility shall be
equal to such Lender’s Incremental Term Loan Commitment thereunder.

 

“Term Loan Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit B-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Term Loans made by such Lender.

 

“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations, in each case not then due and
payable) and (b) the termination of the Commitments and the termination or
expiration of all Letters of Credit under this Agreement (unless backstopped or
Cash Collateralized in an amount equal to 103% of the maximum drawable amount of
any such Letter of Credit or otherwise in an amount or in a manner reasonably
acceptable to the Issuing Bank).

 

“Test Period” means, at any time, (1) with respect to the Borrower, the four
consecutive fiscal quarters of the Borrower then last ended (in each case taken
as one accounting period) for which financial statements have been or are
required to be delivered pursuant to Section 6.01(1) or Section 6.01(2);
provided, that, prior to the first date that financial statements have been or
are required to be delivered pursuant to Section 6.01(1) or (2), the Test Period
in effect shall be the period of four consecutive fiscal quarters of the
Borrower ended March 31, 2015.  A Test Period may be designated by reference to
the last day thereof (i.e., the “March 31, 2015 Test Period” refers to the
period of four consecutive fiscal quarters of

 

62

--------------------------------------------------------------------------------


 

the Borrower ended on March 31, 2015), and a Test Period shall be deemed to end
on the last day thereof and (2) in the case of any Person other than the
Borrower, the period of four consecutive fiscal quarters most closely
corresponding to the period set forth in clause (1).

 

“Threshold Amount” means $15,000,000.

 

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to
Section 6.01(1) or Section 6.01(2) or, for the period prior to the time any such
statements are so delivered pursuant to Section 6.01(1) or Section 6.01(2), the
Pro Forma Financial Statements.

 

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Net Debt as of the last day of such Test Period to
(b) Consolidated Adjusted EBITDA of the Borrower for such Test Period.

 

“Total Utilization of Revolving Commitments” means, as of any date of
determination, the sum of

 

(1)                                 the aggregate principal amount of all
outstanding Revolving Loans other than Revolving Loans made for the purpose of
repaying any Refunded Swing Line Loans or reimbursing the Issuing Bank for any
amount drawn under any Letter of Credit or to be applied in accordance with
Section 2.02(2)(b), but not yet so applied,

 

(2)                                 the aggregate principal amount of all
outstanding Swing Line Loans, and

 

(3)                                 the Letter of Credit Usage.

 

“tranche” has the meaning specified in Section 2.18(1).

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

 

“Transactions” means, collectively,

 

(1)                                 the amendment and restatement of the
Existing Credit Agreement,

 

(2)                                 the funding of the Loans on the Closing
Date,

 

(3)                                 the Closing Date Refinancing; and

 

(4)                                 the consummation of any other transactions
in connection with the foregoing and the payment of the fees and expenses
incurred in connection with any of the foregoing.

 

“TTM Consolidated Adjusted EBITDA” means, as of any date of determination, the
Consolidated Adjusted EBITDA of the Borrower for the four consecutive fiscal
quarters most recently ended prior to such date for which financial statements
have been delivered pursuant to Section 6.01(1) or (2) (or, in the case of a
determination date that occurs prior to the first such delivery pursuant to such
Sections, for the four consecutive fiscal quarters ended as of March 31, 2015).

 

63

--------------------------------------------------------------------------------


 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Advances/Participations” means

 

(1)                                 with respect to the Administrative Agent,
the aggregate amount, if any (a) made available to the Borrower on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Borrowing available to the Administrative Agent
as contemplated by Sections 2.01(2)(b) and 2.02(2)(b) and (b) with respect to
which a corresponding amount shall not in fact have been returned to the
Administrative Agent by the Borrower or made available to the Administrative
Agent by any such Lender,

 

(2)                                 with respect to the Swing Line Lender, the
aggregate amount, if any, of outstanding Swing Line Loans in respect of which
any Revolving Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to Section 2.03(3), and

 

(3)                                 with respect to the Issuing Bank, the
aggregate amount, if any, of amounts drawn under Letters of Credit in respect of
which a Revolving Lender shall have failed to make amounts available to the
Issuing Bank pursuant to Section 2.04(3).

 

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.13 subsequent to the date hereof, in each case, until such Person
ceases to be an Unrestricted Subsidiary of the Borrower in accordance with
Section 6.13 or ceases to be a Subsidiary of the Borrower.

 

“U.S. Lender” has the meaning specified in Section 3.01(3)(a).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided, that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

 

“Wells Fargo” means Wells Fargo Securities, LLC.

 

64

--------------------------------------------------------------------------------


 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) nominal shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person or
by one or more wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

SECTION 1.02                     Other Interpretive Provisions.  With reference
to this Agreement and each other Loan Document, unless otherwise specified
herein or in such other Loan Document:

 

(1)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(2)                                 (a)  The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(b)                                 References in this Agreement to an Exhibit,
Schedule, Article, Section, clause or subclause refer (A) to the appropriate
Exhibit or Schedule to, or Article, Section, clause or sub-clause in this
Agreement or (B) to the extent such references are not present in this
Agreement, to the Loan Document in which such reference appears.

 

(c)                                  The term “including” is by way of example
and not limitation.

 

(d)                                 The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(e)                                  Exclusive effect will not be given to the
word “or” unless the context specifically requires otherwise.

 

(3)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(4)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

SECTION 1.03                     Accounting Terms; Payment Dates.  All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.  For purposes of calculating any consolidated
amounts necessary to determine compliance by any Person and, if applicable, its
Restricted Subsidiaries with any ratio or other financial covenant in this
Agreement, Unrestricted Subsidiaries shall be excluded.  Unless the context
indicates otherwise, any reference to a “fiscal year” or

 

65

--------------------------------------------------------------------------------


 

a “fiscal quarter” shall refer to a fiscal year ending December 31 or fiscal
quarter ending March 31, June 30, September 30 or December 31 of the Borrower.

 

SECTION 1.04                     Rounding.  Any financial ratios required to be
satisfied in order for a specific action to be permitted under this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.05                     References to Agreements, Laws, Etc.  Unless
otherwise expressly provided herein, (a) references to Organization Documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
permitted by any Loan Document; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

 

SECTION 1.06                     Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable).

 

SECTION 1.07                     Available Amount Transactions.  If more than
one action occurs on any given date the permissibility of the taking of which is
determined hereunder by reference to the amount of the Available Amount
immediately prior to the taking of such action, the permissibility of the taking
of each such action shall be determined independently and in no event may any
two or more such actions be treated as occurring simultaneously, i.e., each
transaction must be permitted under the Available Amount as so calculated.

 

SECTION 1.08                     Pro Forma Calculations; Limited Condition
Acquisitions; Ratio Compliance.

 

(1)                                 Notwithstanding anything to the contrary
herein, the First Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio
and the Total Net Leverage Ratio shall be calculated in the manner prescribed by
this Section 1.08.

 

(2)                                 For purposes of calculating the First Lien
Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the Total Net
Leverage Ratio, Specified Transactions (and the incurrence or repayment of any
Indebtedness in connection therewith) that have been made (a) during the
applicable Test Period or (b) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated Adjusted EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period.  If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.08, then the First Lien Net
Leverage Ratio, the Senior Secured Net Leverage Ratio and the Total Net Leverage
Ratio shall be calculated to give pro forma effect thereto in accordance with
this Section 1.08.

 

(3)                                 Whenever pro forma effect is to be given to
a Specified Transaction, the pro forma calculations shall be made in good faith
by a Responsible Officer and may include, for the avoidance of doubt, the amount
of cost savings, operating expense reductions and, synergies projected by the
Borrower in

 

66

--------------------------------------------------------------------------------


 

good faith to be realized as a result of specified actions taken, committed to
be taken or expected to be taken (calculated on a pro forma basis as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of such Test Period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period)
relating to such Specified Transaction, net of the amount of actual benefits
realized during such period from such actions (such cost savings and synergies,
“Specified Transaction Adjustments”); provided, that

 

(a)                                 such Specified Transaction Adjustments are
reasonably identifiable, quantifiable and factually supportable in the good
faith judgment of a Responsible Officer of the Borrower,

 

(b)                                 such actions are taken, committed to be
taken or reasonably anticipated to be taken no later than eighteen (18) months
after the date of such Specified Transaction,

 

(c)                                  no amounts shall be added pursuant to this
clause (c) to the extent duplicative of any amounts that are otherwise added
back in calculating Consolidated Adjusted EBITDA, whether through a pro forma
adjustment or otherwise, with respect to such period, and

 

(d)                                 the aggregate amount of cost savings and
synergies added pursuant to this clause (d) for any such period after the
Closing Date shall not exceed 15% of Consolidated Adjusted EBITDA for such Test
Period (prior to giving effect to any such cost savings or synergies).

 

(4)                                 In the event that the Borrower or any
Restricted Subsidiary incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the First Lien Net Leverage Ratio,
the Senior Secured Net Leverage Ratio and the Total Net Leverage Ratio, as the
case may be (in each case, other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), (a) during the applicable Test Period or (b) subsequent to the end of
the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the First Lien Net
Leverage Ratio, the Senior Secured Net Leverage Ratio and the Total Net Leverage
Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Test Period.

 

(5)                                 Notwithstanding anything in this Agreement
or any Loan Document to the contrary, when (a) calculating any applicable ratio
in connection with incurrence of Indebtedness, the creation of Liens, the making
of any Disposition, the making of an Investment, the designation of Subsidiary
as restricted or unrestricted or the repayment of Indebtedness or
(b) determining compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result
therefrom, in each case of (a) and (b) in connection with a Limited Condition
Acquisition, the date of determination of such ratio and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom shall, at the option of the Borrower (the Borrower’s election
to exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”). If on a
Pro Forma Basis after giving effect to such Limited Condition Acquisition and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof), with such ratios
and other provisions being calculated as if such Limited Condition Acquisition
or other transactions had occurred at the beginning of the most recent Test
Period ending prior to the LCA Test Date for which financial statements are
available, the Borrower could have taken such action on the relevant LCA Test
Date in compliance with the applicable ratios or other provisions, such
provisions shall be deemed to have been complied with, unless a Specified Event
of Default shall be continuing on the date such Limited Condition Acquisition is
consummated.  For the avoidance of doubt, (i) if any of such ratios or other
provisions are exceeded or

 

67

--------------------------------------------------------------------------------


 

breached as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated Adjusted EBITDA) or other provisions at or prior to
the consummation of the relevant Limited Condition Acquisition, such ratios and
other provisions will not be deemed to have been exceeded or breached solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (ii) such ratios and compliance with such conditions shall not be
tested at the time of consummation of such Limited Condition Acquisition or
related Specified Transactions, unless on such date a Specified Event of Default
shall be continuing.  If the Borrower has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any other Specified Transaction on
or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.  Notwithstanding anything in this Agreement or any Loan Document to
the contrary, if the Borrower or any Restricted Subsidiary (x) incurs
Indebtedness, creates Liens, makes Dispositions, makes Investments, makes
Restricted Payments, designates any Subsidiary as restricted or unrestricted or
repays any Indebtedness in connection with any Limited Condition Acquisition
under a ratio-based basket and (y) incurs Indebtedness, creates Liens, makes
Dispositions, makes Investments, makes Restricted Payments, designates any
Subsidiary as restricted or unrestricted or repays any Indebtedness in
connection with such Limited Condition Acquisition under a non-ratio-based
basket (which shall occur within five Business Days of the events in clause
(x) above), then the applicable ratio will be calculated with respect to any
such action under the applicable ratio-based basket without regard to any such
action under such non-ratio-based basket made in connection with such Limited
Condition Acquisition.

 

SECTION 1.09                     Currency Equivalents Generally.

 

(1)                                 For purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Lien, Indebtedness or
Investment in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
currency exchange occurring after the time such Lien, Indebtedness or Investment
is incurred (so long as such Indebtedness or Investment, at the time incurred,
made or acquired, was permitted hereunder).

 

(2)                                 For purposes of this Agreement and the other
Loan Documents, where the permissibility of a transaction or determinations of
required actions or circumstances depend upon compliance with, or are determined
by reference to, amounts stated in Dollars, any requisite currency translation
shall be based on the rate of exchange between the applicable currency and
Dollars (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency reasonably acceptable to the Borrower and the Administrative Agent (the
“Spot Currency Exchange Rate”)) in effect on the Business Day immediately
preceding the date of such transaction (subject to the following proviso) or
determination and shall not be affected by subsequent fluctuations in exchange
rates.

 

(3)                                 For purposes of determining compliance with
any Dollar-denominated restriction on the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the Spot Currency Exchange Rate in effect
on the date such Indebtedness was incurred, in the case of term debt, or first
committed, in the case of revolving credit debt; provided, that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the Spot Currency
Exchange Rate in effect on the date of such refinancing, such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal

 

68

--------------------------------------------------------------------------------


 

amount of such Indebtedness so refinanced does not exceed the principal amount
of such Indebtedness being refinanced.  Notwithstanding the foregoing, the
principal amount of any Indebtedness incurred to refinance other Indebtedness,
if incurred in a different currency from the Indebtedness being refinanced,
shall be calculated based on the Spot Currency Exchange Rate that is in effect
on the date of such refinancing.

 

ARTICLE II

 

The Commitments and Borrowings

 

SECTION 2.01                     Term Loan.

 

(1)                                 Term Loan Commitment.  Subject to the terms
and conditions set forth herein (including Section 2.08 (2)(a)(i)), each Lender
severally agrees to make to the Borrower a single Term Loan denominated in
Dollars equal to such Lender’s Term Loan Commitment on the Closing Date. 
Amounts borrowed under this Section 2.01(1) and repaid or prepaid may not be
reborrowed.  Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

(2)                                 Borrowing Mechanics for Term Loans.

 

(a)                                 Each Borrowing of Term Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may
only be given in writing.  Subject to Section 4.01(1)(a), each such notice must
be received by the Administrative Agent not later than 12:00 noon (New York City
time) (i) three (3) Business Days prior to the requested date of any Borrowing
of Eurodollar Rate Loans, and (ii) one (1) Business Day before the requested
date of any Borrowing of Base Rate Loans; provided, that such notices may be
conditioned on the occurrence of the Closing Date or, with respect to
Incremental Term Loans, may be conditioned on the occurrence of any transaction
utilizing such Incremental Term Loans.

 

(b)                                 Each notice by the Borrower pursuant to this
Section 2.01(2) must be delivered to the Administrative Agent in the form of a
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Committed Loan Notice shall specify

 

(i)                  that the Borrower is requesting a Borrowing of Term Loans,

 

(ii)               the requested date of the Borrowing (which shall be a
Business Day),

 

(iii)            the Type of Term Loans to be borrowed, and

 

(iv)           if applicable, the duration of the Interest Period with respect
thereto.

 

If the Borrower fails to specify a Type of Term Loan in a Committed Loan Notice,
then the applicable Term Loans shall be made as Base Rate Loans.  If the
Borrower requests a Borrowing of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, for such Eurodollar Rate
Loans, the Borrower will be deemed to have specified an Interest Period of one
(1) month.

 

(c)                                  Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share of the applicable tranche of Term Loans.  In the case of
each Borrowing, each Appropriate Lender shall make the amount of its Term Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than 1:00 p.m. (New York City time), on the Business
Day specified in the applicable Committed Loan Notice. 

 

69

--------------------------------------------------------------------------------


 

Upon satisfaction of the applicable conditions set forth in Section 4.02 (and if
such Borrowing is on the Closing Date, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

 

(d)                                 The failure of any Lender to make the Term
Loan to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Term Loan on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Term Loan to be made by such other Lender on the date of any
Borrowing.

 

SECTION 2.02                     Revolving Loans.

 

(1)                                 Revolving Loan Commitment.  During the
Revolving Commitment Period, subject to the terms and conditions set forth
herein, each Lender severally agrees to make revolving loans to the Borrower
from time to time on any Business Day in Dollars (“Revolving Loans”) in an
aggregate principal amount up to but not exceeding such Lender’s Revolving
Commitment; provided, that after giving effect to the making of any Revolving
Loans in no event shall the Total Utilization of Revolving Commitments exceed
the Revolving Commitments then in effect.  Amounts borrowed pursuant to this
Section 2.02(1) may be repaid and reborrowed during the Revolving Commitment
Period.  Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

 

(2)                                 Borrowing Mechanics for Revolving Loans.

 

(a)                                 Each Borrowing of Revolving Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may only be given in writing (each request for a Borrowing of a Swing Line Loan
shall be made in accordance with Section 2.03).  Subject to Section 4.01(1)(a),
each such notice must be received by the Administrative Agent not later than
12:00 noon (New York City time) (i) three (3) Business Days prior to the
requested date of any Borrowing of Eurodollar Rate Loans, and (ii) one
(1) Business Day before the requested date of any Borrowing of Base Rate Loans. 
Each notice by the Borrower pursuant to this Section 2.02(2)(a) must be
delivered to the Administrative Agent in the form of a Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Borrowing of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $250,000 in excess thereof.  Each Borrowing of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice shall specify

 

(i)                  that the Borrower is requesting a Borrowing of Revolving
Loans,

 

(ii)               the requested date of the Borrowing (which shall be a
Business Day),

 

(iii)            the principal amount of Revolving Loans to be borrowed,

 

(iv)           the Type of Revolving Loans to be borrowed, and

 

(v)              if applicable, the duration of the Interest Period with respect
thereto.

 

Each Swing Line Loan shall be a Base Rate Loan.

 

70

--------------------------------------------------------------------------------


 

If the Borrower fails to specify a Type of Revolving Loan in a Committed Loan
Notice, then the applicable Revolving Loans shall be made as Base Rate Loans. 
If the Borrower requests a Borrowing of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, for such
Eurodollar Rate Loans, the Borrower will be deemed to have specified an Interest
Period of one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share of the applicable Revolving Loans.  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Revolving Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than 1:00 p.m. (New York City time), on the Business
Day specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is on
the Closing Date, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c)                                  The failure of any Lender to make the
Revolving Loan to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Loan on
the date of such Borrowing, but no Lender shall be responsible for the failure
of any other Lender to make the Revolving Loan to be made by such other Lender
on the date of any Borrowing.

 

SECTION 2.03                     Swing Line Loan.

 

(1)                                 Swing Line Loan.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance on the
agreements of the Revolving Lenders set forth in this Section 2.03, agrees to
make Swing Line Loans to the Borrower from time to time on any Business Day
during the Revolving Commitment Period, in an aggregate principal amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit; provided,
that after giving effect to any Swing Line Loan,

 

(a)                                 the Total Utilization of Revolving
Commitments shall not exceed the Revolving Commitments,

 

(b)                                 the Total Utilization of Revolving
Commitments of any Revolving Lender, shall not exceed such Lender’s Revolving
Commitment, and

 

(c)                                  the aggregate principal amount outstanding
of all Swing Line Loans shall not exceed the Swing Line Sublimit;

 

provided, further, that the Swing Line Lender shall not be required to make a
Swing Line Loan to refinance an outstanding Swing Line Loan.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swing Line Loans. 
Immediately upon the making of a Swing Line Loan by the Swing Line Lender, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a participation in such Swing
Line Loan in an amount equal to such Revolving Lender’s Pro Rata Share of the
amount of such Swing Line Loan.

 

(2)                                 Borrowing Mechanics for Swing Line Loans. 
Each Borrowing of a Swing Line Loan shall be made upon the Borrower’s
irrevocable notice to the Swing Line Lender and the Administrative

 

71

--------------------------------------------------------------------------------


 

Agent.  Each such notice shall be in the form of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower, and must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. (New York City time) on the date of the
requested Borrowing of a Swing Line Loan, and such notice shall specify (a) the
amount to be borrowed, which shall be in a minimum of $250,000 or a whole
multiple of $50,000 in excess thereof, and (b) the date of such Borrowing of a
Swing Line Loan (which shall be a Business Day).  Promptly after receipt by the
Swing Line Lender of such notice, the Swing Line Lender will confirm with the
Administrative Agent that the Administrative Agent has also received such notice
and, if not, the Swing Line Lender will notify the Administrative Agent of the
contents thereof.  Unless the Swing Line Lender has received notice from the
Administrative Agent (including at the request of the Required Revolving
Lenders) prior to 2:00 p.m. (New York City time) on such requested borrowing
date (i) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first sentence of Section 2.03(1) or
(ii) that one or more of the applicable conditions set forth in Section 4.02 is
not then satisfied, then, subject to the terms and conditions set forth herein,
the Swing Line Lender shall make each Swing Line Loan available to the Borrower,
by wire transfer thereof in accordance with instructions provided to (and
reasonably acceptable to) the Swing Line Lender, not later than 3:00 p.m. (New
York City time) on the requested date of such Swing Line Loan (which
instructions may include standing payment instructions, which may be updated
from time to time by the Borrower, provided, that unless the Swing Line Lender
shall otherwise agree, any such update shall not take effect until the Business
Day immediately following the date on which such update is provided to the Swing
Line Lender).

 

(3)                                 Refinancing of Swing Line Loans.

 

(a)                                 The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Revolving Loan that is a Base Rate
Loan in an amount equal to such Lender’s Pro Rata Share of the amount of Swing
Line Loans made by the Swing Line Lender then outstanding (the “Refunded Swing
Line Loans”).  Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance (including with respect to prior notice requirements) with the
requirements of Section 2.02(2), without regard to the minimum and multiples
specified therein, but subject to the aggregate unused Revolving Commitments and
the conditions set forth in Section 4.02.  The Swing Line Lender shall furnish
the Borrower with a copy of such Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Revolving Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. (New York City time)
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.03(3)(b), each Revolving Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower in
such amount.

 

(b)                                 If for any reason any Swing Line Loan cannot
be refinanced by such a Revolving Loan Borrowing in accordance with
Section 2.03(3)(a), the request for Revolving Loans that are Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Lenders fund its
participation in the relevant Swing Line Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.03(3)(a) shall be deemed payment in respect of such
participation.  The Administrative Agent shall notify the Borrower of any
participations in any Swing Line Loan funded pursuant to this clause (b), and
thereafter payments in respect of such Swing Line Loan (to the extent of such
funded participations) shall be made to the Administrative Agent for the benefit
of the Revolving Lenders and not to the Swing Line Lender.

 

72

--------------------------------------------------------------------------------


 

(c)                                  If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.03(3) by the time specified in
Section 2.03(3)(a), the Swing Line Lender shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swing Line Lender at a rate per annum equal to the greater of the Federal Funds
Rate from time to time in effect and a rate determined by the Swing Line Lender
in accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing.  If such Revolving Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (c) shall be conclusive absent manifest error.

 

(d)                                 Each Revolving Lender’s obligation to make
Revolving Loans or to purchase and fund participations in Swing Line Loans
pursuant to this Section 2.03(3) shall be absolute and unconditional and shall
not be affected by any circumstance, including

 

(i)                                    any setoff, counterclaim, recoupment,
defense or other right which such Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever,

 

(ii)                                 the occurrence or continuance of a Default,
or

 

(iii)                              any other occurrence, event or condition,
whether or not similar to any of the foregoing;

 

provided, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(3) is subject to the conditions set forth in
Section 4.02; provided, further, that for the avoidance of doubt, the conditions
set forth in Section 4.02 shall not apply to the purchase or funding of
participations pursuant to this Section 2.03(3).

 

No such funding of participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(4)                                 Repayment of Participations.

 

(a)                                 At any time after any Revolving Lender has
purchased and funded a participation in a Swing Line Loan, if the Swing Line
Lender receives any payment on account of such Swing Line Loan, the Swing Line
Lender will promptly remit such Revolving Lender’s Pro Rata Share of such
payment to the Administrative Agent (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s participation was funded) in like funds as received by the Swing Line
Lender, and any such amounts received by the Administrative Agent will be
remitted by the Administrative Agent to the Revolving Lenders that shall have
funded their participations pursuant to Section 2.03(3)(b) to the extent of
their interests therein.

 

(b)                                 If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.06 (including pursuant to any settlement entered into by the Swing
Line Lender in its reasonable discretion), each Revolving Lender shall pay to
such Swing Line Lender its Pro Rata Share

 

73

--------------------------------------------------------------------------------


 

thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The Administrative
Agent will make such demand upon the request of the Swing Line Lender.  The
obligations of the Revolving Lenders under this clause (b) shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(5)                                 Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans made by the Swing Line Lender.  Until each
Revolving Lender funds its Revolving Loan that is a Base Rate Loan or
participation pursuant to this Section 2.03 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan made by the Swing Line Lender, interest in respect
of such Lender’s share thereof shall be solely for the account of the Swing Line
Lender.

 

(6)                                 Payments Directly to Swing Line Lender. 
Except as otherwise expressly provided herein, the Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

SECTION 2.04                     Letters of Credit.

 

(1)                                 Letter of Credit Commitment.

 

(a)                                 Subject to the terms and conditions set
forth herein, (i) the Issuing Bank agrees, in reliance upon the agreements of
the Revolving Lenders set forth in this Section 2.04, (A) from time to time on
any Business Day during the Revolving Commitment Period, to issue Letters of
Credit for the account of the Borrower or a Restricted Subsidiary (provided,
that any Letter of Credit issued for the benefit of any Restricted Subsidiary
shall be issued for the account of the Borrower but such Letter of Credit shall
indicate that it is being issued for the benefit of such Restricted Subsidiary)
and to amend, renew or extend Letters of Credit previously issued by it, in
accordance with Section 2.04(2) and (B) to honor drawings under the Letters of
Credit; and (ii) the Revolving Lenders severally agree to participate in such
Letters of Credit and any drawings thereunder; provided, that the Issuing Bank
shall not be obligated to make any Letter of Credit Extension if, as of the date
of such Letter of Credit Extension; provided, further, that Barclays shall be
under no obligation to issue trade or commercial Letters of Credit,

 

(i)                                    the Total Utilization of Revolving
Commitments would exceed the Revolving Commitments,

 

(ii)                                 the Total Utilization of Revolving
Commitments of any Revolving Lender, would exceed such Lender’s Revolving
Commitment, or

 

(iii)                              the Letter of Credit Usage would exceed the
Letter of Credit Sublimit.

 

Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(b)                                 The Issuing Bank shall not be under any
obligation to issue any Letter of Credit if:

 

(i)                                    any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Law
applicable to the Issuing Bank or any request or directive

 

74

--------------------------------------------------------------------------------


 

(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Issuing
Bank in good faith deems material to it (for which the Issuing Bank is not
otherwise compensated hereunder);

 

(ii)                                 the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally;

 

(iii)                              except as otherwise agreed by the
Administrative Agent and the Issuing Bank, such Letter of Credit is in an
initial stated amount less than $10,000;

 

(iv)                             such Letter of Credit is to be denominated in a
currency other than Dollars;

 

(v)                                such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
and

 

(vi)                             any Revolving Lender is at such time a
Defaulting Lender, unless the Issuing Bank has entered into arrangements,
including reallocation of such Lender’s Pro Rata Share of the outstanding Letter
of Credit Obligations pursuant to Section 2.19(1)(c) or the delivery of Cash
Collateral, satisfactory to the Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate the Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.19(1)(c)) with respect to
such Lender arising from either the Letter of Credit then proposed to be issued
or such Letter of Credit and all other Letter of Credit Obligations as to which
the Issuing Bank has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

 

(c)                                  The Issuing Bank shall not be under any
obligation to amend or extend any Letter of Credit if (i) the Issuing Bank would
have no obligation at such time to issue the Letter of Credit in its amended
form under the terms hereof or (ii) the beneficiary of such Letter of Credit
does not accept the proposed amendment thereto.

 

(d)                                 Each standby Letter of Credit shall expire
at or prior to the close of business on the earlier of (i) the date twelve
months after the date of issuance of such standby Letter of Credit (or, in the
case of any Auto-Renewal Letter of Credit, twelve months after the then current
expiration date of such Letter of Credit) and (ii) the Letter of Credit
Expiration Date (unless arrangements reasonably satisfactory to the Issuing Bank
have been entered into).

 

Notwithstanding anything herein to the contrary, neither Barclays nor any of its
branches or Affiliates shall be required to issue any commercial letters of
credit hereunder.

 

(2)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.

 

(a)                                 Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
Issuing Bank (with a copy to the Administrative Agent) in the form of a

 

75

--------------------------------------------------------------------------------


 

Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the applicable Issuing Bank and the Administrative Agent not later
than 1:00 p.m. (New York City time) at least five (5) Business Days (or such
shorter period as the Issuing Bank and the Administrative Agent may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the Issuing Bank

 

(i)                                    the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day);

 

(ii)                                 the amount thereof;

 

(iii)                              the expiry date thereof;

 

(iv)                             the name and address of the beneficiary
thereof;

 

(v)                                the documents to be presented by such
beneficiary in case of any drawing thereunder;

 

(vi)                             the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and

 

(vii)                          such other matters as the applicable Issuing Bank
may reasonably request.

 

In the case of a request for an amendment of any outstanding Letter of Credit,
the Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the Issuing Bank

 

(A)                               the Letter of Credit to be amended;

 

(B)                               the proposed date of amendment thereof (which
shall be a Business Day); and

 

(C)                               the nature of the proposed amendment.

 

Additionally, the Borrower shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Letter of Credit
Documents, as the Issuing Bank or the Administrative Agent may reasonably
require.

 

(b)                                 Promptly after receipt of any Letter of
Credit Application, the Issuing Bank will confirm with the Administrative Agent
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof.  Upon receipt by the Issuing Bank of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions set forth herein, the Issuing Bank shall, on the requested
date, issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Issuing
Bank a participation in such Letter of Credit in an amount equal to such
Lender’s Pro Rata Share of the amount of such Letter of Credit.

 

76

--------------------------------------------------------------------------------


 

(c)                                  If the Borrower so requests in any
applicable Letter of Credit Application, the Issuing Bank may, in its reasonable
discretion, agree to issue a standby Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”); provided, that any such
Auto-Renewal Letter of Credit shall permit the Issuing Bank to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the Issuing Bank, the Borrower shall not
be required to make a specific request to the Issuing Bank for any such
renewal.  Once an Auto-Renewal Letter of Credit has been issued, the Revolving
Lenders shall be deemed to have authorized (but may not require) the applicable
Issuing Bank to permit the renewal of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Issuing Bank shall not (i) permit any such renewal if (A) the
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its renewed form
under the terms hereof (by reason of the provisions of clause (b) or (c) of
Section 2.04(1) or otherwise) or (B) it has received written notice on or before
the day that is seven Business Days before the Nonrenewal Notice Date from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such renewal or (ii) be obligated to permit such renewal if it has
received written notice on or before the day that is seven Business Days before
the Nonrenewal Notice Date from the Administrative Agent, any Revolving Lender
or the Borrower that one or more of the applicable conditions set forth in
Section 4.02 is not then satisfied, and in each such case directing the Issuing
Bank not to permit such renewal.

 

(d)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable Issuing Bank will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(3)                                 Drawings and Reimbursement; Funding of
Participations.

 

(a)                                 Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Issuing Bank shall notify the Borrower and the Administrative Agent thereof, and
the Issuing Bank shall, within a reasonable time following its receipt thereof,
examine all documents purporting to represent a demand for payment under such
Letter of Credit.  If the Issuing Bank notifies the Borrower of any payment by
the Issuing Bank under a Letter of Credit prior to 11:00 a.m. (New York City
time) on the date of such payment, the Borrower shall reimburse the Issuing Bank
in an amount equal to the amount of such drawing; provided, that if such notice
is not provided to the Borrower prior to 11:00 a.m. (New York City time) on such
payment date, then the Borrower shall reimburse the Issuing Bank in an amount
equal to the amount of such drawing not later than 3:00 p.m. (New York City
time) on the next succeeding Business Day, and such extension of time shall be
reflected in computing fees in respect of such Letter of Credit.  If the
Borrower fails to so reimburse the Issuing Bank by such time, the Issuing Bank
shall promptly notify the Administrative Agent of such failure and the
Administrative Agent shall promptly thereafter notify each Revolving Lender of
such payment date, the amount of the unreimbursed drawing (the “Reimbursement
Obligations”) and the amount of such Lender’s Pro Rata Share thereof.  In such
event, the Borrower shall be deemed to have requested a Borrowing of Revolving
Loans that are Base Rate Loans to be disbursed on such payment date in an amount
equal to such Reimbursement Obligation, without regard to the minimum and
multiples specified in Section 2.02(2)(a) for the principal amount of Base Rate
Loans, but subject to the aggregate unused Revolving Commitments and the
conditions set forth in Section 4.02 (other than delivery of a Committed Loan
Notice).  Any notice given by an Issuing Bank or the Administrative Agent
pursuant to this clause (a) shall be given in writing.

 

77

--------------------------------------------------------------------------------


 

(b)                                 Each Revolving Lender (including each
Revolving Lender acting as the Issuing Bank) shall upon any notice pursuant to
Section 2.04(3)(a) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the Issuing Bank
at the Administrative Agent’s Office in an amount equal to its Pro Rata Share of
the relevant Reimbursement Obligation not later than 3:00 p.m. (New York City
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.04(3)(c), each Revolving
Lender that so makes funds available shall be deemed to have made a Revolving
Loan that is a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Issuing Bank in
accordance with the instructions provided to the Administrative Agent by the
Issuing Bank (which instructions may include standing payment instructions,
which may be updated from time to time by the Issuing Bank, provided, that
unless the Administrative Agent shall otherwise agree, any such update shall not
take effect until the Business Day immediately following the date on which such
update is provided to the Administrative Agent).

 

(c)                                  With respect to any Reimbursement
Obligation that is not fully refinanced by a Borrowing of Revolving Loans that
are Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the applicable Issuing Bank a Letter of Credit Borrowing in the amount of
the Reimbursement Obligation that is not so refinanced, which Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate then applicable to Revolving Loans that are
Base Rate Loans.  In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the Issuing Bank pursuant to
Section 2.04(3)(a) shall be deemed payment in respect of its participation in
such Letter of Credit Borrowing and shall constitute a Letter of Credit Advance
from such Lender in satisfaction of its participation obligation under this
Section.

 

(d)                                 Until each Revolving Lender funds its
Revolving Loan or Letter of Credit Advance to reimburse the Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the Issuing
Bank.

 

(e)                                  Each Revolving Lender’s obligations to make
Revolving Loans or Letter of Credit Advances to reimburse the Issuing Bank for
amounts drawn under Letters of Credit, as contemplated by this Section 2.04(3),
shall be absolute and unconditional and shall not be affected by any
circumstance, including

 

(i)                                    any setoff, counterclaim, recoupment,
defense or other right which such Lender may have against the Issuing Bank, the
Borrower or any other Person for any reason whatsoever;

 

(ii)                                 the occurrence or continuance of a Default;
or

 

(iii)                              any other occurrence, event or condition,
whether or not similar to any of the foregoing;

 

provided, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(3) is subject to the conditions set forth in
Section 4.02.  No such funding of a participation in any Letter of Credit shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Bank for the amount of any payment made by the Issuing Bank under such
Letter of Credit, together with interest as provided herein.

 

(f)                                   If any Revolving Lender fails to make
available to the Administrative Agent for the account of the applicable Issuing
Bank any amount required to be paid by such Lender pursuant to the foregoing

 

78

--------------------------------------------------------------------------------


 

provisions of this Section 2.04(3) by the time specified in Section 2.04(3)(b),
then, without limiting the other provisions of this Agreement, the Issuing Bank
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Issuing Bank at a rate per annum equal to the greater of the
Federal Funds Rate from time to time in effect and a rate determined by the
Issuing Bank in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by the Issuing Bank in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or Letter of Credit Advance in respect of the relevant Letter of
Credit Borrowing, as the case may be.  A certificate of the Issuing Bank
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (f) shall be conclusive absent
manifest error.

 

(4)                                 Repayment of Participations.

 

(a)                                 If, at any time after the Issuing Bank has
made payment in respect of any drawing under any Letter of Credit issued by it
and has received from any Revolving Lender its Letter of Credit Advance in
respect of such payment in accordance with Section 2.04(3), if the
Administrative Agent receives for the account of the Issuing Bank any payment in
respect of the related Reimbursement Obligation or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s Letter of Credit Advance was outstanding) in like funds as received by
the Administrative Agent.

 

(b)                                 If any payment received by the
Administrative Agent for the account of the Issuing Bank pursuant to
Section 2.04(3)(a) is required to be returned under any of the circumstances
described in Section 11.06 (including pursuant to any settlement entered into by
the Issuing Bank in its discretion), each Revolving Lender shall pay to the
Administrative Agent for the account of the Issuing Bank its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Revolving Lenders under this clause (b) shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(5)                                 Obligations Absolute.  The obligation of the
Borrower to reimburse the Issuing Bank for each drawing under each Letter of
Credit and to repay each Letter of Credit Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(a)                                 any lack of validity or enforceability of
such Letter of Credit or any term or provision thereof, any Loan Document, or
any other agreement or instrument relating thereto;

 

(b)                                 the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the Issuing
Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(c)                                  any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement

 

79

--------------------------------------------------------------------------------


 

therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(d)                                 any payment by the Issuing Bank under such
Letter of Credit against presentation of a draft or certificate that does not
comply strictly with the terms of such Letter of Credit; or any payment made by
the Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including arising in
connection with any proceeding under any Debtor Relief Law;

 

(e)                                  any exchange, release or non-perfection of
any collateral, or any release or amendment or waiver of or consent to departure
from any guarantee, for all or any of the Obligations of the Borrower in respect
of such Letter of Credit; or

 

(f)                                   any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Bank.  The Borrower shall be
conclusively deemed to have waived any such claim against any Issuing Bank and
its correspondents unless such notice is given as aforesaid.

 

(6)                                 Role of Issuing Bank.  Each Revolving Lender
and the Borrower agree that, in paying any drawing under a Letter of Credit, the
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any document or the authority of the Person executing or delivering any
document.  None of the Issuing Bank, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of the Issuing Bank shall
be liable to any Revolving Lender for

 

(a)                                 any action taken or omitted in connection
herewith at the request or with the approval of the requisite Revolving Lenders;

 

(b)                                 any action taken or omitted in the absence
of gross negligence or willful misconduct; or

 

(c)                                  the due execution, effectiveness, validity
or enforceability of any document or instrument related to any Letter of Credit
or Letter of Credit Application.

 

The Borrower hereby assumes all risks of the acts of omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, that this assumption is not intended to, and shall not, preclude the
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the
Issuing Bank, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the Issuing Bank shall be liable or responsible for
any of the matters described in Section 2.04(5); provided, further, that
notwithstanding anything in such section to the contrary, the Borrower may have
a claim against the Issuing Bank, and the Issuing Bank may be liable to the
Borrower, to the extent, but only to the extent, of any direct (as opposed to
indirect, special, punitive, consequential or exemplary) damages suffered by the
Borrower which a court of competent jurisdiction determines in a final
non-appealable judgment were caused by the Issuing

 

80

--------------------------------------------------------------------------------


 

Bank’s gross negligence or willful misconduct or the Issuing Bank’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the applicable
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(7)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the Issuing Bank and the Borrower when a standby Letter of
Credit is issued, the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to such standby Letter of Credit.

 

(8)                                 Conflict with Letter of Credit Application. 
In the event of any conflict between the terms of this Agreement and the terms
of any Letter of Credit Application, the terms hereof shall control.

 

(9)                                 Reporting.  Each day (or at such other
intervals as the Administrative Agent and the Issuing Bank shall agree), the
Issuing Bank shall provide to the Administrative Agent a schedule of the Letters
of Credit issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, showing the date of issuance of each Letter of Credit, the
account party, the original face amount (if any), the expiration date, and the
reference number of any Letter of Credit outstanding at any time during such
month, and showing the aggregate amount (if any) payable by the Borrower to the
Issuing Bank during such month.

 

(10)                          Cash Collateral Account.  At any time and from
time to time (a) after the occurrence and during the continuance of an Event of
Default, the Administrative Agent, at the direction or with the consent of the
Required Lenders, may require the Borrower, to deliver to the Administrative
Agent such amount of cash as is equal to 103% of the aggregate Stated Amount of
all Letters of Credit at any time outstanding (whether or not any beneficiary
under any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), (b) if the Issuing Bank has honored any full or partial drawing
under any Letter of Credit and such drawing has resulted in a Letter of Credit
Borrowing, or (c) if, as of the Letter of Credit Expiration Date, any Letter of
Credit Obligation for any reason remains outstanding, the Administrative Agent
will retain such amount as may then be required to be retained, such amounts in
each case under clauses (a) through (c) above to be held by the Administrative
Agent in a Cash Collateral Account.  The Borrower hereby grants (or, if
registration thereof is required in any applicable jurisdiction, shall grant) to
the Administrative Agent, for the benefit of the Issuing Bank and the Lenders, a
Lien upon and security interest in the Cash Collateral Account and all amounts
held therein from time to time as security for Letter of Credit Usage, and for
application to the Borrower’s Letter of Credit Obligations as and when the same
shall arise.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest on the investment of such amounts in Cash Equivalents, which
investments shall be made at the direction of the Borrower (unless an Event of
Default shall have occurred and be continuing, in which case the determination
as to investments shall be made at the option and in the discretion of the
Administrative Agent), amounts in the Cash Collateral Account shall not bear
interest.  Interest and profits, if any, on such investments shall accumulate in
such account.  In the event of a drawing, and subsequent payment by the Issuing
Bank, under any Letter of Credit at any time during which any amounts are held
in the Cash Collateral Account, the Administrative Agent will deliver to the
Issuing Bank an amount equal to the Reimbursement Obligation created as a result
of such payment (or, if the amounts so held are less than such Reimbursement
Obligation, all of such amounts) to reimburse the Issuing Bank therefor.  Any
amounts remaining in the Cash Collateral

 

81

--------------------------------------------------------------------------------


 

Account after the expiration of all Letters of Credit and reimbursement in full
of the Issuing Bank for all of its obligations thereunder shall be held by the
Administrative Agent, for the benefit of the Borrower, to be applied against the
Obligations in such order and manner as the Administrative Agent may direct.  If
the Borrower is required to provide Cash Collateral pursuant to this
Section 2.04(10), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower on demand, provided, that after giving effect to such
return

 

(i)                                     the sum of

 

(A)                               the aggregate principal dollar amount of all
Revolving Loans outstanding at such time,

 

(B)                               the aggregate principal amount of all Swing
Line Loans outstanding at such time, and

 

(C)                               the aggregate Letter of Credit Usage at such
time would not exceed the aggregate Revolving Commitments at such time, and

 

(ii)                                no Event of Default shall have occurred and
be continuing at such time.

 

If the Borrower is required to provide Cash Collateral as a result of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

 

(11)                          Addition of an Issuing Bank.  One or more
Revolving Lenders (other than a Defaulting Lender) selected by the Borrower that
agree to act in such capacity and reasonably acceptable to the Administrative
Agent may become an additional Issuing Bank hereunder pursuant to a written
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and such Revolving Lender. 
The Administrative Agent shall notify the Revolving Lenders of any such
additional Issuing Bank.

 

(12)                          Existing Letters of Credit.  All letters of credit
issued for the account of the Borrower or any Restricted Subsidiary and
outstanding on the Closing Date and issued by an entity that is an Issuing Bank
under this Agreement, which, by its execution of this Agreement, has agreed to
act as an Issuing Bank hereunder (each as set forth on Schedule 2.04(12), an
“Existing Letter of Credit”) shall automatically be continued hereunder on the
Closing Date by such Issuing Bank, and as of the Closing Date the Revolving
Lenders shall acquire a participation therein as if such Existing Letter of
Credit were issued hereunder, and each such Existing Letter of Credit shall be
deemed a Letter of Credit for all purposes of this Agreement as of the Closing
Date without any further action by the Borrower.

 

SECTION 2.05                     Conversion/Continuation.

 

(1)                                 Each conversion of Loans from one Type to
another, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may only be
given in writing.  Each such notice must be received by the Administrative Agent
(a) not later than 12:00 noon (New York City time) one (1) Business Day prior to
the requested date of any conversion of Eurodollar Rate Loans to Base Rate Loans
and (b) not later than 12:00 noon (New York City time) three (3) Business Days
prior to the requested date of continuation of any Eurodollar Rate Loans or any
conversion of Base Rate Loans to Eurodollar Rate Loans.  Each notice by the
Borrower pursuant to this Section 2.05(1) must be delivered to the
Administrative Agent in the form of a Conversion/Continuation Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.

 

82

--------------------------------------------------------------------------------


 

Each conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof.  Each conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each
Conversion/Continuation Notice shall specify

 

(i)                                    whether the Borrower is requesting a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans,

 

(ii)                                 the requested date of the conversion or
continuation, as the case may be (which shall be a Business Day),

 

(iii)                              the principal amount of Loans to be converted
or continued,

 

(iv)                             the Class of Loans to be converted or
continued,

 

(v)                                the Type of Loans to which such existing
Loans are to be converted, if applicable, and

 

(vi)                             if applicable, the duration of the Interest
Period with respect thereto.

 

If the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be converted to Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a conversion to, or
continuation of Eurodollar Rate Loans in any such Conversion/Continuation
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

 

(2)                                 Following receipt of a
Conversion/Continuation Notice, the Administrative Agent shall promptly notify
each applicable Lender of its Pro Rata Share of the applicable Class of Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Loans described
in Section 2.05(1).

 

(3)                                 Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  Upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent or the
Required Lenders may require by notice to the Borrower that no Loans may be
converted to or continued as Eurodollar Rate Loans.  This Section shall not
apply to Swing Line Loans, which may not be converted or continued.

 

SECTION 2.06                     Availability.  Unless the Administrative Agent
shall have received notice from a Lender prior to the date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
Pro Rata Share of such Borrowing, the Administrative Agent may assume that such
Lender has made such Pro Rata Share available to the Administrative Agent on the
date of such Borrowing, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (a) in the case of the Borrower, the interest rate
applicable at the time to the applicable Loans comprising such Borrowing and
(b) in the case of such Lender, the Overnight Rate plus any

 

83

--------------------------------------------------------------------------------


 

administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.06 shall be conclusive in the absence of manifest error. 
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
applicable Loan included in such Borrowing.  Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.07                     Prepayments.

 

(1)                                 Optional.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent in the form of a Prepayment Notice, at any time or from
time to time voluntarily prepay the Loans in whole or in part without premium or
penalty, subject to clause (iv) below; provided, that (i) such Prepayment Notice
must be received by the Administrative Agent

 

(A)                               not later than 12:00 noon (New York City time)
three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans,

 

(B)                               not later than 12:00 noon (New York City time)
one (1) Business Day prior to any date of prepayment of Base Rate Loans, and

 

(C)                               not later than 12:00 noon (New York City time)
on the date of prepayment of the Swing Line Loans;

 

(ii)                                any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding; and

 

(iii)                                 any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $250,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding.

 

Each such Prepayment Notice shall specify the date and amount of such prepayment
and the Class(es) and Type(s) of Loans to be prepaid and the payment amount
specified in such Prepayment Notice shall be due and payable on the date
specified therein.  The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such Prepayment Notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment.  Any prepayment of
Loans shall be subject to Section 2.07(3).  Revolving Loans, Incremental
Revolving Loans and Swing Line Loans (but not Term Loans, any Incremental Term
Loans or any other Loans) prepaid pursuant to this Section 2.07(1) may be
reborrowed, subject to the terms and conditions of this Agreement.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.07(1)(a), if such prepayment would have resulted from a
refinancing of all or a portion of the applicable Facility, which refinancing
shall not be consummated or shall otherwise be delayed.

 

84

--------------------------------------------------------------------------------


 

(c)                                  Voluntary prepayments of Term Loans
permitted hereunder shall be applied in a manner determined at the discretion of
the Borrower and specified in the notice of prepayment (and absent such
direction, in direct order of maturity).

 

(d)                                 Notwithstanding anything in any Loan
Document to the contrary, so long as (a) no Default or Event of Default has
occurred and is continuing and (b) no proceeds of Revolving Loans or Swing Line
Loans are used for this purpose, the Borrower may prepay the outstanding Term
Loans (which shall, for the avoidance of doubt, be automatically and permanently
canceled immediately upon acquisition by the Borrower) (or any of Subsidiary of
the Borrower may purchase such outstanding Term Loans and immediately cancel
them) on the following basis:

 

(i)                                    The Borrower shall have the right to make
a voluntary prepayment of Term Loans at a discount to par pursuant to a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Loan Prepayment”), in each case made in
accordance with this Section 2.07(1)(d); provided, that the Borrower shall not
initiate any action under this Section 2.07(1)(d) in order to make a Discounted
Loan Prepayment unless (I) at least ten (10) Business Days shall have passed
since the consummation of the most recent Discounted Loan Prepayment as a result
of a prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers.

 

(ii)                                 (1)  Subject to the proviso to
subsection (i) above, the Borrower may from time to time offer to make a
Discounted Loan Prepayment by providing the Auction Agent with five (5) Business
Days’ notice in the form of a Specified Discount Prepayment Notice; provided,
that (I) any such offer shall be made available, at the sole discretion of the
Borrower, to (x) each Lender or (y) each Lender with respect to any Class of
Term Loans on an individual tranche basis, (II) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Term Loans subject to such offer and the specific percentage
discount to par (the “Specified Discount”) of such Term Loans to be prepaid (it
being understood that different Specified Discounts or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date.  The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time,
on the third Business Day after the date of delivery of such notice to such
Lenders (the “Specified Discount Prepayment Response Date”).

 

(2)                                 Each Lender receiving such offer shall
notify the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a

 

85

--------------------------------------------------------------------------------


 

prepayment of any of its applicable then outstanding Term Loans at the Specified
Discount and, if so (such accepting Lender, a “Discount Prepayment Accepting
Lender”), the amount and the tranches of such Lender’s Term Loans to be prepaid
at such offered discount.  Each acceptance of a Discounted Loan Prepayment by a
Discount Prepayment Accepting Lender shall be irrevocable.  Any Lender whose
Specified Discount Prepayment Response is not received by the Auction Agent by
the Specified Discount Prepayment Response Date shall be deemed to have declined
to accept the Borrower Offer of Specified Discount Prepayment.

 

(3)                                 If there is at least one Discount Prepayment
Accepting Lender, the Borrower will make a prepayment of outstanding Term Loans
pursuant to this paragraph (ii) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and tranches of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to subsection (2) above; provided, that if the aggregate principal amount of
Term Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”).  The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Borrower of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date. 
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and such Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (vi) below (subject to
subsection (x) below).

 

(iii)                              (1)  Subject to the proviso to
subsection (i) above, the Borrower may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Discount Range Prepayment Notice; provided, that (I) any
such solicitation shall be extended, at the sole discretion of the Borrower, to
(x) each Lender or (y) each Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by the Borrower (it being understood that
different Discount Ranges or Discount Range Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as separate offers pursuant to the terms of this Section),
(III) the Discount Range Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Discount Range Prepayment Response Date.  The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Discount Range Prepayment
Notice

 

86

--------------------------------------------------------------------------------


 

and a form of the Discount Range Prepayment Offer to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., New York City time, on the third Business Day after the date of delivery
of such notice to such Lenders (the “Discount Range Prepayment Response Date”). 
Each Lender’s Discount Range Prepayment Offer shall be irrevocable and shall
specify a discount to par within the Discount Range (the “Submitted Discount”)
at which such Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount.  Any Lender whose Discount Range Prepayment Offer is not received by
the Auction Agent by the Discount Range Prepayment Response Date shall be deemed
to have declined to accept a Discounted Loan Prepayment of any of its Term Loans
at any discount to their par value within the Discount Range.

 

(2)                                 The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with the Borrower
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this subsection (iii).  The Borrower
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Loan Prepayment in an aggregate principal
amount equal to the lower of (I) the Discount Range Prepayment Amount and
(II) the sum of all Submitted Amounts.  Each Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Lender, a “Participating Lender”).

 

(3)                                 If there is at least one Participating
Lender, the Borrower will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided, that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the Borrower of the respective Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Loan Prepayment and the tranches to be
prepaid, (II) each Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating

 

87

--------------------------------------------------------------------------------


 

Lender of the aggregate principal amount and tranches of such Lender to be
prepaid at the Applicable Discount on such date, and (IV) if applicable, each
Identified Participating Lender of the Discount Range Proration.  Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (vi) below (subject to
subsection (x) below).

 

(iv)                             (1)  Subject to the proviso to
subsection (i) above, the Borrower may from time to time solicit Solicited
Discounted Prepayment Offers by providing the Auction Agent with five
(5) Business Days’ notice in the form of a Solicited Discounted Prepayment
Notice; provided, that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to (x) each Lender or (y) each Lender with respect
to any Class of Term Loans on an individual tranche basis, (II) any such notice
shall specify the maximum aggregate amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Term Loans the
Borrower is willing to prepay at a discount (it being understood that different
Solicited Discounted Prepayment Amounts may be offered with respect to different
tranches of Term Loans and, in such event, each such offer will be treated as
separate offers pursuant to the terms of this Section), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date.  The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York City time on the third Business Day after the date of
delivery of such notice to such Lenders (the “Solicited Discounted Prepayment
Response Date”).  Each Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount.  Any
Lender whose Solicited Discounted Prepayment Offer is not received by the
Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

 

(2)                                 The Auction Agent shall promptly provide the
Borrower with a copy of all Solicited Discounted Prepayment Offers received on
or before the Solicited Discounted Prepayment Response Date.  The Borrower shall
review all such Solicited Discounted Prepayment Offers and select the largest of
the Offered Discounts specified by the relevant responding Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Borrower (the
“Acceptable Discount”), if any.  If the Borrower elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Borrower from the Auction
Agent of a copy of all Solicited Discounted Prepayment Offers pursuant to the
first sentence of this subsection (2) (the “Acceptance Date”), the Borrower
shall submit an Acceptance and Prepayment Notice to the Auction Agent setting
forth the Acceptable Discount.  If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower by the Acceptance Date, the
Borrower shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

 

88

--------------------------------------------------------------------------------


 

(3)                                 Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, within three (3) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) the aggregate principal amount and the tranches of
Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at
the Acceptable Discount in accordance with this Section 2.07(1)(d)(iv).  If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”).  The Borrower will prepay outstanding Term
Loans pursuant to this subsection (iv) to each Qualifying Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided, that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Loan Prepayment and the tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (x) below).

 

(v)                                In connection with any Discounted Loan
Prepayment, the Borrower and the Lenders acknowledge and agree that the Auction
Agent may require as a condition to any Discounted Loan Prepayment, the payment
of customary fees and expenses from the Borrower in connection therewith.

 

(vi)                             If any Term Loan is prepaid in accordance with
paragraphs (ii) through (iv) above, the Borrower shall prepay such Loans on the
Discounted Prepayment Effective Date.  The Borrower shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. (New York City time) on the Discounted

 

89

--------------------------------------------------------------------------------


 

Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Term Loans on a
pro-rata basis across such installments.  The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. 
Each prepayment of the outstanding Term Loans pursuant to this
Section 2.07(1)(d) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Term Loans of such Lenders in accordance with their
respective Pro Rata Share.  The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment.  In connection with each prepayment pursuant to this
Section 2.07(1)(d), the Borrower shall make a representation to the Lenders that
it does not possess Private-Side Information that has not been disclosed to
Private Lenders and that may be material to the decision of a Lender to
participate in such transaction.

 

(vii)                          To the extent not expressly provided for herein,
each Discounted Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Section 2.07(1)(d), established by the
Auction Agent acting in its reasonable discretion and as reasonably agreed by
the Borrower.

 

(viii)                       Notwithstanding anything in any Loan Document to
the contrary, for purposes of this Section 2.07(1)(d), each notice or other
communication required to be delivered or otherwise provided to the Auction
Agent (or its delegate) shall be deemed to have been given upon the Auction
Agent’s (or its delegate’s) actual receipt during normal business hours of such
notice or communication; provided, that any notice or communication actually
received outside of normal business hours shall be deemed to have been given as
of the opening of business on the next Business Day.

 

(ix)                             The Borrower and the Lenders acknowledge and
agree that the Auction Agent may perform any and all of its duties under this
Section 2.07(1)(d) by itself or through any Affiliate of the Auction Agent and
expressly consent to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.07(1)(d) as well as
activities of the Auction Agent.

 

(x)                                The Borrower shall have the right, by written
notice to the Auction Agent, to revoke in full (but not in part) its offer to
make a Discounted Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by the Borrower to make
any prepayment to a Lender, as applicable, pursuant to this
Section 2.07(1)(d) shall not constitute a Default or Event of Default under
Section 9.01 or otherwise).

 

(2)                                 Mandatory.

 

(a)                                 [Reserved].

 

90

--------------------------------------------------------------------------------


 

(b)                                 (i)  If (A) the Borrower or any of the
Restricted Subsidiaries Disposes of any property or assets pursuant to
Section 7.05(1), (6), (10), (16) or (20) or (B) any Casualty Event occurs, which
results in the realization or receipt by the Borrower or such Restricted
Subsidiary of Net Cash Proceeds, the Borrower shall prepay on or prior to the
date which is ten (10) Business Days after the date of the realization or
receipt of such Net Cash Proceeds, subject to clause (2)(f) of this
Section 2.07, an aggregate principal amount of Term Loans equal to (x) if the
Senior Secured Net Leverage Ratio for the most recent Test Period is greater
than 1.50 to 1.00, 100% of all Net Cash Proceeds realized or received, (y) if
the Senior Secured Net Leverage Ratio for the most recent Test Period is less
than or equal to 1.50 to 1.00 and greater than 1.00 to 1.00, 50% of all Net Cash
Proceeds realized or received and (z) if the Senior Secured Net Leverage Ratio
for the most recent Test Period is less than or equal to 1.00 to 1.00, 0% of all
Net Cash Proceeds realized or received; provided, that if at the time that any
such prepayment would be required, the Borrower is required to offer to
repurchase Pari Passu Lien Debt or Permitted Pari Passu Secured Refinancing Debt
(or any Permitted Refinancing thereof that is secured on a pari passu basis with
the Obligations) pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Disposition or Casualty Event (such
Pari Passu Lien Debt or Permitted Pari Passu Secured Refinancing Debt (or
Permitted Refinancing thereof) required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided, further, that the portion of such net proceeds allocated
to the Other Applicable Indebtedness shall not exceed the amount of such net
proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such net proceeds
shall be allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.07(2)(b)(i) shall
be reduced accordingly; provided, further, that to the extent the holders of
Other Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
(10) Business Days after the date of such rejection) be applied to prepay the
Term Loans in accordance with the terms hereof; provided, further, that no
prepayment shall be required pursuant to this Section 2.07(2)(b)(i) with respect
to such portion of such Net Cash Proceeds that the Borrower shall have, on or
prior to such date, given written notice to the Administrative Agent of its
intent to reinvest in accordance with Section 2.07(2)(b)(ii).

 

(ii)                                With respect to any Net Cash Proceeds
realized or received with respect to any Disposition (other than any Disposition
specifically excluded from the application of Section 2.07(2)(b)(i)) or any
Casualty Event, at the option of the Borrower, the Borrower may reinvest
(directly, or through one or more of its Restricted Subsidiaries) all or any
portion of such Net Cash Proceeds in assets used or useful for the business of
the Borrower and its Restricted Subsidiaries (A) within twelve (12) months
following receipt of such Net Cash Proceeds or (B) if the Borrower or any of its
Restricted Subsidiaries enters into a legally binding commitment to reinvest
such Net Cash Proceeds within twelve (12) months following receipt of such Net
Cash Proceeds, no later than one hundred and eighty (180) days after the end of
such twelve (12) month period; provided, that if any Net Cash Proceeds are no
longer intended to be or cannot be so reinvested at any time after delivery of a
notice of reinvestment election, and subject to clauses (e) and (f) of this
Section 2.07(2), an amount equal to any such Net Cash Proceeds shall be applied
within five (5) Business Days after the Borrower or such Restricted Subsidiary
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested to the prepayment of the Term Loans as set forth in
this Section 2.07(2)(b).

 

(c)                                  If the Borrower or any Restricted
Subsidiary incurs or issues any Indebtedness (i) not expressly permitted to be
incurred or issued pursuant to Section 7.03 or (ii) that constitutes Credit
Agreement Refinancing Indebtedness, the Borrower shall prepay an aggregate
principal amount of Term Loans equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five

 

91

--------------------------------------------------------------------------------


 

(5) Business Days after the receipt of such Net Cash Proceeds (in the case of
clause (i)) and substantially concurrently with the incurrence of such Credit
Agreement Refinancing Indebtedness (in the case of clause (ii)).

 

(d)                                 If at any time, the aggregate principal
amount of Total Utilization of Revolving Commitments exceeds the Revolving
Commitments at such time, the Borrower shall, in each case, forthwith, upon
notification by the Administrative Agent, prepay the Swing Line Loans first and
then the other Revolving Loans then outstanding in an amount equal to such
excess.  If any such excess remains after repayment in full of the aggregate
outstanding Swing Line Loans and the other Revolving Loans, the Borrowers shall
Cash Collateralize the Letter of Credit Obligations in the manner set forth in
Section 2.04(10) in an amount equal to 103% of such excess.

 

(e)                                  (i)  Except as may otherwise be set forth
in any Refinancing Amendment, Extension Amendment or any Incremental Amendment,
each prepayment of Term Loans pursuant to Section 2.07(2)(b) or (c) shall be
applied ratably to each Class of Term Loans then outstanding (provided, that any
prepayment of Term Loans with the Net Cash Proceeds of Credit Agreement
Refinancing Indebtedness shall be applied solely to each applicable Class of
Refinanced Debt),

 

(ii)                                with respect to each Class of Loans (other
than Revolving Loans or Swing Line Loans), each prepayment pursuant to
clause (b) or (c) of this Section 2.07(2) shall be applied to remaining
scheduled installments of principal thereof following the date of prepayment in
direct order of maturity; and

 

(iii)                                 each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares of such prepayment.

 

(f)                                   Notwithstanding any other provisions of
this Section 2.07(2), (i) to the extent that any or all of the Net Cash Proceeds
of any Disposition by a Foreign Subsidiary giving rise to a prepayment event
pursuant to Section 2.07(2)(b) (a “Foreign Disposition”) or the Net Cash
Proceeds of any Casualty Event from a Foreign Subsidiary (a “Foreign Casualty
Event”) of a Foreign Subsidiary are prohibited or delayed by applicable local
law from being repatriated to the United States, the portion of such Net Cash
Proceeds so affected will not be required to be applied to repay Term Loans at
the times provided in this Section 2.07(2) but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
two (2) Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to this Section 2.07(2) to the extent provided herein and (ii) to
the extent that the Borrower has determined in good faith that repatriation to
the United States of any or all the Net Cash Proceeds of any Foreign Disposition
or any Foreign Casualty Event of a Foreign Subsidiary would have material
adverse tax consequences (taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation) with respect to such Net
Cash Proceeds, the Net Cash Proceeds so affected may be retained by the
applicable Foreign Subsidiary, provided, that in the case of this clause (ii),
on or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.07(2), (A) the Borrower applies an amount equal to such Net Cash
Proceeds to such reinvestments or prepayments as if such Net Cash Proceeds had
been received by the Borrower rather than such Foreign Subsidiary, less the
amount of additional taxes that would have been payable or reserved against it
if such Net Cash Proceeds had been repatriated to the United States by such
Foreign Subsidiary (or, if less, the Net Cash Proceeds

 

92

--------------------------------------------------------------------------------


 

that would be calculated if received by such Foreign Subsidiary) or (B) such Net
Cash Proceeds are applied to the repayment of Indebtedness of a Foreign
Subsidiary.

 

(g)                                  The Borrower shall give notice to the
Administrative Agent of any mandatory prepayment of the Loans pursuant to
Section 2.07(2)(b), (c), or (d) three (3) Business Days prior to the date on
which such payment is due.  Such notice shall state that the Borrower is
offering to make or will make such mandatory prepayment on or before the date
specified in Section 2.07(2)(b), (c) or (d), as the case may be (each, a
“Prepayment Date”).  Once given, such notice shall be irrevocable (provided,
that the Borrower may rescind any notice of prepayment under
Section 2.07(2)(c) if such prepayment would have resulted from a refinancing of
all or any portion of the applicable Facility or been made in connection with a
Disposition, which refinancing or Disposition shall not be consummated or shall
otherwise be delayed) and all amounts subject to such notice shall be due and
payable on the Prepayment Date (except as otherwise provided in the last
sentence of this Section 2.07(2)(g)).  Upon receipt by the Administrative Agent
of such notice, the Administrative Agent shall immediately give notice to each
Lender of the prepayment, the Prepayment Date and of such Lender’s Pro Rata
Share of the prepayment.  Each Lender may elect (in its sole discretion) to
decline all (but not less than all) of its Pro Rata Share of any mandatory
prepayment (other than any mandatory prepayment with the proceeds of any Credit
Agreement Refinancing Indebtedness or a mandatory prepayment pursuant to
Section 2.07(2)(d)) by giving notice of such election in writing to the
Administrative Agent by 11:00 a.m.(New York City time), on the date that is one
(1) Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment.  If a Lender fails to deliver a
notice of election declining receipt of its Pro Rata Share of such mandatory
prepayment to the Administrative Agent within the time frame specified above,
any such failure will be deemed to constitute an acceptance of such Lender’s Pro
Rata Share of the total amount of such mandatory prepayment of Term Loans.  Upon
receipt by the Administrative Agent of such notice, the Administrative Agent
shall immediately notify the Borrower of such election.  Any amount so declined
by any Lender shall be retained by the Borrower and the Restricted Subsidiaries
or applied by the Borrower or any of the Restricted Subsidiaries in any manner
not inconsistent with the terms of this Agreement.

 

(3)                                 Interest, Funding Losses, Etc.  All
prepayments under this Section 2.07 shall be accompanied by all accrued interest
thereon, together with, in the case of any such prepayment of a Eurodollar Rate
Loan on a date prior to the last day of an Interest Period therefor, any amounts
owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.

 

(4)                                 Application of Prepayment Amounts.  In the
event that the obligation of the Borrower to prepay the Loans shall arise
pursuant to subsection (2) above, (a) first, the Borrower shall prepay the
outstanding principal amount of the Term Loans in the amount of such prepayment
obligation within the applicable time periods specified in subsection (2) above,
with such prepayment to be applied in the manner set forth in
Section 2.07(2)(e) above, (b) second, to the extent of any excess remaining
after the prepayment as provided in clause (a) above, the Borrower shall prepay
the outstanding principal amount of the Swing Line Loans, without a
corresponding permanent reduction to the Revolving Commitments, (c) third, to
the extent of any excess remaining after the prepayment as provided in
clauses (a) and (b) above, the Borrower shall prepay the outstanding principal
amount of the Revolving Loans, without a corresponding permanent reduction to
the Revolving Commitments, and (d) fourth, to the extent of any excess remaining
after application as provided in clauses (a), (b) and (c) above, the Borrower
shall pay any outstanding Reimbursement Obligations, and thereafter the Borrower
shall Cash Collateralize the Letter of Credit Usage to the extent required under
Section 2.04(10).  Each payment or prepayment pursuant to the provisions of this
Section 2.07(4) shall be applied ratably among the Lenders holding the Loans
being prepaid, in proportion to the principal amount held by each, and shall be
applied as among the Term Loans or the Revolving Loans, as the case may be,
being prepaid, (i) first, to prepay all Base Rate Loans, and (ii) second, to the
extent of any excess remaining after application as provided in

 

93

--------------------------------------------------------------------------------


 

clause (i) above, to prepay all Eurodollar Rate Loans (and as among Eurodollar
Rate Loans, (A) first to prepay those Eurodollar Rate Loans, if any, having
Interest Periods ending on the date of such prepayment, and (B) thereafter, to
the extent of any excess remaining after application as provided in
clause (A) above, to prepay any Eurodollar Rate Loans in the order of the
expiration dates of the Interest Periods applicable thereto).

 

Notwithstanding any of the other provisions of this Section 2.07, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.07 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.07 in respect of any such Eurodollar Rate Loan, prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.07.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.07.

 

SECTION 2.08                     Termination or Reduction of Commitments.

 

(1)                                 Optional.  The Borrower may, upon written
notice to the Administrative Agent, terminate the unused Commitments of any
Class, or from time to time permanently reduce the unused Commitments of any
Class, in each case without premium or penalty; provided, that (a) any such
notice shall be received by the Administrative Agent one (1) Business Day prior
to the date of termination or reduction, (b) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $250,000 in excess
thereof or, if less, the entire amount thereof and (c) the Borrower shall not
terminate or reduce (i) the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.07,
the Total Utilization of Revolving Commitments would exceed the total Revolving
Commitments, (ii) the Letter of Credit Sublimit if, after giving effect thereto,
the Letter of Credit Usage not fully Cash Collateralized hereunder at 103% of
the maximum face amount of any then outstanding Letters of Credit would exceed
the Letter of Credit Sublimit or (iii) the Swing Line Sublimit if, after giving
effect to any concurrent prepayment of Swing Line Loans in accordance with
Section 2.07, the Total Utilization of Revolving Commitments with respect to
Swing Line Loans would exceed the Swing Line Sublimit.  Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of all or
a portion of the applicable Facility, which refinancing shall not be consummated
or otherwise shall be delayed.

 

(2)                                 Mandatory.

 

(a)                                 (i) The Term Loan Commitment of each Lender
shall be automatically and permanently reduced to $0 upon the making of such
Lender’s Term Loans pursuant to Section 2.01 and (ii) the Revolving Commitments
shall terminate on the Revolving Commitment Termination Date.

 

(b)                                 If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.08, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Commitments at such time, the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess.

 

94

--------------------------------------------------------------------------------


 

(3)                                 Effect of Termination or Reduction.  Any
termination or reduction of the Commitments of any Class shall be permanent. 
Each reduction of Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Pro Rata Share of Commitments of
such Class.

 

SECTION 2.09                     Repayment of Loans.

 

(1)                                 The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders (a) on
the last Business Day of each fiscal quarter, commencing with the last Business
Day of the first full fiscal quarter that begins after the Closing Date an
aggregate principal amount equal to 1.25% of the aggregate principal amount of
all Term Loans outstanding on the Closing Date (which payments shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.07) and (b) on the Maturity Date for the Term
Loans, the aggregate principal amount of all Term Loans outstanding on such
date.

 

(2)                                 The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders the
outstanding principal amount of the Revolving Loans on the Revolving Commitment
Termination Date.

 

(3)                                 The Borrower shall repay to the Swing Line
Lender (or, to the extent required by Section 2.03(3), to the Administrative
Agent for the account of the Revolving Lenders) each Swing Line Loan made by the
Swing Line Lender on the earlier to occur of (a) the date seven (7) Business
Days after such Swing Line Loan is made and (b) the Maturity Date of the
Revolving Loans, provided, that on each date that a Revolving Loan is made, the
Borrower shall repay all Swing Line Loans then outstanding.  At any time that
there shall exist a Defaulting Lender that is a Revolving Lender, immediately
upon the request of the Swing Line Lender, the Borrower shall repay the
outstanding Swing Line Loans made by the Swing Line Lender in an amount
sufficient to eliminate any Fronting Exposure in respect of the Swing Line
Loans.

 

SECTION 2.10                     Interest.

 

(1)                                 Subject to the provisions of
Sections 2.10(2) and 2.10(3), (a) each Eurodollar Rate Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Adjusted Eurodollar Rate for such Interest Period plus
the Applicable Rate, (b) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate, and (c) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(2)                                 If any amount of principal of any Loan is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(3)                                 If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(4)                                 Accrued and unpaid interest on the amount of
all outstanding past due Obligations (including interest on past due interest)
shall be due and payable upon demand.

 

95

--------------------------------------------------------------------------------


 

(5)                                 Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding, under any Debtor Relief
Law.

 

(6)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for any Eurodollar Rate Loans upon determination of such
interest rate.  The determination of the Adjusted Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.  At
any time when Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in the Administrative Agent’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(7)                                 After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect unless otherwise agreed between the Borrower and the Administrative
Agent; provided, that after the establishment of any new Class of Loans pursuant
to a Refinancing Amendment or Extension, the number of Interest Periods
otherwise permitted by this Section 2.10(7) shall increase by three (3) Interest
Periods for each applicable Class so established.

 

SECTION 2.11                     Fees.

 

(1)                                 The Borrower shall pay to the Agents such
fees as shall have been separately agreed upon in writing (including pursuant to
the Engagement Letter and as set forth in the Funds Flow Statement) in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrower and the applicable Agent).

 

(2)                                 The Borrower agrees to pay to Lenders having
Revolving Exposure:

 

(a)                                 commitment fees for the period from and
including the Closing Date to and including the Revolving Commitment Termination
Date equal to (i) the average of the daily difference between (A) the Revolving
Commitments and (B) the sum of (x) the aggregate principal amount of all
outstanding Revolving Loans (for the avoidance of doubt, excluding Swing Line
Loans) plus (y) the Letter of Credit Usage, times (2) the Applicable Commitment
Fee; and

 

(b)                                 subject to Section 2.19(1)(b), letter of
credit fees with respect to all Letters of Credit (the “L/C Fee”) equal to
(1) the Applicable Rate for Revolving Loans that are Eurodollar Rate Loans,
times (2) the average aggregate daily maximum amount available to be drawn under
all Letters of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit).  Notwithstanding anything
herein to the contrary, while any Event of Default exists, all L/C Fees shall
accrue at the applicable Default Rate.

 

All fees referred to in this Section 2.11(2) shall be paid to the Administrative
Agent at the Administrative Agent’s Office and upon receipt, the Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof.

 

96

--------------------------------------------------------------------------------


 

(3)                                 The Borrower agrees to pay directly to the
Issuing Bank, for its own account, the following fees:

 

(a)                                 a fronting fee equal to 0.125% per annum (or
such lower rate as may be agreed with the Issuing Bank) times the daily maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) (determined as of the close of business on any date of determination);
and

 

(b)                                 such documentary and processing charges for
any issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with the Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be, which fees, costs and charges shall be payable to the Issuing Bank
within three Business Days after its demand therefor and are nonrefundable.

 

(4)                                 All fees referred to in Sections 2.11(2) and
2.11(3)(a) shall be payable quarterly in arrears on the last Business Day of
each March, June, September and December of each year during the Revolving
Commitment Period, commencing on the first such date to occur after the Closing
Date, and on the Revolving Commitment Termination Date; provided, that any such
fees accruing after the Revolving Commitment Termination Date shall be payable
on demand.

 

(5)                                 The Borrower agrees to pay to the
Administrative Agent for its own account the fees payable in the amounts and at
the times separately agreed upon as set forth in the Engagement Letter.

 

SECTION 2.12                     Computation of Interest and Fees.  All
computations of interest for Base Rate Loans calculated by reference to the
Prime Rate shall be made on the basis of a year of 365 days or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid;
provided, that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.10(1), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

SECTION 2.13                     Evidence of Indebtedness.

 

(1)                                 The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury
Regulation Section 5f.103-1(c), as non-fiduciary agent for the Borrower, in each
case in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence the relevant Class of such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note

 

97

--------------------------------------------------------------------------------


 

and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.

 

(2)                                 Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.13(1), and by each
Lender in its account or accounts pursuant to Section 2.13(1), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided, that
the failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

 

SECTION 2.14                     Payments Generally.

 

(1)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office for payment and in Same Day Funds not
later than 2:00 p.m. (New York City time) on the date specified herein.  The
Administrative Agent will promptly distribute to each Appropriate Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office;
provided, that the proceeds of any borrowing of Revolving Loans to finance the
reimbursement of a drawn Letter of Credit as provided in Section 2.04(3) shall
be remitted by the Administrative Agent to the Issuing Bank.  All payments
received by the Administrative Agent after 2:00 p.m. (New York City time) shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

(2)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(3)                                 Unless the Borrower has notified the
Administrative Agent, prior to the date any payment is required to be made by it
to the Administrative Agent hereunder for the account of any Lender or the
Issuing Bank, as applicable, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender or the Issuing Bank.  If and to the extent
that such payment was not in fact made to the Administrative Agent in Same Day
Funds, then such Lender or the Issuing Bank, as applicable, shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender or the Issuing Bank in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
or the Issuing Bank, as applicable, to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the applicable Overnight Rate from
time to time in effect.

 

(4)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the Borrowing set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

98

--------------------------------------------------------------------------------


 

(5)                                 The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.07 are several and not joint.  The
failure of any Lender to make any Loan on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or purchase its participation.

 

(6)                                 Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(7)                                 Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 9.03.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s Pro Rata Share of such of the
outstanding Loans or other Obligations then owing to such Lender.

 

(8)                                 If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.03(3), 2.04(3), 2.06, 2.15
or 10.07, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (a) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swing Line Lender or the Issuing Bank,
as applicable, to satisfy such Lender’s obligations to the Administrative Agent,
the Swing Line Lender and the Issuing Bank until all such unsatisfied
obligations are fully paid or (b) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (a) and
(b) above, in any order as determined by the Administrative Agent in its
discretion.

 

SECTION 2.15                     Sharing of Payments, Etc.  If, other than as
expressly provided elsewhere herein, any Lender shall obtain payment in respect
of any principal of or interest on account of the Loans of a particular
Class made by it (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (1) notify the
Administrative Agent of such fact, and (2) purchase from the other Lenders such
participations in the Loans made by them or such subparticipations in the
participations in L/C obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each relevant Lender shall repay
to the purchasing Lender the purchase price paid therefor, together with an
amount equal to such paying Lender’s ratable share (according to the proportion
of (a) the amount of such paying Lender’s required repayment to (b) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon.  The provisions of this paragraph
shall not be construed to apply to (i) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement as in effect from
time to time, (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted hereunder or (iii) any payment received

 

99

--------------------------------------------------------------------------------


 

by such Lender not in its capacity as a Lender.  The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 11.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.15 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.15 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

SECTION 2.16                     Incremental Borrowings.

 

(1)                                 Notice.  At any time and from time to time,
on one or more occasions, the Borrower may, by notice to the Administrative
Agent, (a) increase the aggregate principal amount of any outstanding tranche of
Term Loans or add one or more additional tranches of term loans under the Loan
Documents (the “Incremental Term Facilities” and the term loans made thereunder,
the “Incremental Term Loans”) or (b) increase the aggregate principal amount of
Revolving Commitments (the “Incremental Revolving Facilities” and the revolving
loans and other extensions of credit made thereunder, the “Incremental Revolving
Loans”) (each such increase or tranche pursuant to clauses (a) and (b), an
“Incremental Facility” and the loans or other extensions of credit made
thereunder, the “Incremental Loans”).

 

(2)                                 Ranking.  Incremental Term Loans shall rank
pari passu in right of payment with, and be secured on a pari passu basis with,
the Initial Term Loans.

 

(3)                                 Size.  The aggregate principal amount of
Incremental Facilities on any date Indebtedness thereunder is first incurred (or
commitments with respect thereto are provided), together with the aggregate
principal amount of Incremental Equivalent Debt outstanding at such time, will
not exceed an amount equal to (a) the Fixed Incremental Amount plus (b) the
Ratio Amount (the sum of the Fixed Incremental Amount and the Ratio Amount, the
“Incremental Amount”).  Calculation of the Ratio Amount, if used, shall be made
on a Pro Forma Basis and evidenced by a certificate from a Responsible Officer
of the Borrower demonstrating such calculation in reasonable detail.  Each
Incremental Amendment executed in connection with an Incremental Facility shall
identify whether all or any portion of such Incremental Facility is being
incurred pursuant to clause (a) or (b) above; provided, that unless the Borrower
elects otherwise, each Incremental Facility will be deemed to be incurred
(i) first against the Ratio Amount to the extent permitted and (ii) thereafter
against the Fixed Incremental Amount.  For the avoidance of doubt, if the
Borrower incurs indebtedness under an Incremental Facility under the Fixed
Incremental Amount on the same date that it incurs indebtedness under the Ratio
Amount, then (if applicable) the Senior Secured Net Leverage Ratio will be
calculated with respect to such incurrence under the Ratio Amount without regard
to any incurrence of indebtedness under the Fixed Incremental Amount.  Each
Incremental Facility will be in an integral multiple of $1,000,000 and in an
aggregate principal amount that is not less than $20,000,000 (or such lesser
minimum amount approved by the Administrative Agent in its reasonable
discretion); provided, that such amount may be less than such minimum amount or
integral multiple amount if such amount represents all the remaining
availability under the limit set forth above.  Notwithstanding the foregoing,
the Borrower may re-designate any Indebtedness originally designated as incurred
under the Fixed Incremental Amount as having been incurred under the Ratio
Amount, so long as at the time of such re-designation, the Borrower would be
permitted to incur under the Ratio Amount the aggregate principal amount of
Indebtedness being so re-designated (for the avoidance of doubt, with any such
re-designation having the effect of increasing the Borrower’s ability to incur

 

100

--------------------------------------------------------------------------------


 

Indebtedness under the Fixed Incremental Amount on and after the date of such
re-designation by the amount of Indebtedness so re-designated).

 

(4)                                 Incremental Lenders.  Incremental Facilities
may be provided by any existing Lender (it being understood that no existing
Lender shall have an obligation to make all or any portion of any Incremental
Loan) or by any Additional Lender, in each case, on terms permitted by this
Section 2.16.

 

(5)                                 Incremental Facility Amendments; Use of
Proceeds.  Each Incremental Facility will become effective pursuant to an
amendment (each, an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Person
providing such Incremental Facility and the Administrative Agent.  The
Administrative Agent will promptly notify each Lender as to the effectiveness of
each Incremental Amendment.  Incremental Amendments may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16.  An Incremental Amendment may (a) extend or add “call protection”
to any existing tranche of Term Loans and (b) amend the schedule of amortization
payments relating to any existing tranche of Term Loans, including amendments to
Section 2.09(1) (provided, that any such amendment shall not decrease any
amortization payment to any Lender that would have otherwise been payable to
such Lender prior to the effectiveness of the applicable Incremental Amendment),
in the case of each clause (a) and (b), so that such Incremental Term Loans and
the applicable existing Term Loans form the same Class of Term Loans; provided,
further, that such amendments are not materially adverse to the existing Term
Loan Lenders (as determined in good faith by the Borrower).  Each of the parties
hereto hereby agrees that upon the effectiveness of any Incremental Amendment,
this Agreement and the other Loan Documents, as applicable, will be amended to
the extent necessary to reflect the existence and terms of the Incremental
Facility and the Incremental Term Loans evidenced thereby.  This Section 2.16
shall supersede any provisions in Section 2.15 or 11.01 to the contrary.  The
Borrower may use the proceeds of the Incremental Loans for any purpose not
prohibited by this Agreement.

 

(6)                                 Conditions.  The availability of Incremental
Facilities under this Agreement will be subject solely to the following
conditions:

 

(a)                                 (i) no Default or Event of Default shall
have occurred and be continuing on the date such Incremental Facilities are
incurred or would exist immediately after giving effect thereto (subject to
Section 1.08(5)) or (ii) in the case of Incremental Facilities incurred in
connection with a Permitted Acquisition or another investment permitted
hereunder, no Specified Event of Default shall have occurred and be continuing
on the date such Incremental Facilities are incurred or would exist immediately
after giving effect thereto (subject to Section 1.08(5));

 

(b)                                 the representations and warranties in the
Loan Documents will be true and correct in all material respects (except for
representations and warranties that are already qualified by materiality, which
representations and warranties will be true and correct in all respects)
immediately prior to, and immediately after giving effect to, the incurrence of
such Incremental Facilities; provided, that in connection with any Incremental
Facility being incurred in connection with a Limited Condition Acquisition, the
condition set forth in this clause (b) shall only be required with respect to
(i) the Specified Representations and (ii) the Acquisition Agreement
Representations as applied to the target of a Permitted Investment (conformed as
reasonably necessary for such Investment) and only to the extent that the
failure of such Acquisition Agreement Representations would result in a failure
of a condition precedent to the obligation of the Borrower or any Restricted
Subsidiary to consummate such Investment;

 

101

--------------------------------------------------------------------------------


 

(c)                                  immediately after giving Pro Forma Effect
to such Incremental Facility (assuming for purposes of this clause (c) that any
Incremental Revolving Facility is fully drawn), the Borrower shall be in
compliance with the financial covenant set forth in Section 8.01; and

 

(d)                                 all fees and expenses owing in respect of
such Incremental Facility owing to the Administrative Agent, the Collateral
Agent and the Lenders (other than any Defaulting Lender) shall have been paid.

 

(7)                                 Terms.  Each Incremental Amendment will set
forth the amount and terms of the relevant Incremental Facility.  The terms of
each tranche of Incremental Term Loans will be as agreed between the Borrower
and the Persons providing such Incremental Term Loans; provided, that:

 

(a)                                 the final maturity date of such Incremental
Term Loans will be no earlier than the Latest Maturity Date of the Term Loans;

 

(b)                                 the Weighted Average Life to Maturity of
such Incremental Term Loans will be no shorter than the longest remaining
Weighted Average Life to Maturity of the Term Loans;

 

(c)                                  such Incremental Term Loans may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments of the Term
Loans; and

 

(d)                                 any amendments to the operational and agency
provisions of this Agreement shall be reasonably satisfactory to the
Administrative Agent.

 

(8)                                 Pricing.  The interest rate, fees, and
original issue discount for any Incremental Term Loans will be as determined by
the Borrower and the Persons providing such Incremental Term Loans; provided,
that in the event that the All-In Yield applicable to any Incremental Term Loans
which are “term loan A” loans incurred within the first 18 months following the
Closing Date exceeds the All-In Yield of any Term Loans incurred on the Closing
Date by more than 50 basis points, then the interest rate margins for such Term
Loans shall be increased to the extent necessary so that the All-In Yield of
such Term Loans is equal to the All-In Yield of such Incremental Term Loans
minus 50 basis points; provided, further, that any increase in All-In Yield of
the Term Loans due to the increase in a Eurodollar Rate or Base Rate floor on
any Incremental Term Loan shall be effected solely through an increase in any
Eurodollar Rate or Base Rate floor applicable to such Term Loans.

 

(9)                                 Adjustments to Revolving Loans.  Upon each
increase in the Revolving Commitments pursuant to this Section 2.16,

 

(a)                                 each Revolving Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each lender providing a portion of such increase (each an
“Incremental Revolving Facility Lender”), and each such Incremental Revolving
Facility Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans held by each
Revolving Lender will equal the percentage of the aggregate Revolving
Commitments of all Lenders represented by such Revolving Lender’s Revolving
Commitments; and

 

102

--------------------------------------------------------------------------------


 

(b)                                 if, on the date of such increase, there are
any Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Incremental Revolving Facility be prepaid from the
proceeds of Incremental Revolving Loans made hereunder (reflecting such increase
in Revolving Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Revolving Lender in accordance with Section 3.05.

 

The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this Section 2.16(9).

 

SECTION 2.17                     Refinancing Amendments.

 

(1)                                 Refinancing Loans.  At any time after the
Closing Date, the Borrower may obtain, from any Lender or any Additional Lender,
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Term Loans or Revolving Loans then outstanding under this Agreement, in the
form of Refinancing Loans or Refinancing Commitments in each case pursuant to a
Refinancing Amendment.

 

(2)                                 Refinancing Amendments.  The effectiveness
of any Refinancing Amendment will be subject only to the satisfaction on the
date thereof of such of the conditions set forth in Section 4.01 as may be
requested by the providers of applicable Refinancing Loans.  The Administrative
Agent will promptly notify each Lender as to the effectiveness of each
Refinancing Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement will be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Refinancing Loans incurred pursuant thereto
(including any amendments necessary to treat the Term Loans or Revolving Loans
subject thereto as Refinancing Term Loans or Refinancing Revolving Loans,
respectively).

 

(3)                                 Required Consents.  Any Refinancing
Amendment may, without the consent of any Person other than the Administrative
Agent, the Borrower and the Persons providing the applicable Refinancing Loans,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.17.  This
Section 2.17 supersedes any provisions in Section 11.01 to the contrary.

 

(4)                                 Providers of Refinancing Loans.  Refinancing
Loans may be provided by any existing Lender (it being understood that no
existing Lender shall have an obligation to make all or any portion of any
Refinancing Loan) or by any Additional Lender on terms permitted by this
Section 2.17.

 

SECTION 2.18                     Extensions of Loans.

 

(1)                                 Extension Offers.  Pursuant to one or more
offers (each, an “Extension Offer”) made from time to time by the Borrower to
all Lenders holding Loans or Commitments of a particular Class with a like
Maturity Date, the Borrower may extend such Maturity Date and otherwise modify
the terms of such Loans or Commitments pursuant to the terms set forth in an
Extension Offer (each, an “Extension,” and each group of Loans or Commitments so
extended, as well as any Loans of the same Class not so extended, each being a
“tranche”).  Each Extension Offer will specify the minimum amount of Loans or
Commitments with respect to which an Extension Offer may be accepted, which will
be an integral multiple of $1,000,000 and an aggregate principal amount that is
not less than $10,000,000, or if less, (i) the aggregate principal amount of
such Loans outstanding or (ii) such lesser minimum amount as is approved by the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or

 

103

--------------------------------------------------------------------------------


 

delayed.  Extension Offers will be made on a pro rata basis to all Lenders
holding Loans or Commitments of a particular Class with a like Maturity Date. 
If the aggregate outstanding principal amount of such Loans (calculated on the
face amount thereof) or Commitments in respect of which Lenders have accepted an
Extension Offer exceeds the maximum aggregate principal amount of Loans or
Commitments offered to be extended pursuant to such Extension Offer, then the
Loans or Commitments of such Lenders will be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer.  There is no requirement that any Extension Offer or Extension
Amendment (defined as follows) be subject to any “most favored nation” pricing
provisions.  The terms of an Extension Offer shall be determined by the
Borrower, and Extension Offers may contain one or more conditions to their
effectiveness, including a condition that a minimum amount of Loans or
Commitments of any or all applicable tranches be tendered.

 

(2)                                 Extension Amendments.  The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents (an “Extension Amendment”) as may be
necessary in order to establish new tranches in respect of Extended Loans and
Extended Commitments and such amendments as permitted by clause (5) below as may
be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new tranches
of Loans.  This Section 2.18 shall supersede any provisions in Section 2.15 or
11.01 to the contrary.  Except as otherwise set forth in an Extension Offer,
there will be no conditions to the effectiveness of an Extension Amendment. 
Extensions will not constitute a voluntary or mandatory payment or prepayment
for purposes of this Agreement.

 

(3)                                 Terms of Extension Offers and Extension
Amendments.  The terms of any Extended Loans and Extended Commitments will be
set forth in an Extension Offer and as agreed between the Borrower and the
Extending Lenders accepting such Extension Offer; provided, that:

 

(a)                                 the final maturity date of such Extended
Loans and Extended Commitments will be no earlier than the Latest Maturity Date
applicable to the Loans or Commitments subject to such Extension Offer;

 

(b)                                 the Weighted Average Life to Maturity of any
Extended Loans that are Term Loans will be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans subject to such Extension
Offer;

 

(c)                                  any Extended Loans that are Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
of Term Loans;

 

(d)                                 such Extended Loans and Extended Commitments
are not secured by any assets or property that does not constitute Collateral;

 

(e)                                  such Extended Loans and Extended
Commitments are not guaranteed by any Subsidiary of the Borrower other than a
Guarantor; and

 

(f)                                   the covenants and events of default
applicable to Extended Loans or Extended Commitments are either
(i) substantially identical to or, taken as a whole, no more favorable to the
Lenders providing such Extended Loans or Extended Commitments than those
applicable to the Loans subject to such Extension Offer, as determined in good
faith by a Responsible Officer of the Borrower in its reasonable judgment or
(ii) otherwise on customary market terms, as

 

104

--------------------------------------------------------------------------------


 

determined in good faith by a Responsible Officer of the Borrower in its
reasonable judgment; provided, that this clause (f) will not apply:

 

(A)                               to (1) terms addressed in the preceding
clauses (a) through (f), (2) interest rate, fees, funding discounts and other
pricing terms, (3) redemption, prepayment or other premiums, (3) optional
prepayment terms, (4) redemption terms, and (5) covenants and events of default
applicable only to periods after the Latest Maturity Date at the time of
incurrence of such Indebtedness; or

 

(B)                               if an Extension Offer is made to all the Loans
or Commitments of a particular Class and all such Loans or Commitments are
accepted in such Extension Offer and amended pursuant to the applicable
Extension Amendment.

 

Any Extended Loans will constitute a separate tranche of Term Loans or Revolving
Loans from the Term Loans or Revolving Loans held by Lenders that did not accept
the applicable Extension Offer.

 

(4)                                 Extension of Revolving Commitments.  In the
case of any Extension of Revolving Commitments or Revolving Loans, the following
shall apply:

 

(a)                                 all borrowings and all prepayments of
Revolving Loans shall continue to be made on a ratable basis among all Revolving
Lenders, based on the relative amounts of their Revolving Commitments, until the
repayment of the Revolving Loans attributable to the non-extended Revolving
Commitments on the relevant Maturity Date;

 

(b)                                 the allocation of the participation exposure
with respect to any then-existing or subsequently issued or made Letter of
Credit or Swing Line Loan as between the Revolving Commitments of such new
tranche and the remaining Revolving Commitments shall be made on a ratable basis
in accordance with the relative amounts thereof until the Maturity Date relating
to such non-extended Revolving Commitments has occurred;

 

(c)                                  no termination of extended Revolving
Commitments and no repayment of extended Revolving Loans accompanied by a
corresponding permanent reduction in extended Revolving Commitments shall be
permitted unless such termination or repayment (and corresponding reduction) is
accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of each other
tranche of Revolving Loans and Revolving Commitments (or each other tranche of
Revolving Commitments and Revolving Loans shall have otherwise been terminated
and repaid in full);

 

(d)                                 the Maturity Date with respect to the
Revolving Commitments may not be extended without the prior written consent of
the Issuing Bank and the Swing Line Lender; and

 

(e)                                  at no time shall there be more than five
(5) different tranches of Revolving Commitments.

 

If the Total Utilization of Revolving Commitments exceeds the Revolving
Commitment as a result of the occurrence of the Maturity Date with respect to
any tranche of Revolving Commitments while an extended tranche of Revolving
Commitments remains outstanding, the Borrower shall make such payments as are
necessary in order to eliminate such excess on such Maturity Date.

 

(5)                                 Required Consents.  Subject to
Section 2.18(4)(d), no consent of any Lender or any other Person will be
required to effectuate any Extension, other than the consent of the
Administrative Agent

 

105

--------------------------------------------------------------------------------


 

(such consent not to be unreasonably withheld, delayed or condition), the
Borrower and the applicable Extending Lender.  The transactions contemplated by
this Section 2.18 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Loans on such terms as may
be set forth in the relevant Extension Offer) will not require the consent of
any other Lender or any other Person, and the requirements of any provision of
this Agreement or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.18 will not
apply to any of the transactions effected pursuant to this Section 2.18.

 

SECTION 2.19                     Defaulting Lenders.

 

(1)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove of any amendment, waiver or consent with
respect to this Agreement or any other Loan Document shall be restricted as set
forth in Section 11.01 unless otherwise agreed by the Borrower and the
Administrative Agent.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 11.09 shall be applied at
such time or times as may be determined by the Administrative Agent as follows: 
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank or the Swing
Line Lender hereunder; third, to Cash Collateralize the Issuing Bank’s (in an
amount equal to 103% of the maximum face amount of all outstanding Letters of
Credit) or the Swing Line Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.19(4); fourth, as the Borrower
may request (so long as no Event of Default shall have occurred and be
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a Cash Collateral Account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Bank’s (in an amount equal to 103% of the
maximum face amount of all outstanding Letters of Credit) or the Swing Line
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit or Swing Line Loans, as applicable, issued
under this Agreement, in accordance with Section 2.19(4); sixth, to the payment
of any amounts owing to the Lenders, the Issuing Bank or the Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Agent, Lender, the Issuing Bank or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Event of Default shall have occurred and
be continuing, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that if
(x) such payment is a payment of the principal amount of any Loans or
Reimbursement Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit

 

106

--------------------------------------------------------------------------------


 

were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Reimbursement Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Reimbursement
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans are
held by the Lenders pro rata in accordance with the applicable Commitments
without giving effect to Section 2.19(1)(d).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(1)(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                  No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.11(2) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender); provided, that such Defaulting Lender shall be entitled to receive fees
pursuant to Section 2.11(2)(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.04.

 

(ii)               With respect to any fees not required to be paid to any
Defaulting Lender pursuant to clause (i) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (d) below, (y) pay to the Issuing Bank
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letters of Credit and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)                                  Cash Collateral.  If the reallocation
described in clause (c) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (i) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (ii) second, Cash Collateralize
Issuing Banks’ Fronting Exposure (in an amount equal to 103% of the maximum face
amount of all outstanding Letters of Credit) in accordance with the procedures
set forth in Section 2.04.

 

(2)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and each Swing Line Lender and the Issuing Bank agree
in writing that a Lender is no longer a Defaulting Lender, the

 

107

--------------------------------------------------------------------------------


 

Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Sections 2.04 and 2.19(1)(d)) whereupon such Lender will cease
to be a Defaulting Lender; provided, that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

(3)                                 New Swing Line Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swing Line Lender
shall not be required to fund any Swing Line Loans unless it is satisfied that
it will have no Fronting Exposure after giving effect to such Swing Line Loan
and (ii) the Issuing Bank shall not be required to issue, extend or amend any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(4)                                 Cash Collateral.  At any time that there
shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent, the Issuing Bank (with a copy to
the Administrative Agent) or the Swing Line Lender (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the Issuing Banks’
Fronting Exposure or the Swing Line Lenders’ Fronting Exposure, as the case may
be, with respect to such Defaulting Lender (determined after giving effect to
Sections 2.04 and 2.19(1)(d) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing Bank
and the Lenders (including the Swing Line Lender), and agrees to maintain, a
first priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit and Swing Line Loans, to be applied pursuant to clause (b) below.  If at
any time the Administrative Agent determines that the Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent, the
Issuing Bank or the Lenders as herein provided (other than Liens permitted by
Section 7.01), or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.19 in respect of Letters of Credit, Swing Line Loans or otherwise
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Issuing
Banks’ or the Swing Line Lender’s Fronting Exposure shall no longer be required
to be held as Cash Collateral pursuant to this Section 2.19 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the determination by
the Administrative Agent and the Issuing Bank or the Swing Line Lender, as the

 

108

--------------------------------------------------------------------------------


 

case may be, that there exists excess Cash Collateral; provided, that subject to
the other provisions of this Section 2.19, the Person providing Cash Collateral
and the Issuing Banks or the Swing Line Lender, as the case may be, may agree
that the Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; provided, further, that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(5)                                 Hedge Banks.  So long as any Lender is a
Defaulting Lender, such Lender shall not be a Hedge Bank with respect to any
Secured Hedge Agreement entered into while such Lender was a Defaulting Lender.

 

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01                     Taxes.

 

(1)                                 Except as required by Law, any and all
payments by or on account of any obligation of the Borrower or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges imposed by any Governmental Authority, and all liabilities
(including additions to tax, penalties and interest) with respect thereto
(collectively, “Taxes”).  If any Law requires the deduction or withholding of
any Tax by a Withholding Agent from or in respect of any sum payable under any
Loan Document to any Agent or any Lender, (i)  the applicable Withholding Agent
shall make such deduction or withholding and shall pay the full amount deducted
to the relevant taxing authority, (ii) within thirty (30) days after the date of
payment by a Loan Party of any such Taxes pursuant to this Section 3.01(1) (or,
if receipts or evidence are not available within thirty (30) days, as soon as
practicable thereafter), such Loan Party shall furnish to the Administrative
Agent the original or a facsimile copy of a receipt evidencing payment thereof,
or other evidence of payment reasonably satisfactory to the Administrative Agent
and (iii) to the extent such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after making
all required deductions and withholdings (including such deductions and
withholdings applicable to the additional sums payable under this
Section 3.01(1)), the applicable Lender (or, in the case of a payment received
by an Agent for its own account, such Agent) receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

(2)                                 Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Each Lender shall,
whenever a lapse in time or change in circumstances renders such documentation
(including any specific documentation required below in Section 3.01(3))
expired, obsolete or inaccurate in any respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so.  Notwithstanding anything to the
contrary in the preceding three sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section

 

109

--------------------------------------------------------------------------------


 

3.01(3)(a), (b)(i), (b)(ii), (b)(iii), (b)(iv), and (c), below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(3)                                 Without limiting the generality of the
foregoing in Section 3.01(2):

 

(a)                                 Each Lender that is a “United States person”
(within the meaning of Section 7701(a)(30) of the Code) (each, a “U.S. Lender”)
shall deliver to the Borrower and the Administrative Agent, on or prior to the
date on which such U.S. Lender becomes a party hereto (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two (2) original copies of accurate, complete and signed IRS Form W-9 or
successor form certifying that such U.S. Lender is not subject to U.S. federal
backup withholding tax.

 

(b)                                 Each Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (each, a “Foreign
Lender”) shall deliver to the Borrower and the Administrative Agent, on or prior
to the date on which such Foreign Lender becomes a party hereto (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two (2) accurate, complete and original signed copies of
whichever of the following is applicable:

 

(i)                                     IRS Form W-8BEN or IRS Form W-8BEN-E
(or, in each case, any successor form) certifying that it is entitled to
benefits under an income tax treaty to which the United States is a party;

 

(ii)                                  IRS Form W-8ECI (or any successor form)
certifying that the income receivable pursuant to any Loan Document is
effectively connected with the conduct of a trade or business in the United
States;

 

(iii)                               if the Foreign Lender is claiming the
benefits of the exemption for portfolio interest, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a
10-percent shareholder within the meaning of Section 871(h)(3)(B) of the Code,
or (C) a controlled foreign corporation described in Section 881(c)(3)(C) of the
Code (a “Non-Bank Certificate”), and (y) an IRS Form W-8BEN or IRS Form W-8BEN-E
(or, in each case, any successor form), certifying that the Foreign Lender is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Code;

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner for U.S. federal income tax purposes, IRS Form W-8IMY (or any
successor form) of the Foreign Lender, accompanied by, as and to the extent
applicable, IRS Form W-8BEN or IRS Form W-8BEN-E (or, in each case, any
successor form), IRS Form W-8ECI (or any successor form), a Non-Bank Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9 (or any
successor form), and any other required supporting information from each
beneficial owner; provided, that if the Foreign Lender is a partnership and one
or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a Non-Bank
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner; or

 

(v)                                 any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax on any payments to such
Lender under any Loan Document.

 

110

--------------------------------------------------------------------------------


 

(c)                                  If a payment made to a Lender under any
Loan Document would be subject to tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (c), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Notwithstanding anything to the contrary in Section 3.01(2) or this
Section 3.01(3), no Lender shall be required to deliver any documentation that
it is not legally eligible to deliver.

 

(4)                                 The Administrative Agent shall, on or before
the date on which it becomes a party hereto, deliver to the Borrower two
(2) accurate, complete and original signed copies of (i) IRS Form W-9 or (ii) a
U.S. branch withholding certificate on IRS Form W-8IMY evidencing its agreement
with the Borrower to be treated as a “United States person” within the meaning
of Section 7701(a)(30) of the Code with respect to amounts received on account
of any Lender, and IRS Form W-8ECI (with respect to amounts received on its own
account).

 

(5)                                 The Borrower agrees to pay any and all
present or future stamp, court or documentary taxes, and any other property,
intangible, filing or mortgage recording taxes or charges or similar levies,
imposed by any Governmental Authority which arise from any payment made under
any Loan Document (including additions to tax, penalties and interest related
thereto) or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document, excluding, in
each case, any Excluded Taxes and any such amounts imposed in connection with an
Assignment and Assumption, grant of a participation, transfer or assignment to
or designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document, except to the extent that any such change is
requested in writing by the Borrower (all such non-excluded Taxes described in
this Section 3.01(5) being hereinafter referred to as “Other Taxes”).

 

(6)                                 If any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) are directly asserted against any Agent or Lender, such
Agent or Lender may pay such Indemnified Taxes and the Borrower will promptly
indemnify and hold harmless such Agent or Lender for the full amount of such
Indemnified Taxes and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  Payments under this
Section 3.01(6) shall be made within ten (10) days after the date Borrower
receives written demand for payment from such Agent or Lender.  A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(7)                                 [Reserved].

 

(8)                                 If any Agent or any Lender determines, in
its sole discretion, exercised in good faith, that it has received a refund in
respect of any Indemnified Taxes as to which it has been indemnified pursuant to
this Section 3.01 by the Borrower or any Guarantor, as the case may be
(including by the payment of additional amounts pursuant to this Section 3.01),
it shall promptly pay to the indemnifying party an

 

111

--------------------------------------------------------------------------------


 

amount equal to such refund (but only to the extent of indemnity payments made
under this Section 3.01 with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses incurred by such Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided, that the Borrower
or the applicable Guarantor, as the case may be, upon the request of such Agent
or such Lender, shall repay the amount paid over to the Borrower or the
applicable Guarantor, as the case may be (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Agent or such
Lender in the event such Agent or such Lender is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this paragraph (8), in no event will any Agent or any Lender be required to pay
any amount to the Borrower any Guarantor pursuant to this paragraph (8) the
payment of which would place such Agent or such Lender in a less favorable net
after-tax position than the indemnified party would have been in if the
Indemnified Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Indemnified Tax had never
been paid.  Such Agent or such Lender, as the case may be, shall provide the
Borrower with a copy of any notice of assessment or other evidence reasonably
available of the requirement to repay such refund received from the relevant
Governmental Authority (provided, that such Lender or such Agent may delete any
information therein that such Lender or such Agent deems confidential or not
relevant to such refund in its reasonable discretion).  This subsection shall
not be construed to require any Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower, any Guarantor or any other Person.

 

(9)                                 The agreements in this Section 3.01 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

(10)                          For the avoidance of doubt, for purposes of this
Section 3.01, the term “Lender” includes any Issuing Bank and any Swing Line
Lender.

 

SECTION 3.02                     Illegality.  If any Lender reasonably
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (a) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans, shall be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Adjusted Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (i) the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans and shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted Eurodollar Rate component of the Base Rate with

 

112

--------------------------------------------------------------------------------


 

respect to any Base Rate Loans, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Adjusted Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

SECTION 3.03                     Inability to Determine Rates.  If the Required
Lenders reasonably determine that for any reason in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Adjusted Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, (i) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (ii) in the event of a determination described in the preceding
sentence with respect to the Adjusted Eurodollar Rate component of the Base
Rate, the utilization of the Adjusted Eurodollar Rate component in determining
the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

SECTION 3.04                     Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurodollar Rate Loans.

 

(1)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(a)                                 impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender or the Issuing Bank or the Swing Line
Lender;

 

(b)                                 subject any Lender or the Issuing Bank or
the Swing Line Lender to any Tax with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender, Issuing Bank
or Swing Line Lender, as applicable, in respect thereof (except, in each case,
for (i) Indemnified Taxes and (ii) Excluded Taxes); or

 

(c)                                  impose on any Lender or the Issuing Bank or
the Swing Line Lender or the London interbank market any other condition, cost
or expense affecting this Agreement, any Letter of Credit, any participation in
a Letter of Credit or Eurodollar Rate Loans made by such Lender or the Issuing
Bank or such Swing Line Lender that is not otherwise accounted for in the
definition of the Adjusted Eurodollar Rate or this section (1);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Bank or such Swing Line Lender of making or maintaining
any Loan the interest on which is determined by reference to the Eurodollar Rate
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, the Issuing Bank or such other Lender of participating in,
issuing or maintaining any

 

113

--------------------------------------------------------------------------------


 

Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit, or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank (whether of principal, interest or any other
amount) then, from time to time within ten (10) days after demand by such Lender
or the Issuing Bank setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent), the Borrower will pay
to such Lender or the Issuing Bank such additional amount or amounts as will
compensate such Lender or the Issuing Bank for such additional costs incurred or
reduction suffered.  No Lender, Issuing Bank or Swing Line Lender shall request
that the Borrower pay any additional amount pursuant to this
Section 3.04(1) unless it shall concurrently make similar requests generally to
other borrowers similarly situated and affected by such Change in Law and from
whom such Lender, Issuing Bank or Swing Line Lender is entitled to seek similar
amounts.

 

(2)                                 Capital Requirements.  If any Lender or the
Issuing Bank reasonably determines that any Change in Law affecting such Lender
or the Issuing Bank or any Lending Office of such Lender or the Issuing Bank or
such Lender’s or Issuing Bank’s holding company, if any, regarding liquidity or
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Issuing Bank or the Loans made by or Letters
of Credit issued by it to a level below that which such Lender or the Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to liquidity or capital adequacy), then from time to time
upon demand of such Lender or the Issuing Bank setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent), the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

 

(3)                                 Certificates for Reimbursement.  A
certificate of a Lender or the Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Bank or their respective
holding company, as the case may be, as specified in subsection (1) or (2) of
this Section 3.04 and delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(4)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Bank to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided, that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to the foregoing provisions of this Section 3.04 for any increased
costs incurred or reductions suffered more than one hundred and eighty
(180) days prior to the date that such Lender or the Issuing Bank notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

SECTION 3.05                     Funding Losses.  Upon written demand of any
Lender (with a copy to the Administrative Agent) from time to time, which demand
shall set forth in reasonable detail the basis for requesting such amount, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost, liability or expense incurred by it as a result of:

 

114

--------------------------------------------------------------------------------


 

(1)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day prior to the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(2)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(3)                                 any assignment of a Eurodollar Rate Loan on
a day prior to the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 3.07;

 

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

 

SECTION 3.06                     Matters Applicable to All Requests for
Compensation.

 

(1)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender, upon
the request of the Borrower, shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (b) in each case, would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender in any material economic, legal or
regulatory respect.

 

(2)                                 Suspension of Lender Obligations.  If any
Lender requests compensation by the Borrower under Section 3.04, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue Eurodollar Rate Loans from one
Interest Period to another Interest Period, or to convert Base Rate Loans into
Eurodollar Rate Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(3) shall be
applicable); provided, that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(3)                                 Conversion of Eurodollar Rate Loans.  If any
Lender gives notice to the Borrower (with a copy to the Administrative Agent)
that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s Eurodollar Rate Loans no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurodollar Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Rate Loans, to the extent necessary so that, after giving effect
thereto, all Loans of a given Class held by the Lenders of such Class holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Pro Rata Shares.

 

SECTION 3.07                     Replacement of Lenders Under Certain
Circumstances.  If (a) any Lender requests compensation under Section 3.04 or
ceases to make Eurodollar Rate Loans as a result of any condition described in
Section 3.02 or Section 3.04, (b) the Borrower is required to pay any
Indemnified

 

115

--------------------------------------------------------------------------------


 

Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, (c) any Lender is a
Non-Consenting Lender, (d)(i) any Lender shall become and continue to be a
Defaulting Lender and (ii) such Defaulting Lender shall fail to cure the default
pursuant to Section 2.19(2) within five (5) Business Days after the Borrower’s
request that it cure such default or (e) any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to one or more
Eligible Assignees that shall assume such obligations (any of which assignee may
be another Lender, if a Lender accepts such assignment), provided, that:

 

(1)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.07(2)(d);

 

(2)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letters of Credit and Swing Line Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts payable under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(3)                                 such Lender being replaced pursuant to this
Section 3.07 shall (a) execute and deliver an Assignment and Assumption with
respect to such Lender’s Commitment and outstanding Loans and participations in
Letters of Credit or Swing Line Loans, and (b) deliver any Notes evidencing such
Loans to the Borrower or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided, that the failure of any such Lender to
execute an Assignment and Assumption or deliver such Notes shall not render such
sale and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the Notes shall be deemed to be canceled
upon such failure;

 

(4)                                 the Eligible Assignee shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender;

 

(5)                                 in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(6)                                 in the case of any such assignment resulting
from a Lender being a Non-Consenting Lender, the Eligible Assignee shall
consent, at the time of such assignment, to each matter in respect of which such
Lender being replaced was a Non-Consenting Lender; and

 

(7)                                 such assignment does not conflict with
applicable Laws.

 

Notwithstanding anything to the contrary contained above, any Lender that acts
as an Issuing Bank may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Issuing Bank (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such Issuing Bank or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to

 

116

--------------------------------------------------------------------------------


 

arrangements reasonably satisfactory to such Issuing Bank) have been made with
respect to each such outstanding Letter of Credit and the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 10.09.

 

In the event that (a) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (b) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (c) the Required Lenders, Required Revolving
Lenders or Required Facility Lenders, as applicable, have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 3.08                     Survival.  All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent or the Collateral Agent.

 

ARTICLE IV

 

Conditions Precedent to Borrowings

 

SECTION 4.01                     Conditions to Initial Borrowing.  The
obligation of each Lender to extend credit to the Borrower and of the Issuing
Bank to issue Letters of Credit hereunder on the Closing Date is subject to the
satisfaction prior to (or substantially simultaneously with) the consummation of
the Acquisition, or due waiver in accordance with Section 11.01, of only each of
the following conditions precedent:

 

(1)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals, facsimiles or copies in.pdf format
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Parties (as applicable):

 

(a)                                 a Committed Loan Notice, which may be
delivered on or prior to the Closing Date;

 

(b)                                 executed counterparts of (i) this Agreement
by the Borrower and (ii) the Guaranty by each Loan Party (other than the
Borrower);

 

(c)                                  executed counterparts of the Perfection
Certificate, the Security Agreement and the Intellectual Property Security
Agreements by each Loan Party party thereto, together with (i) the certificates,
if any, representing the Pledged Equity accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Debt indorsed in blank
and (ii) UCC financing statements in appropriate form for filing under the UCC
in the offices specified in Section I.A to the Perfection Certificate;

 

(d)                                 certificates of good standing (to the extent
applicable) from the secretary of state (or such other office) of the state of
the jurisdiction of organization of each Loan Party; customary certificates of
resolutions or other action, incumbency certificates or other certificates of
Responsible Officers of each such Loan Party evidencing the

 

117

--------------------------------------------------------------------------------


 

identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date, and, in the case of the Borrower including a certificate by a
Responsible Officer of the Borrower that the conditions specified in clause
(3) and (5) below have been satisfied;

 

(e)                                  executed legal opinions from (i) Latham &
Watkins LLP, special counsel to the Loan Parties, Texas counsel to Data
Advantage, LLC and Illinois counsel to PatientIMPACT LLC, (ii) Barnes &
Thornburg LLP, Indiana counsel to Press Ganey Associates, Inc. and (iii) Smith,
Anderson, Blount, Dorsett, Mitchell & Jernigan, LLP, North Carolina counsel to
Morehead Associates, Inc., in each case, covering customary matters incident to
the Transactions contemplated by this Agreement as the Administrative Agent may
reasonably require and in form and substance reasonably satisfactory to the
Administrative Agent;

 

(f)                                   a solvency certificate from the chief
financial officer of the Borrower (after giving effect to the Transactions)
substantially in the form attached hereto as Exhibit I;

 

(g)                                  customary insurance certificates and, to
the extent received after Borrower’s commercially reasonable efforts to obtain
the same, related endorsements, with respect to all material property and
liability insurance required to be maintained pursuant to Section 6.07 and
naming the Collateral Agent as lender loss payee and/or additional insured, as
applicable, under each such insurance policy with respect to such insurance; and

 

(h)                                 copies of recent Lien and judgment searches
in each jurisdiction reasonably requested by the Administrative Agent with
respect to the Loan Parties;

 

(2)                                 All fees and expenses required to be paid
hereunder on the Closing Date, in the case of expenses and legal fees to the
extent invoiced in reasonable detail at least one (1) Business Days before the
Closing Date (except as otherwise reasonably agreed by the Borrower), shall have
been paid in full in cash.

 

(3)                                 Confirmation from the Borrower that prior to
or substantially simultaneously with the initial Borrowing on the Closing Date
the Closing Date Refinancing shall have been consummated.

 

(4)                                 The Lenders shall have received all
outstanding documentation and other information about the Loan Parties required
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act that in each case has been requested
in writing by them at least five days prior to the Closing Date.

 

(5)                                 Since May 20, 2015, there have been no
events, changes, circumstances, developments or occurrences which, individually
or in the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect.

 

(6)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects (or, if qualified by
“materiality,” “Material Adverse Effect” or similar language, in all respects
(after giving effect to such qualification)) on and as of the Closing Date.

 

118

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, (x) each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto and (y) transactions occurring (or to
occur) on the Closing Date in accordance with, and as expressly set forth in,
the funds flow memorandum delivered to (and approved by) the Administrative
Agent shall be deemed to occur and have occurred substantially simultaneously
with the initial Borrowing

 

SECTION 4.02                     Conditions to All Borrowings After the Closing
Date.  Except as set forth in Section 2.16(2) with respect to Incremental Loans,
and subject to Section 1.08(5), the obligation of each Lender to honor a
Committed Loan Notice, of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, and of the Swing Line Lender to make Swing Line Loans after
the Closing Date, is subject to the following conditions precedent:

 

(1)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Borrowing or issuance, amendment, renewal or extension of any
Letter of Credit; provided, that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;

 

(2)                                 The Administrative Agent shall have received
a Committed Loan Notice in accordance with the requirements hereof and, if
applicable, the Issuing Bank shall have received an Issuance Notice in
accordance with the requirements hereof or the Swing Line Lender shall have
received a Swing Line Loan Request in accordance with the requirements hereof;
and

 

(3)                                 As of the date of such Borrowing or the date
of any issuance, amendment, renewal or extension of any Letter of Credit, no
Default or Event of Default shall have occurred and be continuing on such date
(immediately prior to giving effect to the extensions of credit requested to be
made) or would result after giving effect to the extensions of credit requested
to be made on such date.

 

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to another Type or a continuation of Eurodollar Rate Loans)
and each Issuance Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the condition specified in Sections 4.02(1) and
(3) has been satisfied on and as of the date of the applicable Borrowing or
issuance, amendment, renewal or extension of a Letter of Credit.

 

ARTICLE V

 

Representations and Warranties

 

To induce the Lenders to make the Loans and the Issuing Bank to issue the
Letters of Credit, the Borrower represents and warrants to the Lenders, the
Issuing Bank, the Administrative Agent and the Collateral Agent on and as of the
Closing Date and each other date as required by Section 2.16 or 4.02, as
applicable, each of the following.

 

119

--------------------------------------------------------------------------------


 

SECTION 5.01                     Existence, Qualification and Power; Compliance
with Laws.  Each Loan Party and each of its respective Restricted Subsidiaries
that is a Material Subsidiary:

 

(1)                                 is a Person duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in such
jurisdiction),

 

(2)                                 has all corporate or other organizational
power and authority to (a) own its assets and carry on its business as currently
conducted and (b) in the case of the Loan Parties, execute, deliver and perform
its obligations under the Loan Documents to which it is a party,

 

(3)                                 is duly qualified and in good standing (to
the extent such concept exists in such jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification,

 

(4)                                 is in compliance with all applicable Laws,
writs, injunctions and orders and

 

(5)                                 has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted;

 

(6)                                 except in each case referred to in
clause (3), (4) or (5), to the extent that failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

SECTION 5.02                     Authorization; No Contravention.

 

(1)                                 The execution, delivery and performance by
each Loan Party of each Loan Document to which it is a party has been duly
authorized by all necessary corporate or other organizational action.

 

(2)                                 Neither the execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party nor the consummation of the Transactions will:

 

(a)                                 contravene the terms of any of its
Organization Documents;

 

(b)                                 result in any breach or contravention of, or
the creation of any Lien upon any of the property or assets of such Loan Party
or any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (i) any Contractual Obligation to which such Loan Party is a party or
affecting such Loan Party or the properties of such Loan Party or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or

 

(c)                                  violate any applicable Law;

 

except with respect to any breach, contravention or violation (but not creation
of Liens) referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.03                     Governmental Authorization.  No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
for:

 

120

--------------------------------------------------------------------------------


 

(1)                                 filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties;

 

(2)                                 the approvals, consents, exemptions,
authorizations, actions, notices and filings that have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given or made or in full force and effect
pursuant to the Collateral and Guarantee Requirement or the Collateral
Documents); and

 

(3)                                 those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 5.04                     Binding Effect.  This Agreement and each other
Loan Document has been duly executed and delivered by each Loan Party that is
party hereto and thereto.  This Agreement and each other Loan Document
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.

 

SECTION 5.05                     Financial Statements; No Material Adverse
Effect.

 

(1)                                 (a)  The Annual Financial Statements and the
Quarterly Financial Statements fairly present in all material respects the
combined financial condition of the Borrower and its Subsidiaries as of the
dates thereof and their results of operations for the period covered thereby in
material accordance with GAAP consistently applied throughout the periods
covered thereby, (i) except as otherwise expressly noted therein and
(ii) subject, in the case of the Quarterly Financial Statements, to changes
resulting from normal year-end adjustments and the absence of footnotes.

 

(b)                                 The unaudited pro forma consolidated balance
sheet and related unaudited pro forma consolidated statement of income of the
Borrower as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period of the Borrower ended at
least forty-five (45) days prior to the Closing Date for which financial
statements are available, prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of the statement of
income) (the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to the Administrative Agent, have been prepared based on the
Annual Financial Statements and the Quarterly Financial Statements and have been
prepared in good faith, based on assumptions believed by the Borrower to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Borrower and its Subsidiaries as of March 31, 2015 and their estimated results
of operations for the period covered thereby.

 

(2)                                 Since the Closing Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(3)                                 The forecasts of consolidated balance
sheets, income statements and cash flow statements of the Borrower and its
Subsidiaries for each fiscal year ending after the Closing Date until the
seventh anniversary of the Closing Date, copies of which have been furnished to
the Administrative Agent prior to the Closing Date, when taken as a whole, have
been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time made, it being
understood that (a) no forecasts are to be viewed as facts, (b) any forecasts
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Loan Parties, (c) no assurance can be

 

121

--------------------------------------------------------------------------------


 

given that any particular forecasts will be realized and (d) actual results may
differ and such differences may be material.

 

SECTION 5.06                     Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of the Restricted
Subsidiaries that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 5.07                     Labor Matters.  Except as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect: (1) there are no strikes or other labor disputes against any of the
Borrower or its Restricted Subsidiaries pending or, to the knowledge of the
Borrower, threatened and (2) hours worked by and payment made based on hours
worked to employees of each of the Borrower or its Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Laws dealing with wage and hour matters.

 

SECTION 5.08                     Ownership of Property; Liens.  Each Loan Party
and each of its respective Restricted Subsidiaries has good and valid record
title in fee simple to, or valid leasehold interests in, or easements or other
limited property interests in, all real property necessary in the ordinary
conduct of its business, free and clear of all Liens except for Liens permitted
by Section 7.01 and except where the failure to have such title or other
interest would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 5.09                     Environmental Matters.

 

(1)                                 Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (a) the
Borrower, each Guarantor and each of their respective Restricted Subsidiaries
are in compliance with all applicable Environmental Laws (including having
obtained all Environmental Permits) and (b) neither the Borrower, any Guarantor
nor any of their respective Restricted Subsidiaries has received notice of or is
subject to any pending, or to the knowledge of the Borrower, threatened
Environmental Claim or any other Environmental Liability or is aware of any
basis for any Environmental Liability.

 

(2)                                 Neither the Borrower, any Guarantor nor any
of their respective Restricted Subsidiaries has used, released, treated, stored,
transported or disposed of Hazardous Materials, at or from any currently or
formerly owned or operated real estate or facility relating to its business, in
a manner that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 5.10                     Taxes.  Except as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Borrower and its Restricted Subsidiaries have timely filed
all Tax returns and reports required to be filed, and have timely paid all Taxes
(including in its capacity as withholding agent) levied or imposed on their
properties, income or assets or otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

 

SECTION 5.11                     ERISA Compliance.

 

(1)                                 Except as set forth in Schedule 5.11(1) or
as would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws.

 

122

--------------------------------------------------------------------------------


 

(2)                                 (a) No ERISA Event has occurred or is
reasonably expected to occur, (b) neither the Borrower nor any Guarantor nor any
of their respective ERISA Affiliates has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
et seq. or 4243 of ERISA with respect to a Multiemployer Plan; (c) neither the
Borrower nor any Guarantor nor any of their respective ERISA Affiliates has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA; and (d) neither the Borrower nor any Guarantor nor any ERISA Affiliate
has been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan has been determined to be in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA) and no such
Multiemployer Plan is reasonably expected to be in reorganization, insolvent or
endangered or critical status, except, with respect to each of the foregoing
clauses of this Section 5.11(2), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

SECTION 5.12                     Subsidiaries.  As of the Closing Date, all of
the outstanding Equity Interests in the Borrower and its Restricted Subsidiaries
have been validly issued and are fully paid and (if applicable) nonassessable,
and all Equity Interests owned by the Borrower or any Guarantor in any of their
respective Restricted Subsidiaries are owned free and clear of all Liens of any
person except (1) those Liens created under the Collateral Documents and (2) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.12 (a) sets forth the name and jurisdiction of each Subsidiary,
(b) sets forth the ownership interest of the Borrower and each Subsidiary in
each Subsidiary, including the percentage of such ownership and (c) identifies
each Subsidiary that is a Subsidiary the Equity Interests of which are required
to be pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

 

SECTION 5.13                     Margin Regulations; Investment Company Act.

 

(1)                                 As of the Closing Date, none of the
Collateral is Margin Stock.  No Loan Party is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying Margin Stock, and
no proceeds of any Borrowings or issuance of, or drawings under, any Letter of
Credit will be used for any purpose that violates Regulation U.

 

(2)                                 Neither the Borrower nor any Guarantor is or
is controlled by an “investment company” under the Investment Company Act of
1940.

 

SECTION 5.14                     Disclosure.  None of the written information
and written data heretofore or contemporaneously furnished in writing by or on
behalf of the Borrower or any Guarantor to any Agent or any Lender on or prior
to the Closing Date in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document, when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make such written information and
written data taken as a whole, in the light of the circumstances under which it
was delivered, not materially misleading (after giving effect to all
modifications and supplements to such written information and written data, in
each case, furnished after the date on which such written information was
originally delivered and prior to the Closing Date); it being understood that
for purposes of this Section 5.14, such written information and written data
shall not include projections, pro forma financial information, financial
estimates, forecasts and forward-looking information or information of a general
economic or general industry nature.

 

SECTION 5.15                     Intellectual Property; Licenses, Etc.  The
Borrower and the Restricted Subsidiaries own or have a valid right to use, all
the Intellectual Property necessary for the operation of their respective
businesses as currently conducted, except where the failure to have any such
rights, either

 

123

--------------------------------------------------------------------------------


 

individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower, the operation of the
respective businesses of the Borrower or any of its Restricted Subsidiaries as
currently conducted does not infringe upon, misuse, misappropriate or violate
any Intellectual Property rights held by any Person except for such
infringements, misuses, misappropriations or violations individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any Intellectual Property owned by the
Borrower or any of its Restricted Subsidiaries is pending or, to the knowledge
of the Borrower, threatened against the Borrower or any Restricted Subsidiary,
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.16                     Solvency.  On the Closing Date after giving
effect to the Transactions, the Borrower and its Subsidiaries, on a consolidated
basis, are Solvent.

 

SECTION 5.17                     USA PATRIOT Act, FCPA and OFAC.

 

(1)                                 Each of the Borrower and its Subsidiaries is
in compliance with (a) the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (b) the USA PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or, to Borrower’s knowledge,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(2)                                 None of the Borrower or any Restricted
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of the Borrower or any Restricted Subsidiary, (i) is a
person on the list of “Specially Designated Nationals and Blocked Persons” or
(ii) is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or the U.S.
State Department.  The Borrower will not directly or, to its knowledge (after
due inquiry), indirectly use the proceeds of the Loans or Letters of Credit or
otherwise knowingly make available such proceeds to any person, for the purpose
of financing the activities of any person, or in any territory or country,
currently subject to any U.S. sanctions administered by OFAC.

 

SECTION 5.18                     Collateral Documents.  Except as otherwise
contemplated hereby or under any other Loan Documents, the provisions of the
Collateral Documents, together with such filings and other actions required to
be taken hereby or by the applicable Collateral Documents (including the
delivery to Collateral Agent of any Pledged Debt and any Pledged Equity required
to be delivered pursuant to the applicable Collateral Documents), are effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties a legal, valid and enforceable first priority perfected Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
Borrower and the applicable Guarantors, respectively, in the Collateral
described therein.

 

SECTION 5.19                     Use of Proceeds.  The Borrower will use the
proceeds of (a) the Revolving Loans, and may request the issuance of Letters of
Credit, solely for working capital and other general corporate purposes,
including transactions that are not prohibited by the terms of this Agreement
(including Permitted Investments) and for the purposes set forth in clause
(b) below; and (b) the Term Loans made on the Closing Date to finance the
Transactions.

 

124

--------------------------------------------------------------------------------


 

ARTICLE VI
Affirmative Covenants

 

So long as the Termination Conditions have not been satisfied, the Borrower
will, and will (except in the case of the covenants set forth in Sections 6.01,
6.02 and 6.03) cause each of the Restricted Subsidiaries to:

 

SECTION 6.01                     Financial Statements.  Deliver to the
Administrative Agent (for prompt further distribution by the Administrative
Agent to each Lender) each of the following:

 

(1)                                 Audited Financial Statements.  As soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower (commencing with the fiscal year ending December 31, 2015),
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, together
with related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young, LLP or any other independent registered public accounting firm of
nationally recognized standing or another accounting firm reasonably acceptable
to the Administrative Agent, which report and opinion will be prepared in
accordance with generally accepted auditing standards and will not be subject to
any explanatory statement as to the Borrower’s ability to continue as a “going
concern” or like qualification or exception (other than with respect to (a) an
upcoming maturity date within the next twelve months under the Facilities or
(b) any potential inability to satisfy the financial covenant set forth in
Section 8.01 on a future date or in a future period) or any qualification or
exception as to the scope of such audit;

 

(2)                                 Quarterly Financial Statements.  As soon as
available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending June 30, 2015), a condensed
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (a)  condensed consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (b) condensed consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth, in each case of
clauses (a) and (b), in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject to year-end adjustments and
the absence of footnotes;

 

(3)                                 Budgets.  Within seventy-five (75) days
after the end of each fiscal year of the Borrower (commencing with the fiscal
year ending December 31, 2015), a consolidated budget for the following fiscal
year on a quarterly basis, in form and substance consistent with the internal
budget customarily prepared by management of the Borrower for its internal use
and setting forth the material underlying assumptions upon which such
consolidated budget was prepared (including any projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the following fiscal
year and the related consolidated statements of projected operations or income
and projected cash flow, in each case, to the extent prepared by management of
the Borrower and included in such consolidated budget, which projected financial
statements shall be prepared in good faith on the basis of assumptions believed
to be reasonable at the time of preparation of such projected financial
statements);

 

125

--------------------------------------------------------------------------------


 

(4)                                 Management’s Discussion and Analysis. 
Simultaneously with the delivery of the financial statements referred to in
Sections 6.01(1) and 6.01(2) above, a management’s discussion and analysis
describing results of operations of the Borrower in the form customarily
prepared by management of the Borrower; and

 

(5)                                 Unrestricted Subsidiaries; Consolidating
Financial Statements. Simultaneously with the delivery of the financial
statements referred to in Sections 6.01(1) and 6.01(2) above, consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

 

Notwithstanding the foregoing, the obligations in Section 6.01 (1) and
Section 6.01(2) may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (i) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (ii) the Borrower’s or such entity’s
form 10-K or 10-Q, as applicable, filed with the SEC; provided, that with
respect to each of the foregoing clauses (i) and (ii),

 

(a)                                 to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand; and

 

(b)                                 to the extent such information is in lieu of
information required to be provided under Section 6.01(1), such materials are
accompanied by a report and opinion of Ernst & Young, LLP or any other
independent registered public accounting firm of nationally recognized standing
or another accounting firm reasonably acceptable to the Administrative Agent,
which report and opinion will be prepared in accordance with generally accepted
auditing standards and will not be subject to any explanatory statement as to
the Borrower’s ability to continue as a “going concern” or like qualification or
exception (other than with respect to (i) an upcoming maturity date within the
next twelve months under the Facilities and (ii) any potential inability to
satisfy the financial covenant set forth in Section 8.01 on a future date or in
a future period) or any qualification or exception as to the scope of such
audit.

 

Financial statements required to be delivered pursuant to Section 6.01(1) or
Section 6.01(2) will not be required to contain purchase accounting adjustments
to the extent it is not practicable to include such adjustments in such
financial statements.

 

SECTION 6.02                     Certificates; Other Information.  Deliver to
the Administrative Agent (for prompt further distribution by the Administrative
Agent to each Lender) each of the following:

 

(1)                                 Compliance Certificates.  No later than five
(5) days after the delivery of the financial statements referred to in
Sections 6.01(1) and 6.01(2), a duly completed Compliance Certificate; provided,
that if such Compliance Certificate demonstrates a Financial Covenant Event of
Default, the Borrower may deliver, prior to or together with such Compliance
Certificate, a notice of an intent to cure (a “Notice of Intent to Cure”)
pursuant to Section 8.02 to the extent permitted thereunder;

 

(2)                                 Collateral and Subsidiary Information. 
Together with the delivery of a Compliance Certificate with respect to the
financial statements referred to in Section 6.01(1),

 

126

--------------------------------------------------------------------------------


 

(a)                                 a report setting forth the information
required by Sections 3.03(c) and 4.02(f) of the Security Agreement (or
confirming that there has been no change in such information since the later of
Closing Date and the date of the last such report); and

 

(b)                                 a list of each Subsidiary of the Borrower
that identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such list.

 

(3)                                 SEC Filings, etc.  Promptly after the same
are publicly available, copies of all annual, regular, periodic and special
reports, proxy statements and registration statements that the Borrower or any
Restricted Subsidiary files with the SEC, with any Governmental Authority that
may be substituted therefor or with any national securities exchange (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8), and in each case, to the extent not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02; and

 

(4)                                 Other Information.  Promptly, such
additional information regarding the business, legal, financial or corporate
affairs of any Loan Party or any Material Subsidiary that is a Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time on its own behalf or on behalf of any
Lender reasonably request.

 

Documents required to be delivered pursuant to Section 6.01 or this Section 6.02
may be delivered electronically and if so delivered, will be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at the
website addresses listed on Schedule 11.02, or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (A) upon written request by the
Administrative Agent, the Borrower will deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (B) the Borrower will notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Each Lender will be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent, the Joint
Bookrunners or the Lead Arrangers will make available to the Lenders materials
or information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may
have personnel who do not wish to receive any information with respect to the
Borrower or its Subsidiaries, or the respective securities of any of the
foregoing, that is not Public-Side Information, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities.  The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders will be clearly and conspicuously marked
“PUBLIC” which, at a minimum, will mean that the word “PUBLIC” will appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower will be deemed to have authorized the Administrative
Agent, the Joint Bookrunners, the Lead

 

127

--------------------------------------------------------------------------------


 

Arrangers and the Lenders to treat such Borrower Materials as containing only
Public-Side Information (provided, however, that to the extent such Borrower
Materials constitute Information, they will be treated as set forth in
Section 11.08); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public-Side
Information”; and (iv) the Administrative Agent, the Joint Bookrunners and the
Lead Arrangers will be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public-Side Information.”

 

Nothing in this Agreement or in any other Loan Document requires the Borrower to
disclose information (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by applicable Laws, (iii) that is subject to attorney client or
similar privilege or constitutes attorney work product or (iv) the disclosure of
which is restricted by binding agreements on the Borrower or one of its
Subsidiaries not entered into primarily for the purpose of qualifying for the
exclusion in this clause (iv).

 

SECTION 6.03                     Notice of Material Events.  Promptly after a
Responsible Officer obtains actual knowledge thereof, notify the Administrative
Agent of:

 

(1)                                 Defaults and Events of Default. The
occurrence of any Default or Event of Default; and

 

(2)                                 Material Events. To the extent any of the
following has resulted, or would reasonably be expected to result, in a Material
Adverse Effect:

 

(a)                                 any dispute, litigation, investigation or
proceeding between the Borrower or any Restricted Subsidiary and any arbitrator
or Governmental Authority;

 

(b)                                 the filing or commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Restricted Subsidiary, including any Environmental Claims or in respect of
Intellectual Property, or

 

(c)                                  the occurrence of any ERISA Event.

 

Each notice pursuant to this Section 6.03 will be accompanied by a written
statement of a Responsible Officer of the Borrower (i) that such notice is being
delivered pursuant to Section 6.03(1) or Section 6.03(2) (as applicable), and
(ii) setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto.

 

SECTION 6.04                     Payment of Material Taxes.  Timely pay,
discharge or otherwise satisfy, as the same become due and payable, all of its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (1) any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or (2) the failure to pay or discharge the same would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

SECTION 6.05                     Maintenance of Existence, Etc.

 

(1)                                 Preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization; and

 

128

--------------------------------------------------------------------------------


 

(2)                                 take all reasonable action to obtain,
preserve, renew and keep in full force and effect those of its rights (including
with respect to Intellectual Property), licenses, permits, privileges, and
franchises, that are material to the conduct of its business;

 

in each case, except (a) to the extent (other than with respect to the
preservation of the existence of the Borrower, except in a transaction permitted
under Section 7.04 or Section 7.05) that failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (b) pursuant to any merger, dissolution, liquidation, consolidation,
or Disposition permitted by Article VII.

 

SECTION 6.06                     Maintenance of Material Properties.  Maintain,
preserve and protect all of its material property, including the Mortgaged
Properties, and equipment used in the operation of its business in good working
order, repair and condition, except (1) for ordinary wear and tear, (2) casualty
or condemnation and (3) if the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 6.07                     Maintenance of Insurance.

 

(1)                                 Maintain with insurance companies that the
Borrower believes (in the good faith judgment of its management) are financially
sound and reputable at the time the relevant coverage is placed or renewed or
with a Captive Insurance Subsidiary, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

 

(2)                                 Furnish to the Lenders, upon reasonable
written request from the Administrative Agent, information presented in
reasonable detail as to the insurance carried by the Borrower and its Restricted
Subsidiaries.

 

(3)                                 Each such policy of insurance will, as is
appropriate and customary, (a) name the Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may appear
or (b) in the case of each property and casualty insurance policy, contain a
lender loss payable/mortgagee clause or endorsement that names the Collateral
Agent, on behalf of the Secured Parties as the lender loss payee/mortgagee
thereunder; provided, that to the extent that the requirements of this
Section 6.07(3) are not satisfied on the Closing Date after the Borrower’s
commercially reasonable efforts to obtain the same, the Borrower may satisfy
such requirements within ninety (90) days of the Closing Date (as extended by
the Administrative Agent in its reasonable discretion).

 

(4)                                 If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the Flood Insurance Laws,
then the Borrower shall, or shall cause each Loan Party to (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

 

SECTION 6.08                     Compliance with Material Laws.  Comply in all
material respects with its Organization Documents and the requirements of all
Laws (including Environmental Laws) and all orders, writs, injunctions and
decrees of any Governmental Authority applicable to it or to its business or

 

129

--------------------------------------------------------------------------------


 

property, except if the failure to comply therewith would not reasonably be
expected individually or in the aggregate to have a Material Adverse Effect.

 

SECTION 6.09                     Books and Records.  Maintain books of record
and account, in which entries in conformity with GAAP that are true and correct
in all material respects will be made of all material financial transactions and
material matters involving the assets and business of the Borrower or such
Restricted Subsidiary, as the case may be (it being understood and agreed that
Foreign Subsidiaries may maintain individual books and records in conformity
with generally accepted accounting principles in their respective countries of
organization and that such maintenance will not constitute a breach of the
representations, warranties or covenants hereunder).

 

SECTION 6.10                     Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent, the Collateral Agent and
each Lender to visit and inspect any of its properties, to examine its
corporate, financial, and operating records, to make copies thereof or abstracts
therefrom and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, that unless an Event of Default is continuing, (1) only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10 and (2) the Administrative Agent will not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
will be at the Borrower’s expense; provided, further, that when an Event of
Default is continuing, the Administrative Agent, the Collateral Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice.  The Administrative
Agent and the Lenders will give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.  None of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter, or provide
information, that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure is prohibited by
Law, (c) is subject to attorney-client or similar privilege or constitutes
attorney work product or (d) the disclosure of which is restricted by binding
agreements not entered into primarily for purposes of qualifying for the
exclusion in this clause (d).

 

SECTION 6.11                     Covenant to Guarantee Obligations and Give
Security.  At the Borrower’s expense, subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitation in any
Collateral Document, take all action necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

 

(1)                                 (i) upon the formation or acquisition of any
new direct or indirect wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary) by any Loan Party, the designation in
accordance with Section 6.13 of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary or any Person becoming a
wholly owned Material Domestic Subsidiary (that is a Restricted Subsidiary) or
ceasing to be an Excluded Subsidiary, (ii) upon the acquisition of any material
assets by the Borrower or any Guarantor and (iii) with respect to any Subsidiary
at the time it becomes a Loan Party, for any material assets held by such
Subsidiary (in each case, other than assets constituting Collateral under a
Collateral Document that becomes subject to the Lien created by such Collateral
Document upon acquisition thereof (without limitation of the obligations to
perfect such Lien)):

 

130

--------------------------------------------------------------------------------


 

(a)                                 within sixty (60) days (or such greater
number of days specified below) after such formation, acquisition or designation
or, in each case, such longer period as the Administrative Agent may agree in
its reasonable discretion, cause such Material Domestic Subsidiary to duly
execute and deliver to the Administrative Agent the Guaranty (or a joinder
thereto in the form attached thereto or other form reasonably acceptable to the
Administrative Agent), a supplement to the Perfection Certificate and other
documentation the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Guaranty and the
Collateral Documents and:

 

(i)                                     within sixty (60) days (or within ninety
(90) days in the case of documents listed in Section 6.12(2)(b)) after such
formation, acquisition or designation, cause each such Material Domestic
Subsidiary that is required to become a Guarantor pursuant to the Collateral and
Guarantee Requirement to duly execute and deliver to the Collateral Agent
Security Agreement Supplements, a counterpart signature page to the Intercompany
Subordination Agreement, Intellectual Property Security Agreements and other
security agreements and documents, as reasonably requested by and in form and
substance reasonably satisfactory to the Collateral Agent (it being agreed that
a form and substance consistent with the Security Agreement, Intellectual
Property Security Agreements and other Collateral Documents in effect on the
Closing Date, shall be satisfactory), in each case granting and perfecting Liens
required by the Collateral and Guarantee Requirement;

 

(ii)                                  (A) cause each such Material Domestic
Subsidiary that is required to become a Guarantor pursuant to the Collateral and
Guarantee Requirement (and the parent of each such Material Domestic Subsidiary
that is the Borrower or a Guarantor) to deliver any and all certificates
representing Equity Interests (to the extent certificated) that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing Indebtedness held by such Material Domestic
Subsidiary and required to be pledged pursuant to the Collateral Documents,
endorsed in blank to the Collateral Agent and (B) ensure that all Indebtedness
owing from the Borrower or any of the wholly owned Restricted Subsidiaries to
any Loan Party (or any Person required to become a Loan Party hereunder) will be
subject to the Intercompany Subordination Agreement; and

 

(iii)                               within sixty (60) days (or within ninety
(90) days in the case of documents listed in Section 6.12(2)(b)) after such
formation, acquisition or designation, take and cause the applicable Material
Domestic Subsidiary and each direct or indirect parent of such applicable
Material Domestic Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take customary, or legally required,
actions (including the filing of Uniform Commercial Code financing statements
and delivery of stock and membership interest certificates to the extent
certificated) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid first-priority perfected Liens
(subject to Liens permitted under Section 7.01) required by the Collateral and
Guarantee Requirement, enforceable against all third parties in accordance with
their terms, except as such enforceability may be limited by

 

131

--------------------------------------------------------------------------------


 

Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law); and

 

(b)                                 within sixty (60) days (or within ninety
(90) days in the case of documents listed in Section 6.12(2)(b)) after the
request therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.11(1) as the Administrative Agent may reasonably
request;

 

provided, that actions relating to Liens on real property are governed by
Section 6.11(2) and not this Section 6.11(1).

 

(2)                                 Material Real Property.

 

(a)                                 Notice.

 

(i)                                     Within sixty (60) days after the
formation, acquisition or designation of a Material Domestic Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement
(or, in each case, such longer period as the Administrative Agent may agree in
its reasonable discretion), the Borrower will, or will cause such Material
Domestic Subsidiary to, furnish to the Collateral Agent a description of any
Material Real Property owned by such Material Domestic Subsidiary in reasonable
detail.

 

(ii)                                  Within sixty (60) days after the
acquisition of any Material Real Property by a Loan Party after the Closing Date
(or such longer period as the Administrative Agent may agree in its reasonable
discretion), the Borrower will furnish to the Collateral Agent a description of
such Material Real Property in reasonable detail.

 

(b)                                 Mortgages, etc.  The Borrower will, or will
cause the applicable Loan Party to, provide the Collateral Agent with a Mortgage
with respect to Material Real Property the subject of a notice delivered
pursuant to Section 6.11(2)(a), within ninety (90) days of the formation,
acquisition or designation of such Material Real Property (or such longer period
as the Administrative Agent may agree in its sole discretion), together with:

 

(i)                                     evidence that counterparts of such
Mortgage have been duly executed, acknowledged and delivered and are in a form
suitable for filing or recording in all filing or recording offices that the
Collateral Agent may deem reasonably necessary or desirable in order to create a
valid and subsisting perfected Lien on such Material Real Property in favor of
the Collateral Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or are otherwise provided for in a
manner reasonably satisfactory to the Collateral Agent;

 

(ii)                                  fully paid Mortgage Policies or signed
commitments in respect thereof together with such affidavits, certificates, and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the title insurance company to issue the Mortgage
Policies and endorsements contemplated above and evidence of payment of title
insurance premiums and expenses and all recording, mortgage, transfer and stamp
taxes and fees payable in connection with recording the Mortgage;

 

132

--------------------------------------------------------------------------------


 

(iii)                               customary opinions of local counsel for such
Loan Party in the state in which such Material Real Property is located, with
respect to the enforceability and perfection of the Mortgage and any related
fixture filings and, where the applicable Loan Party granting the Mortgage on
said Mortgaged Property is organized, an opinion regarding the due
authorization, execution and delivery of such Mortgage, and in each case, such
other matters as may be in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iv)                              an ALTA survey or existing survey together
with a no change affidavit of such Mortgaged Property, sufficient for the title
insurance company to remove the standard survey exception and issue related
endorsements and otherwise reasonably satisfactory to the Administrative Agent
(if reasonably requested by the Administrative Agent); and

 

(v)                                 a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Property, and if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency (or any successor agency)
to be located in special flood hazard area, a duly executed notice about special
flood hazard area status and flood disaster assistance and evidence of such
flood insurance.

 

SECTION 6.12           Further Assurances.  Subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitations in any
Collateral Document, and in each case at the expense of the Borrower, promptly
upon reasonable request by the Administrative Agent or the Collateral Agent or
as may be required by applicable Laws (1) correct any material defect or error
that may be discovered in the execution, acknowledgment, filing or recordation
of any Collateral Document or other document or instrument relating to any
Collateral and (2) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent or
Collateral Agent may reasonably request from time to time in order to carry out
more effectively the purposes of the Collateral Documents and to satisfy the
Collateral and Guarantee Requirement.

 

SECTION 6.13           Designation of Subsidiaries.  The Borrower may at any
time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
designate (or re-designate, as the case may be) any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that:

 

(1)                                 immediately before and after such
designation (or re-designation), no Specified Event of Default will be
continuing;

 

(2)                                 immediately after giving effect to such
designation (or re-designation), the Borrower is in compliance with the
financial covenant set forth in Section 8.01 on a Pro Forma Basis and, as a
condition precedent to the effectiveness of any such designation (or
re-designation), the Borrower will deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
satisfaction of such financial covenant;

 

(3)                                 no Subsidiary may be designated as an
Unrestricted Subsidiary if such Subsidiary or any of its Subsidiaries owns any
Equity Interests of, or owns or holds any Lien on any property of, the Borrower
or any other Restricted Subsidiary of the Borrower that is not a Subsidiary of
the Subsidiary to be so designated;

 

133

--------------------------------------------------------------------------------


 

(4)                                 no Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of any Junior Financing or any other Indebtedness of
any Loan Party; and

 

(5)                                 the Investment resulting from the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary is
permitted by Section 7.02.

 

The designation of any Subsidiary as an Unrestricted Subsidiary will constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value (as determined by the Borrower in good faith) of
the Borrower’s or its Subsidiary’s (as applicable) Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary will
constitute the incurrence at the time of designation of any Indebtedness and
Liens of such Subsidiary existing at such time and a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value (as determined by the Borrower in good
faith) of the Borrower’s or its Subsidiary’s (as applicable) Investment in such
Subsidiary.

 

SECTION 6.14           Use of Proceeds.  Use the Proceeds of the Loans in the
manner set forth in Section 5.19.

 

SECTION 6.15           Post-Closing Matters.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, take each of the actions set forth on
Schedule 6.15 within the time period prescribed therefor on such schedule (as
such time period may be extended by the Administrative Agent).

 

ARTICLE VII

 

Negative Covenants

 

So long as the Termination Conditions are not satisfied, the Borrower will not,
nor will the Borrower permit any Restricted Subsidiary to:

 

SECTION 7.01           Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired that secures obligations under any Indebtedness, other than the
following:

 

(1)                                 Liens created pursuant to any Loan Document;

 

(2)                                 Liens existing on the Closing Date and set
forth on Schedule 7.01;

 

(3)                                 Liens for taxes, assessments or governmental
charges that are not overdue for a period of more than thirty (30) days or that
are being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP;

 

(4)                                 statutory or common law Liens of landlords,
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens, or other customary Liens (other than in respect
of Indebtedness) in favor of landlords, so long as, in each case, such Liens
arise in the ordinary course of business that secure amounts not overdue for a
period of more than thirty (30) days or, if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

134

--------------------------------------------------------------------------------


 

(5)                                 (a)  pledges or deposits in the ordinary
course of business (i) in connection with workers’ compensation, unemployment
insurance and other social security laws or similar legislation or regulation or
other insurance-related obligations (including in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
(ii) securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiaries;

 

(b)                                 Liens on cash securing obligations to
insurance companies with respect to insurable liabilities incurred in the
ordinary course of business;

 

(c)                                  Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect to such
insurance policies;

 

(6)                                 deposits to secure the performance of bids,
trade contracts, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

(7)                                 easements, rights-of-way, restrictions,
encroachments, protrusions and other similar encumbrances and title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries taken as a whole, or the use of the property for its intended
purpose, and any other exceptions to title on the Mortgage Policies accepted by
the Collateral Agent in accordance with this Agreement;

 

(8)                                 ground leases in respect of real property on
which facilities owned or leased by the Borrower or any of its Subsidiaries are
located;

 

(9)                                 any zoning or similar law or right reserved
to or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the business of the Borrower and its Subsidiaries, taken as a whole;

 

(10)                          deposits of cash with the owner or lessor of
premises leased by the Borrower or any of its Subsidiaries in the ordinary
course of business of the Borrower and such Subsidiary to secure the performance
of the Borrower’s or such Subsidiary’s obligations under the terms of the lease
for such premises;

 

(11)                          leases, licenses, subleases or sublicenses granted
to others in the ordinary course of business (or other agreement under which the
Borrower or any Restricted Subsidiary has granted rights to end users to access
and use the Borrower’s or any Restricted Subsidiary’s products, technologies or
services) which do not (a) interfere in any material respect with the business
of the Borrower and its Restricted Subsidiaries, taken as a whole, or (b) secure
any Indebtedness;

 

(12)                          any interest or title of a lessor, sublessor,
licensor or sublicensor or secured by a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest under leases (other than Capitalized Leases) or licenses
entered into by the Borrower or any of the Restricted Subsidiaries as lessee or
licensee in the ordinary course of business;

 

135

--------------------------------------------------------------------------------


 

(13)                          Liens arising from judgments or orders for the
payment of money not constituting an Event of Default under Section 9.01(7);

 

(14)                          Liens (a) in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business and
(b) on specific items of inventory or other goods and proceeds thereof of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
documentary letters of credit issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or such other
goods in the ordinary course of business;

 

(15)                          Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

 

(16)                          Liens deemed to exist in connection with
Investments in repurchase agreements under Section 7.02 and reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts maintained in the ordinary course
of business and not for speculative purposes;

 

(17)                          Liens (a) of a collection bank arising under
Section 4-208 or 4-210 of the Uniform Commercial Code on the items in the course
of collection, (b) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes and (c) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of setoff) and that
are within the general parameters customary in the banking industry;

 

(18)                          Liens that are customary contractual rights of
setoff (a) relating to the establishment of depository relations with banks or
other deposit-taking financial institutions in the ordinary course and not given
in connection with the issuance of Indebtedness, (b) relating to pooled deposit
or sweep accounts of the Borrower or any of the Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any of the Restricted Subsidiaries or
(c) relating to purchase orders and other agreements entered into with customers
of the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

 

(19)                          Liens imposed by law or incurred pursuant to
customary reservations or retentions of title (including contractual Liens in
favor of sellers and suppliers of goods) incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
by appropriated proceedings and for which adequate reserves have been
established in accordance with GAAP (if so required);

 

(20)                          Liens securing obligations in respect of
Indebtedness permitted under Section 7.03(7); provided, that (a) such Liens
attach concurrently with or within two hundred and seventy (270) days after
completion of the acquisition, construction, repair, replacement or improvement
(as applicable) of the property subject to such Liens, (b) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits and
(c) such Liens do not at any time extend to or cover any assets (except for
additions and accessions to such assets, replacements and products thereof and

 

136

--------------------------------------------------------------------------------


 

customary security deposits) other than the assets subject to, or acquired,
constructed, repaired, replaced or improved with the proceeds of such
Indebtedness; provided, that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

 

(21)                          Liens (a) on cash advances in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 7.02(9), 7.02(22), 7.02(23) or 7.02(24) to be applied against the
purchase price for such Investment or (b) consisting of an agreement to Dispose
of any property in a Disposition, in each case, solely to the extent such
Investment or Disposition, as the case may be, would have been permitted on the
date of creation of such Lien;

 

(22)                          Liens existing on property at the time of (and not
in contemplation of) its acquisition or existing on the property of any Person
at the time such Person becomes (and not in contemplation of such Person
becoming) a Restricted Subsidiary (other than by designation as a Restricted
Subsidiary pursuant to Section 6.13), in each case after the Closing Date;
provided, that (a) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property of such acquired Restricted Subsidiary) and (b) the
Indebtedness secured thereby is permitted under Section 7.03(7) or (9);

 

(23)                          Liens solely on any cash earnest money deposits
made by the Borrower or any of the Restricted Subsidiaries in connection with a
letter of intent or purchase agreement;

 

(24)                          Liens in favor of the Borrower or a Loan Party
securing Indebtedness permitted under Section 7.03(6);

 

(25)                          Liens under the Loan Documents securing Cash
Management Obligations permitted under Section 7.03(14);

 

(26)                          Liens under the Loan Documents securing any
Secured Hedge Agreement;

 

(27)                          Liens on assets of Non-Loan Parties securing
Indebtedness of such Non-Loan Parties permitted by Section 7.03;

 

(28)                          [reserved];

 

(29)                          Liens in respect of the cash collateralization of
letters of credit;

 

(30)                          the modification, replacement, renewal or
extension of any Lien permitted by clauses (2), (20) and (22) of this
Section 7.01; provided, that (a) the Lien does not extend to any additional
property other than (i) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03(7) and (ii) proceeds and products thereof and (b) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03;

 

(31)                          Liens on the Collateral securing obligations in
respect of Permitted Pari Passu Secured Refinancing Debt or Permitted Junior
Secured Refinancing Debt and any Permitted Refinancing of any of the foregoing;
provided, that (a) any such Liens securing Permitted Pari Passu Secured
Refinancing Debt will be subject to an Equal Priority Intercreditor Agreement
and Junior Lien Intercreditor Agreement, if any and (b) any such Liens securing
Permitted Junior Secured Refinancing Debt will be subject to a Junior Lien
Intercreditor Agreement;

 

137

--------------------------------------------------------------------------------


 

(32)                          Liens on Collateral securing Indebtedness;
provided, that (a) after giving Pro Forma Effect to the incurrence of such
Indebtedness, (i) if such Indebtedness is secured on a pari passu basis with the
Liens that secure the Loans (“Pari Passu Lien Debt”), the First Lien Net
Leverage Ratio (calculated excluding the cash proceeds of such Indebtedness)
measured as of the date of initial attachment of such lien will be no greater
than 2.50 to 1:00 or (ii) if such Indebtedness is secured on a junior basis with
the Liens that secure the Loans (“Junior Lien Debt”), the Total Net Leverage
Ratio (calculated excluding the cash proceeds of such Indebtedness) measured as
of the date of initial attachment of such lien will be no greater than 3.50 to
1.00 and (b) such Liens are in each case subject to an Equal Priority
Intercreditor Agreement and/or Junior Lien Intercreditor Agreement, as
applicable;

 

(33)                          Liens securing Indebtedness or other obligations
in an aggregate principal amount as of the date of initial attachment of such
Lien not to exceed the greater of (a) $30,000,000 and (b) 30 % of TTM
Consolidated Adjusted EBITDA on a Pro Forma Basis as of the applicable date of
determination, in each case determined as of the date of initial attachment of
such Lien;

 

(34)                          receipt of progress payments and advances from
customers in the ordinary course of business to the extent the same creates a
Lien on the related inventory and proceeds thereof;

 

(35)                          licenses of Intellectual Property granted by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business that do not constitute a disposition of all substantial rights in such
Intellectual Property; and

 

(36)                          Liens on cash or Cash Equivalents (and the related
escrow accounts) in connection with the issuance into (and pending the release
from) escrow of any Permitted Ratio Debt, any Credit Agreement Refinancing
Indebtedness and, in each case, any Permitted Refinancing thereof.

 

For purposes of determining compliance with this Section 7.01, in the event that
any Lien (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the Borrower may, in its sole discretion, at the
time of incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such Lien (or any portion thereof) in any manner that
complies with this covenant; provided, that all Liens created pursuant to the
Loan Documents will be deemed to have been incurred on the Closing Date in
reliance on the exception in clause (1) above and will not be permitted to be
reclassified pursuant to this paragraph.

 

SECTION 7.02           Investments.  Make or hold any Investments, except:

 

(1)                                 Investments held by the Borrower or any of
the Restricted Subsidiaries in assets that are Cash Equivalents or were Cash
Equivalents when made;

 

(2)                                 loans or advances to officers, directors and
employees of the Borrower or any of the Restricted Subsidiaries,

 

(a)                                 for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes,

 

(b)                                 in connection with such Person’s purchase of
Equity Interests of the Borrower; provided, that to the extent such loans or
advances are made in cash, such cash is used to acquire such Equity Interests
and directly or indirectly contributed to the Borrower;

 

138

--------------------------------------------------------------------------------


 

provided, further, that the aggregate principal amount of such loans or advances
at any time outstanding under this clause (b) shall not exceed $5,000,000, and

 

(c)                                  for any other purpose in the ordinary
course of business; provided, that the aggregate principal amount of such loans
or advances at any time outstanding under clauses (b) and (c) shall not exceed
$10,000,000;

 

(3)                                 Investments

 

(a)                                 by a Loan Party in a Loan Party,

 

(b)                                 by a Non-Loan Party in a Non-Loan Party that
is a Restricted Subsidiary,

 

(c)                                  by a Non-Loan Party in a Loan Party, and

 

(d)                                 by a Loan Party in a Non-Loan Party that is
a Restricted Subsidiary; provided, that (i) any such Investments made pursuant
to this clause (d) in the form of intercompany loans shall be subject to the
Intercompany Subordination Agreement, and (ii) the aggregate amount of
Investments made pursuant to this clause (d) shall not exceed at any time
outstanding the sum of (A) the greater of (1) $15,000,000 and (2) 15% of TTM
Consolidated Adjusted EBITDA as of the applicable date of determination and
(B) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Available Amount at such time;

 

(4)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from account debtors
and other creditors or suppliers in the ordinary course of business;

 

(5)                                 Investments consisting of
Liens, Indebtedness, fundamental changes, Dispositions or Restricted Payments,
permitted under Sections 7.01, 7.03 (other than Section 7.03(5)(b) and 7.03(6)),
7.04 (other than Section 7.04(3)(b)), 7.05 (other than Section 7.05(4)(b) or
7.05(5)) and 7.06 (other than Section 7.06(4));

 

(6)                                 Investments existing on the Closing Date or
made pursuant to legally binding written contracts in existence on the Closing
Date, in each case, set forth on Schedule 7.02 and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing;
provided, that the amount of any Investment permitted pursuant to this
Section 7.02(6) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 7.02;

 

(7)                                 Investments in Hedge Agreements;

 

(8)                                 promissory notes and other non-cash
consideration that is permitted to be received in connection with Dispositions
permitted by Section 7.05;

 

(9)                                 Investments made to effect the Transactions;

 

139

--------------------------------------------------------------------------------


 

(10)                          Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit and Article 4 customary trade arrangements with customers consistent
with past practice;

 

(11)                          Investments

 

(a)                                 received in connection with the bankruptcy,
workout, recapitalization or reorganization of, or in settlement of delinquent
obligations of, or other disputes with, the issuer of such Investment or an
Affiliate thereof,

 

(b)                                 arising in the ordinary course of business
upon the foreclosure with respect to any secured Investment,

 

(c)                                  in satisfaction of judgments against other
Persons, and

 

(d)                                 as a result of the settlement, compromise or
resolutions of litigation, arbitration or other disputes with Persons who are
not Affiliates;

 

(12)                          Investments entered into in connection with
deferred compensation arrangements;

 

(13)                          advances of payroll payments to employees in the
ordinary course of business;

 

(14)                          Investments to the extent that payment for such
Investments is made solely with Qualified Equity Interests of the Borrower or
the net proceeds from the issuance thereof;

 

(15)                          Investments held by a Restricted Subsidiary
acquired after the Closing Date or of a Person merged into or consolidated with
the Borrower or a Restricted Subsidiary to the extent that, in each case, such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(16)                          Guarantees by the Borrower or any of the
Restricted Subsidiaries of leases (other than Capitalized Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business (including in connection with Permitted
Acquisitions);

 

(17)                          [reserved];

 

(18)                          Investments made by any Restricted Subsidiary that
is not a Loan Party to the extent such Investments are financed with proceeds
received by such Restricted Subsidiary from an Investment in such Restricted
Subsidiary made pursuant to Section 7.02(3)(b), 7.02(3)(d) or 7.02(24);

 

(19)                          Investments consisting of purchases and
acquisitions of inventory, supplies, material, services or equipment or the
licensing or contribution of intellectual property pursuant to joint marketing
arrangements with other Persons made in the ordinary course of business;

 

(20)                          Investments made in the ordinary course of
business in connection with obtaining, maintaining or renewing client contacts
and loans or advances made to distributors in the ordinary course of business;

 

140

--------------------------------------------------------------------------------


 

(21)                          Investments made in connection with the funding of
contributions under any non-qualified retirement plan or similar employee
compensation plan in an amount not to exceed the amount of compensation expense
recognized by the Borrower and the Restricted Subsidiaries in connection with
such plans;

 

(22)                          Permitted Acquisitions;

 

(23)                          Investments, if (a) no Default or Event of Default
exists at such time of, or after giving effect to, such Investment and (b) the
Total Net Leverage Ratio for the Test Period immediately preceding the
incurrence of such Investment for which internal financial statements are
available is less than or equal 2.25:1:00 (calculated on a Pro Forma Basis);

 

(24)                          so long as no Event of Default shall have occurred
and be continuing or would result from the making of any such
Investment, Investments made pursuant to this clause (24) that do not exceed at
any time outstanding the sum of (a) the greater of (i) $25,000,000 and (ii) 25%
of TTM Consolidated Adjusted EBITDA on a Pro Forma Basis as of the applicable
date of determination and (b) the Available Amount at such time; and

 

(25)                          Investments by the Borrower and the Restricted
Subsidiaries in joint ventures or similar arrangements in an aggregate amount
(for the Borrower and all Restricted Subsidiaries), not to exceed at any time
outstanding the greater of (a) $20,000,000.and (2) 20% of TTM Consolidated
Adjusted EBITDA.

 

For purposes of determining compliance with this Section 7.02, in the event that
any Investment (or any portion thereof) meets the criteria of more than one of
the categories set forth above, the Borrower may, in its sole discretion, at the
time such Investment is made, divide, classify or reclassify, or at any later
time divide, classify or reclassify, such Investment (or any portion thereof) in
any manner that complies with this covenant.

 

The amount of any Investment will be the fair market value on the date such
Investment is made or, at the Borrower’s election, the date a commitment is made
to make such Investment, in each case.

 

SECTION 7.03           Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness or issue any Disqualified Equity Interest, other than:

 

(1)                                 Indebtedness under the Loan Documents
(including Incremental Loans and Extended Loans);

 

(2)                                 [Reserved];

 

(3)                                 Credit Agreement Refinancing
Indebtedness, Incremental Equivalent Debt and, in each case, any Permitted
Refinancing thereof;

 

(4)                                 (a) Indebtedness existing on the date hereof
and set forth on Schedule 7.03 and any Permitted Refinancing thereof and
(b) intercompany Indebtedness outstanding on the Closing Date; provided, that
all such Indebtedness of any Loan Party owed to any Non-Loan Party shall be
subject to the Intercompany Subordination Agreement;

 

(5)                                 (a)  Guarantees in respect of Indebtedness
of the Borrower or any of the Restricted Subsidiaries otherwise permitted
hereunder; provided, that

 

141

--------------------------------------------------------------------------------


 

(i)                                     no Guarantee by any Restricted
Subsidiary of any Junior Financing shall be permitted under this clause
(5)(a) unless such Restricted Subsidiary shall have also provided a Guarantee of
the Obligations substantially on the terms set forth in the Guaranty,

 

(ii)                                  if the Indebtedness being Guaranteed is
subordinated in right of payment to the Obligations, such Guarantee shall be
subordinated in right of payment to the Guaranty on terms at least as favorable
to the Lenders as those contained in the subordination terms with respect to
such Indebtedness, and

 

(iii)                               a Restricted Subsidiary that is not a Loan
Party may not, by virtue of this clause (5)(a), Guarantee Indebtedness that such
Restricted Subsidiary would not otherwise be permitted to incur under this
Section 7.03, and

 

(b)                                 any Guarantee by the Borrower or any
Guarantor of Indebtedness of a Restricted Subsidiary that would have been a
Permitted Investment in such Restricted Subsidiary;

 

(6)                                 Indebtedness of the Borrower or any of the
Restricted Subsidiaries owing to the Borrower or any other Restricted Subsidiary
to the extent constituting a Permitted Investment; provided, that all such
Indebtedness of any Loan Party owed to any Person that is not a Loan Party shall
be subject to the Intercompany Subordination Agreement;

 

(7)                                 (a)  Attributable Indebtedness relating to
any transaction,

 

(b)                                 other Indebtedness (including Capitalized
Leases) of the Borrower and the Restricted Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets, whether through the direct purchase of assets or the Equity
Interests of any Person owning such assets, so long as such Indebtedness is
incurred concurrently with, or within two hundred and seventy (270) days after,
the applicable acquisition, construction, repair, replacement or improvement;
provided, that the aggregate principal amount of such Indebtedness at any one
time outstanding incurred pursuant to the preceding clause (a) and this
clause (b) shall not exceed the greater of (i) $30,000,000 and (ii) 30% of TTM
Consolidated Adjusted EBITDA of the Borrower on a Pro Forma Basis as of the
applicable date of determination, in each case determined at the time of
incurrence, and

 

(c)                                  any Permitted Refinancing of Indebtedness
incurred pursuant to the preceding clauses (a) and (b);

 

(8)                                 Indebtedness in respect of (a) Obligations
under Secured Hedge Agreements and (b) Hedge Agreements designed to hedge
against the Borrower’s or any Restricted Subsidiary’s exposure to interest
rates, foreign exchange rates or commodities pricing risks, in each case of
clauses (a) and (b), incurred in the ordinary course of business and not for
speculative purposes and Guarantees thereof;

 

(9)                                 Indebtedness

 

(a)                                 of any Person that becomes a Restricted
Subsidiary after the Closing Date pursuant to a Permitted Investment, which
Indebtedness is existing at the time such Person becomes a Restricted Subsidiary
and was not incurred in contemplation of such Person becoming a Restricted
Subsidiary, that is non-recourse to (and is not assumed by any of) the Borrower
or any Restricted Subsidiary (other than any Subsidiary of such Person

 

142

--------------------------------------------------------------------------------


 

that is a Subsidiary on the date such Person becomes a Restricted Subsidiary
after the Closing Date) and is either (A) unsecured or (B) secured only by the
assets of such Restricted Subsidiary by Liens permitted under Section 7.01(22),
and in each case, any Permitted Refinancing of any Indebtedness under this
Section 7.03;

 

(b)                                 of the Borrower or any Restricted Subsidiary
assumed in connection with any Permitted Acquisition if the amount of debt
assumed by Restricted Subsidiaries that are not Guarantors pursuant to this
clause (b), when aggregated with the amount of Indebtedness assumed by
Restricted Subsidiaries that are not Guarantors pursuant to clause (d) below
does not exceed the greater of (i) $30,000,000 and (ii) 30 % of TTM Consolidated
Adjusted EBITDA of the Borrower on a Pro Forma Basis in each case determined at
the time of incurrence;

 

(c)                                  incurred in connection with a Permitted
Acquisition, so long as (i) the Total Net Leverage (after giving Pro Forma
Effect to such Indebtedness) would be no greater than 4.50 to 1.00 or (ii) the
Total Net Leverage (after giving Pro Forma Effect to such Indebtedness) would be
no greater than the Total Net Leverage Ratio immediately prior to the incurrence
of such Indebtedness; and

 

(d)                                 any Permitted Refinancing of Indebtedness
described in the foregoing clauses (a) through (c);

 

(10)                          Indebtedness incurred by the Borrower or any of
the Restricted Subsidiaries in a Permitted Investment or Disposition, in each
case to the extent constituting indemnification obligations or obligations in
respect of purchase price (including earn-outs) or other similar adjustments;

 

(11)                          Indebtedness representing deferred compensation to
employees of the Borrower and its Subsidiaries incurred in the ordinary course
of business;

 

(12)                          Indebtedness to current or former officers,
directors, managers, consultants and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Borrower;

 

(13)                          Indebtedness consisting of obligations of the
Borrower and the Restricted Subsidiaries under deferred compensation or other
similar arrangements with employees incurred by such Person in connection with
any Permitted Investment;

 

(14)                          (a) Obligations in respect of Cash Management
Obligations and (b) other Indebtedness in respect of netting services, automatic
clearinghouse arrangements, overdraft protections, employee credit card programs
and other cash management and similar arrangements, in each case of
clauses (a) and (b), in the ordinary course of business;

 

(15)                          Indebtedness consisting of (a) the financing of
insurance premiums or (b) take-or-pay obligations contained in supply
arrangements, in each case, incurred in the ordinary course of business;

 

(16)                          Indebtedness incurred by the Borrower or any of
the Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the ordinary course of business consistent with past practice in
respect of workers compensation claims, health, disability or other employee
benefits or property,

 

143

--------------------------------------------------------------------------------


 

casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

 

(17)                          obligations in respect of performance, bid, appeal
and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of the Restricted Subsidiaries or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case, in the ordinary course of business;

 

(18)                          (a) Indebtedness in respect of letters of credit
issued for the account of the Borrower or any Restricted Subsidiary so long as
(i) such Indebtedness is unsecured and (ii) the aggregate face amount of such
letters of credit does not exceed $10,000,000 at any time and (b) Indebtedness
in respect of letters of credit that are fully cash collateralized;

 

(19)                          [reserved];

 

(20)                          Indebtedness incurred by a Non-Loan Party which,
when aggregated with the principal amount of all other Indebtedness incurred
pursuant to this clause (20) and then outstanding, does not exceed the greater
of (a) $25,000,000 and (b) 25% of TTM Consolidated Adjusted EBITDA of the
Borrower on a Pro Forma Basis, in each case determined at the time of
incurrence;

 

(21)                          Contribution Debt;

 

(22)                          Permitted Ratio Debt and any Permitted Refinancing
thereof;

 

(23)                          Indebtedness of the Borrower and the Restricted
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed the greater of (a) $30,000,000 and (b) 30% of TTM Consolidated Adjusted
EBITDA of the Borrower on a Pro Forma Basis, in each case determined at the time
of incurrence;

 

(24)                          Indebtedness incurred by a Foreign Subsidiary
which, when aggregated with the principal amount of all other Indebtedness
incurred pursuant to this clause (24) and then outstanding, does not exceed the
greater of (a) $15,000,000 and (b) 15% of TTM Consolidated Adjusted EBITDA of
the Borrower on a Pro Forma Basis, in each case determined at the time of
incurrence;

 

(25)                          Indebtedness incurred in the ordinary course of
business in respect of obligations of the Borrower or any Restricted Subsidiary
to pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services; and

 

(26)                          all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (1) through (25) above.

 

Notwithstanding the foregoing, no Restricted Subsidiary that is a Non-Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Guarantor.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories set forth above, the Borrower may, in its sole discretion,
at the time of incurrence, divide, classify or reclassify, or at any

 

144

--------------------------------------------------------------------------------


 

later time divide, classify or reclassify, such item of Indebtedness (or any
portion thereof) in any manner that complies with this covenant; provided, that
all Indebtedness created pursuant to the Loan Documents will be deemed to have
been incurred in reliance on the exception in clause (1) above and shall not be
permitted to be reclassified pursuant to this paragraph.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided, that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction will be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses in connection
therewith).

 

The accrual of interest and the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

 

SECTION 7.04           Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of related transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to or in favor of any
Person, except that:

 

(1)                                 any Restricted Subsidiary may merge or
consolidate with the Borrower (including a merger, the purpose of which is to
reorganize the Borrower into a new jurisdiction); provided, that

 

(a)                                 the Borrower shall be the continuing or
surviving Person, and

 

(b)                                 such merger or consolidation does not result
in the Borrower ceasing to be organized under the Laws of the United States, any
state thereof or the District of Columbia,

 

(2)                                 (a)  any Restricted Subsidiary that is not a
Loan Party may merge or consolidate with or into any other Restricted Subsidiary
of the Borrower that is not a Loan Party,

 

(b)                                 any Restricted Subsidiary may merge or
consolidate with or into any other Restricted Subsidiary of the Borrower that is
a Loan Party,

 

(c)                                  any merger the sole purpose of which is to
reincorporate or reorganize a Loan Party in another jurisdiction in the United
States shall be permitted, and

 

(d)                                 any Restricted Subsidiary may liquidate or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of the Borrower and the Restricted
Subsidiaries and is not materially disadvantageous to the Lenders;

 

145

--------------------------------------------------------------------------------


 

provided, in the case of the preceding clauses (b) through (d), that (i) no
Event of Default shall result therefrom and (ii) the surviving Person (or, with
respect to the preceding clause (d), the Person who receives the assets of such
dissolving or liquidated Restricted Subsidiary that is a Guarantor) shall be a
Loan Party;

 

(3)                                 any Restricted Subsidiary may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or another Restricted Subsidiary; provided, that if the transferor
in such a transaction is a Loan Party, then (a) the transferee must be a Loan
Party or (b) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Restricted Subsidiary which is not a Loan Party in
accordance with Section 7.02 (other than Section 7.02(5));

 

(4)                                 so long as no Default exists or would result
therefrom, the Borrower may merge or consolidate with any other Person;
provided, that (a) the Borrower shall be the continuing or surviving corporation
or (b) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Borrower”),

 

(i)                                     the Successor Borrower shall be an
entity organized or existing under the laws of the United States, any state
thereof or the District of Columbia,

 

(ii)                                  the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent,

 

(iii)                               each Guarantor, unless it is the other party
to such merger or consolidation, shall have by a supplement to the Guaranty
confirmed that its Guarantee of the Obligations shall apply to the Successor
Borrower’s obligations under this Agreement,

 

(iv)                              each Loan Party, unless it is the other party
to such merger or consolidation, shall have by a supplement to the Security
Agreement confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement,

 

(v)                                 if requested by the Collateral Agent, each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Collateral Agent)
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and

 

(vi)                              the Borrower will deliver to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement, and, with respect to such
opinion of counsel only, including customary organization, due execution, no
conflicts and enforceability opinions to the extent reasonably requested by the
Administrative Agent;

 

provided, further, that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement;

 

(5)                                 [Reserved];

 

146

--------------------------------------------------------------------------------


 

(6)                                 so long as no Default exists or would result
therefrom (in the case of a merger or consolidation involving a Loan Party), any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 7.02 (other than
Section 7.02(5)); provided, that the continuing or surviving Person shall be
(a) the Borrower or (b) a Restricted Subsidiary (provided, that if such
Restricted Subsidiary is a Loan Party, then the continuing or surviving Person
shall also be a Loan Party), in each case, which together with each of its
Restricted Subsidiaries, shall have complied with the applicable requirements of
Section 6.11;

 

(7)                                 [Reserved]; and

 

(8)                                 so long as no Default exists or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(5)).

 

SECTION 7.05           Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(1)                                 Dispositions of obsolete, damaged, worn out,
used or surplus property (including for purposes of recycling), whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and the Restricted Subsidiaries;

 

(2)                                 Dispositions of inventory and goods held for
sale in the ordinary course of business;

 

(3)                                 Dispositions of property to the extent that
(a) such property is exchanged for credit against the purchase price of similar
replacement property or (b) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property; provided, that to
the extent the property being transferred constitutes Collateral such
replacement property shall constitute Collateral;

 

(4)                                 Dispositions of property to the Borrower or
a Restricted Subsidiary; provided, that if the transferor of such property is a
Loan Party (a) the transferee thereof must be a Loan Party or (b) to the extent
constituting an Investment, such Investment must be a Permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 7.02
(other than Section 7.02(5));

 

(5)                                 Dispositions permitted by Sections 7.02
(other than Section 7.02(5)), 7.04 (other than Section 7.04(7)) and 7.06 (other
than Section 7.06(4)) and Liens permitted by Section 7.01 (other than
Section 7.01(21)(b));

 

(6)                                 Dispositions of property pursuant to sale
leaseback transactions; provided, that

 

(a)                                 no Event of Default exists or would result
therefrom (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default exists), and

 

(b)                                 the applicable Net Cash Proceeds thereof are
applied in accordance with Section 2.07(2)(b);

 

147

--------------------------------------------------------------------------------


 

(7)                                 Dispositions of Cash Equivalents; provided,
that such Disposition shall be for no less than fair market value at the time of
such Disposition as determined by the Borrower in good faith;

 

(8)                                 leases, subleases, licenses or sublicenses
(including the provision of software under an open source license), in each case
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and the Restricted Subsidiaries, taken as a whole,
provided, that such Disposition shall be for no less than the fair market value
of such property at the time of such Disposition as determined by the Borrower
in good faith;

 

(9)                                 transfers of property subject to Casualty
Events upon receipt of the Net Cash Proceeds of such Casualty Event;

 

(10)                          Dispositions not otherwise permitted under this
Section 7.05; provided, that

 

(a)                                 at the time of such Disposition (other than
any such Disposition made pursuant to a legally binding commitment entered into
at a time when no Default exists), no Default exists or would result from such
Disposition,

 

(b)                                 except in the case of a Permitted Asset
Swap, with respect to any Disposition pursuant to this clause (10) for a
purchase price in excess of $10,000,000, the Borrower and its Restricted
Subsidiaries shall receive not less than 75% of the consideration for such
Disposition in the form of cash or Cash Equivalents; provided, however, that for
the purposes of this clause (b) each of the following shall be deemed to be
cash:

 

(i)                                     any liabilities of the Borrower or its
Restricted Subsidiaries (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) other than liabilities that are by their terms subordinated in right of
payment to the Obligations, that are assumed by the transferee with respect to
the applicable Disposition and for which the Borrower and its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing,

 

(ii)                                  any securities received by the Borrower or
its Restricted Subsidiaries from such transferee that are converted by such
Borrower or its Restricted Subsidiaries into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within one hundred and eighty
(180) days following the closing of the applicable Disposition, and

 

(iii)                               any Designated Non-Cash Consideration
received in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not in excess of
the greater of (A) $5,000,000 and (B) 5.0% of TTM Consolidated Adjusted EBITDA
of the Borrower on a Pro Forma Basis at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being as determined by the Borrower in good
faith and measured at the time received and without giving effect to subsequent
changes in value, and

 

(c)                                  such Disposition shall be for no less than
fair market value at the time of such Disposition as determined by the Borrower
in good faith;

 

148

--------------------------------------------------------------------------------


 

(11)                          Dispositions of Investments in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

 

(12)                          Dispositions or discounts of accounts receivable
in connection with the collection or compromise thereof;

 

(13)                          any issuance or sale of Equity Interests in, or
sale of Indebtedness owing to or other securities of, an Unrestricted
Subsidiary;

 

(14)                          to the extent allowable under Section 1031 of the
Code (or comparable or successor provision), any exchange of like property
(excluding any boot thereon permitted by such provision) for use in any business
conducted by the Borrower or any of the Restricted Subsidiaries that is not in
contravention of Section 7.07; provided that to the extent the property being
transferred constitutes Collateral, such replacement property shall constitute
Collateral;

 

(15)                          the unwinding of any Hedge Agreement;

 

(16)                          Dispositions of assets in connection with the
closing or sale of a facility, including Dispositions of inventory, fee or
leasehold interests in the premises of such facility, equipment and fixtures
located at such premises, and the books and records relating to the operations
of such facility; provided, that as to each and all such sales and closings,
(a) no Event of Default shall be continuing and (b) such Dispositions shall be
for no less than fair market value at the time of such Disposition as determined
by the Borrower in good faith;

 

(17)                          [reserved];

 

(18)                          the lapse or abandonment in the ordinary course of
business of any registrations or applications for registration of any
Intellectual Property; or the lease, sublease, license or sublicense outside the
United States or the discontinuance of the use or maintenance, in each case, of
any Intellectual Property, if the Borrower or any Restricted Subsidiary
determines in its reasonable business judgment that it would not materially
interfere with the business of the Borrower and its Restricted Subsidiaries,
taken as a whole;

 

(19)                          Dispositions of any property or assets with a fair
market value at the time of such Disposition (as determined by the Borrower in
good faith) not to exceed $2,500,000 with respect to any transaction or series
of related transactions or $10,000,000 in the aggregate for all such
transactions in any fiscal year;

 

(20)                          any Disposition of assets acquired in a Permitted
Investment that the Borrower determines in good faith will not be used or useful
in the business of the Borrower and its Restricted Subsidiaries;

 

(21)                          transfers of condemned property as a result of the
exercise of “eminent domain” or other similar policies to the respective
Governmental Authority or agency that has condemned such property (whether by
deed in lieu of condemnation or otherwise), and transfers of properties that
have been subject to a casualty to the respective insurer of such property as
part of an insurance settlement;

 

(22)                          any Disposition(s) in connection with licensing of
intellectual property to any Non-Loan Party Restricted Subsidiary or Non-Loan
Party Restricted Subsidiaries in connection

 

149

--------------------------------------------------------------------------------


 

with bona fide tax planning purposes as determined in good faith by the
Borrower; provided, that the Collateral and the Secured Parties are not
materially prejudiced by such Disposition(s);

 

(23)                          any issuance or sale of Equity Interests in any
Foreign Subsidiary to any other Foreign Subsidiary, including, without
limitation, in connection with any tax restructuring activities not otherwise
prohibited hereunder; and

 

(24)                          any Subsidiary may issue Equity Interests to
qualified directors where required by applicable law or to satisfy other
requirements of applicable law with respect to ownership of Equity Interests in
Foreign Subsidiaries.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested of the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

 

SECTION 7.06           Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except:

 

(1)                                 (a) each Restricted Subsidiary may make
Restricted Payments to the Borrower and to any other Restricted Subsidiary, and
(b) a non-wholly owned Restricted Subsidiary may make Restricted Payments to the
owners of any class or series of Equity Interests of such Restricted Subsidiary
ratably according to their relative ownership interests of such class or series;

 

(2)                                 the Borrower and each of the Restricted
Subsidiaries may make Restricted Payments payable solely in the form of Equity
Interests of such Person (other than Disqualified Equity Interests not otherwise
permitted to be incurred under Section 7.03);

 

(3)                                 [Reserved];

 

(4)                                 to the extent constituting Restricted
Payments, the Borrower and the Restricted Subsidiaries may enter into and
consummate transactions expressly permitted by any provision of Section 7.02
(other than Section 7.02(5)), 7.04 or 7.08 (other than Section 7.08(10));

 

(5)                                 the Borrower may pay for the repurchase,
retirement or other acquisition or retirement for value of its Equity Interests
held by any future, present or former employee, director, consultant or
distributor (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or otherwise pursuant to any
employee or director equity plan, employee or director stock option or profits
interest plan or any other employee or director benefit plan or any agreement
(including any stock subscription, shareholder or partnership agreement) with
any employee, director, consultant or distributor of the Borrower or any of its
Subsidiaries in an aggregate amount after the Closing Date not to exceed
$10,000,000 in any calendar year with unused amounts in any calendar year being
carried over to the next two succeeding calendar years; provided, that such
amount in any calendar year may be increased by

 

(a)                                 an amount not to exceed the cash proceeds of
key man life insurance policies received by the Borrower or the Restricted
Subsidiaries after the Closing Date,

 

150

--------------------------------------------------------------------------------


 

(b)                                 to the extent contributed in cash to the
common equity of the Borrower and theretofore Not Otherwise Applied utilized to
make a Restricted Payment under this clause (5), the proceeds from the sale of
Equity Interests of the Borrower, in each case to employees, directors,
consultants or distributor of the Borrower or its Subsidiaries that occurs after
the Closing Date, and

 

(c)                                  the amount of any cash bonuses or other
compensation otherwise payable to any future, present or former director,
employee, consultant or distributor of the Borrower, a direct or indirect parent
thereof, or its Subsidiaries that are foregone in return for the receipt of
Equity Interests of the Borrower or any Restricted Subsidiary;

 

(6)                                 Restricted Payments in an aggregate amount
not to exceed an amount equal to 6.0% per annum of the net proceeds received by
or contributed to the Borrower pursuant to the Borrower IPO;

 

(7)                                 the Borrower or any of the Restricted
Subsidiaries may pay cash in lieu of fractional Equity Interests in connection
with any dividend, split or combination thereof or any Permitted Acquisition;

 

(8)                                 [Reserved];

 

(9)                                 the payment of any dividend or distribution
within sixty (60) days after the date of declaration thereof, if at the date of
declaration (a) such payment would have complied with the provisions of this
Agreement and (b) no Event of Default occurred and was continuing;

 

(10)                          repurchases of Equity Interests (a) deemed to
occur on the exercise of options, warrants or similar rights by the delivery of
Equity Interests in satisfaction of the exercise price of such options, warrants
or similar rights or (b) in consideration of withholding or similar Taxes
payable by any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing),
including deemed repurchases in connection with the exercise of stock options or
the vesting of any equity awards;

 

(11)                          Restricted Payments in an aggregate amount not to
exceed the sum of,

 

(a)                                 the greater of (i) $25,000,000 and (ii) 25%
of TTM Consolidated Adjusted EBITDA of the Borrower as of the applicable date of
determination, and

 

(b)                                 the Available Amount at such time, if
immediately after giving Pro Forma Effect to such Restricted Payment, the
Borrower is in compliance with the financial covenant set forth in Section 8.01;

 

provided, that no Default or Event of Default is continuing at the time such
Restricted Payment is made or would result therefrom; and

 

(12)                          Restricted Payments if the Total Net Leverage
Ratio (after giving Pro Forma Effect to such Restricted Payment) would be less
than or equal 2.25 to 1.00;

 

provided, that no Default or Event of Default is continuing at the time such
Restricted Payment is made or would result therefrom.

 

151

--------------------------------------------------------------------------------


 

The amount set forth in Section 7.06(11)(a) (without duplication) may, in lieu
of Restricted Payments, be utilized by the Borrower or any Restricted Subsidiary
to (a) make or hold any Investments without regards to Section 7.02 or
(b) prepay, repay redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof any Junior Financing.

 

SECTION 7.07           Change in Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Restricted Subsidiaries on the Closing Date or any
business or any other activities that are not reasonably similar, ancillary,
incidental, complementary or related to, or a reasonable extension, development
or expansion of, the businesses conducted or proposed to be conducted by the
Borrower and its Restricted Subsidiaries on the Closing Date.

 

SECTION 7.08           Transactions with Affiliates.  Enter into any transaction
of any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than:

 

(1)                                 transactions between or among the Borrower
or any of the Restricted Subsidiaries or any entity that becomes a Restricted
Subsidiary as a result of such transaction;

 

(2)                                 transactions on terms substantially as
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate;

 

(3)                                 the Transactions and the payment of fees and
expenses (including the Transaction Expenses) related to the Transactions on or
about the Closing Date to the extent disclosed in writing to the Administrative
Agent prior to the Closing Date;

 

(4)                                 the issuance or transfer of Equity Interests
(other than Disqualified Equity Interests) of the Borrower to any Affiliate of
the Borrower (including any Person that becomes an Affiliate as a result of such
issuance or transfer) or any former, current or future officer, director,
manager, employee or consultant (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of the Borrower or any of its Subsidiaries or any direct or indirect
parent of the Borrower;

 

(5)                                 [Reserved];

 

(6)                                 employment and severance arrangements and
confidentiality agreements between the Borrower, the Restricted Subsidiaries,
and their respective officers and employees in the ordinary course of business
and transactions pursuant to stock option, profits interest and other equity
plans and employee benefit plans and arrangements;

 

(7)                                 the non-exclusive licensing of trademarks,
copyrights or other Intellectual Property in the ordinary course of business to
permit the commercial exploitation of Intellectual Property between or among
Affiliates and Subsidiaries of the Borrower;

 

(8)                                 the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, directors,
officers, employees and consultants of the Borrower and the Restricted
Subsidiaries or any direct or indirect parent of the Borrower in the ordinary
course of business to the extent attributable to the ownership or operation of
the Borrower and the Restricted Subsidiaries;

 

152

--------------------------------------------------------------------------------


 

(9)                                 any agreement, instrument or arrangement as
in effect as of the Closing Date and set forth on Schedule 7.08, or any
amendment thereto (so long as any such amendment is not adverse to the Lenders
in any material respect as compared to the applicable agreement as in effect on
the Closing Date);

 

(10)                          Restricted Payments permitted under Section 7.06
and Investments permitted under Sections 7.02(2), (3), (5), (6), (9), (13),
(14), (17), and (18);

 

(11)                          [Reserved];

 

(12)                          transactions in which the Borrower or any of its
Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of Section 7.08(2);

 

(13)                          any transaction or series of related transactions
with consideration valued at less than $1,000,000 (as determined in good faith
by the Borrower);

 

(14)                          [Reserved];

 

(15)                          payments to or from, and transactions with, Joint
Ventures (to the extent any such Joint Venture is only an Affiliate as a result
of Investments by the Borrower and the Restricted Subsidiaries in such Joint
Venture) in the ordinary course of business to the extent otherwise permitted
under Section 7.02;

 

(16)                          [reserved]; and

 

(17)                          transactions approved by the Borrower’s board of
directors so long as at least 75% of such board of directors consists of
independent parties.

 

SECTION 7.09           Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that prohibits, restricts, imposes any condition on or limits the ability of,

 

(1)                                 any Restricted Subsidiary to make Restricted
Payments to, or to make or repay loans or advances to, any Loan Party or to
Guarantee the Obligations of any Loan Party under the Loan Documents or

 

(2)                                 any Loan Party to create, incur, assume or
suffer to exist Liens on its property securing the Obligations under the Loan
Documents;

 

provided, that the foregoing clauses (1) and (2) shall not apply to Contractual
Obligations that:

 

(a)                                 (i) exist on the Closing Date and are listed
on Schedule 7.09 and (ii) to the extent Contractual Obligations permitted by
clause (i) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
Contractual Obligation;

 

(b)                                 (i) are binding on a Restricted Subsidiary
at the time such Restricted Subsidiary first becomes a Restricted Subsidiary or
(ii) acquired in connection with a Permitted Investment,

 

153

--------------------------------------------------------------------------------


 

so long as, in each case, such Contractual Obligations were not entered into in
contemplation of such Person becoming a Restricted Subsidiary or the
consummation of such Permitted Investment;

 

(c)                                  represent Indebtedness of a Restricted
Subsidiary that is not a Loan Party;

 

(d)                                 are customary restrictions that arise in
connection with (i) any Lien permitted by Section 7.01(1), (5)(b), (16), (17),
(18)(a), (18)(b), (21), (22), (23), (24), (25), (26), (27), (29), (30) or (31)
and relate to the property subject to such Lien or (ii) any Disposition pending
consummation of such Disposition solely with respect to the assets (including
Equity Interests) subject to such Disposition;

 

(e)                                  are customary provisions in joint venture
agreements and other similar agreements applicable to Joint Ventures and
applicable solely to such Joint Venture entered into in the ordinary course of
business;

 

(f)                                   are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03, but
only to the extent any such negative pledge relates to the property financed by
or the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing) and the proceeds and products thereof;

 

(g)                                  are customary restrictions on leases,
subleases, licenses or asset sale agreements so long as such restrictions relate
to the assets subject thereto;

 

(h)                                 comprise restrictions imposed by any
agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(3), (7), (9), (15)(a), or (20) to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

 

(i)                                     are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Restricted Subsidiary;

 

(j)                                    are customary provisions restricting
assignment of any agreement entered into in the ordinary course of business;

 

(k)                                 are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business;

 

(l)                                     arise in connection with cash or other
deposits permitted under Section 7.01;

 

(m)                             comprise restrictions imposed by any agreement
governing Indebtedness entered into after the Closing Date and permitted under
Section 7.03 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not affect its obligation or ability to make any payments
required hereunder;

 

(n)                                 apply by reason of any applicable Law, rule,
regulation or order or are required by any Governmental Authority having
jurisdiction over the Borrower or any Restricted Subsidiary; or

 

154

--------------------------------------------------------------------------------


 

(o)                                 customary restrictions contained in
Indebtedness permitted to be incurred pursuant to Section 7.03, so long as no
Restricted Subsidiary of the Borrower is restricted from (i) paying dividends or
distributions to, or from repaying loans or transferring assets to, the Borrower
and (ii) Guaranteeing the Obligations of a Loan Party or from creating,
incurring, assuming or suffering to exist Liens on property of such Restricted
Subsidiary for the benefit of the Lenders and the Obligations under the Loan
Documents.

 

SECTION 7.10           Changes in Fiscal Year.  Make any change in fiscal year;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

 

SECTION 7.11           Prepayments, Etc. of Indebtedness; Amendments to Certain
Documents.

 

(1)                                 (a)  make any payment in violation of any
subordination terms of any Junior Financing Documentation; or

 

(b)                                 Prepay, repay redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof any Junior Financing,
it being understood that each of the following shall be permitted:

 

(i)                                     payments of regularly scheduled
principal and interest (including default interest) with respect to such Junior
Financing;

 

(ii)                                  customary closing fees related to such
Junior Financing;

 

(iii)                               [Reserved];

 

(iv)                              indemnity and expense reimbursement payments
with respect to such Junior Financing;

 

(v)                                 subject to any applicable subordination
terms, subordination agreement or Intercreditor Agreement, mandatory
prepayments, mandatory redemptions and mandatory purchases, in each case,
pursuant to the terms governing any Junior Financing (or any Permitted
Refinancing thereof) as in effect on the date of incurrence or issuance of such
Junior Financing (or such Permitted Refinancing));

 

(vi)                              the refinancing thereof with the Net Cash
Proceeds of, or in exchange for, any Permitted Refinancing, to the extent not
required to prepay or Cash Collateralize any Loans or Obligations pursuant to
Section 2.07(2) or to be utilized for any other purpose hereunder;

 

(vii)                           the conversion of any Junior Financing to Equity
Interests (other than Disqualified Equity Interests) of the Borrower;

 

(viii)                        the prepayment of Indebtedness of the Borrower or
any Restricted Subsidiary owed to the Borrower or a Restricted Subsidiary;

 

155

--------------------------------------------------------------------------------


 

(ix)                              the prepayment or refinancing of any Junior
Financing with the proceeds of any other Junior Financing to the extent such
proceeds are not required to be applied to prepay or Cash Collateralize any
Loans or Obligations pursuant to Section 2.07(2);

 

(x)                                 prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount for all such prepayments, redemptions,
purchases, defeasances and other payments not to exceed the sum of,

 

(A)                               the greater of (I) $20,000,000 and (II) 20% of
TTM Consolidated Adjusted EBITDA of the Borrower on a Pro Forma Basis as of the
applicable date of determination, and

 

(B)                               the Available Amount at such time;

 

provided, that no Default or Event of Default is continuing at the time such
payment is made or would result therefrom; and

 

(xi)                               prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity if the Total Net Leverage Ratio (after giving Pro Forma
Effect to such payments) for the Test Period immediately preceding the
incurrence of such payments shall be less than or equal to 2.25:1:00; provided,
that no Default or Event of Default is continuing at the time such payments are
made or would result therefrom.

 

(2)                                 other than in connection with a Permitted
Refinancing, amend, modify or change any Junior Financing Documentation in
respect of Junior Financing having an aggregate outstanding principal amount
equal to or greater than the Threshold Amount, in each case, except (a) as would
not be materially adverse to the interests of the Lenders as determined in good
faith by the Borrower) or (b) with the consent of the Administrative Agent.

 

(3)                                 Amend, modify or change its certificate or
articles of incorporation (including, without limitation, by the filing or
modification of any certificate or articles of designation), certificate of
formation, limited liability company agreement or by-laws (or the equivalent
organizational documents), as applicable, in each case, in any manner materially
adverse to the interests of the Lenders (as determined in good faith by the
Borrower).

 

Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, compliance with a covenant in this Article VII need not be
permitted solely by reference to a basket or exception based on a financial
ratio or a fixed dollar amount, but may be permitted in part by one such
provision and in part on another, in the Borrower’s discretion.  Unless the
Borrower elects otherwise, compliance shall be deemed to be first pursuant to a
basket or exception based on a financial ratio prior to being applied to a
basket or exception based on a fixed dollar amount.

 

ARTICLE VIII

 

Financial Covenant

 

So long as the Termination Conditions have not been satisfied, the Borrower and
each of the Restricted Subsidiaries covenant and agree that:

 

156

--------------------------------------------------------------------------------


 

SECTION 8.01           Senior Secured Net Leverage Ratio.  Commencing with the
Test Period ending on the last day of the first full fiscal quarter that begins
after the Closing Date, the Borrower will not permit the Senior Secured Net
Leverage Ratio on the last day of each Test Period to be greater than 3.75 to
1.00.

 

SECTION 8.02           Borrower’s Right to Cure.  Notwithstanding anything to
the contrary contained in Section 8.01, in the event that the Senior Secured Net
Leverage Ratio is greater than the amount set forth in Section 8.01 on the last
day of any applicable Test Period, any equity contribution (in the form of
common equity or other equity having terms reasonably acceptable to the
Administrative Agent) made to the Borrower after the last day of such Test
Period and on or prior to the day that is ten (10) Business Days after the day
on which financial statements are required to be delivered for such Test Period
(such date, the “Cure Expiration Date”) will, at the request of the Borrower, be
included in the calculation of Consolidated Adjusted EBITDA solely for the
purposes of determining compliance with the financial covenant set forth in
Section 8.01 at the end of such Test Period and any subsequent period that
includes a fiscal quarter in such Test Period (any such equity contribution, a
“Specified Equity Contribution”); provided, that:

 

(1)                                 no Lender shall be required to make any
extension of credit during the ten (10) Business Day period referred to above if
the Borrower has not received the proceeds of such Specified Equity
Contribution;

 

(2)                                 the Borrower shall not be permitted to so
request that a Specified Equity Contribution be included in the calculation of
Consolidated Adjusted EBITDA with respect to any fiscal quarter unless, after
giving effect to such requested Specified Equity Contribution, there will be a
period of at least two (2) consecutive fiscal quarters in the Relevant Four
Fiscal Quarter Period in which no Specified Equity Contribution has been made;

 

(3)                                 no more than five (5) Specified Equity
Contributions will be made in the aggregate;

 

(4)                                 the amount of any Specified Equity
Contribution and the use of proceeds therefrom will be no greater than the
amount required to cause the Borrower to be in compliance with Section 8.01;

 

(5)                                 all proceeds of Specified Equity
Contributions will be disregarded for all other purposes under the Loan
Documents (including calculating Consolidated Adjusted EBITDA for purposes of
determining basket levels, pricing (including the Applicable Rate and the
Applicable Commitment Fee) and other items governed by reference to Consolidated
Adjusted EBITDA, and for purposes of the Restricted Payments covenant in
Section 7.06 and the other negative covenants); and

 

(6)                                 there shall be no reduction in Indebtedness
(whether on a pro forma basis or otherwise) with the proceeds of any Specified
Equity Contribution for purposes of determining compliance with the financial
covenant for the fiscal quarter for which such Specified Equity Contribution was
made.

 

157

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Events of Default and Remedies

 

SECTION 9.01           Events of Default.  Each of the events referred to in
clauses (1) through (13) of this Section 9.01 shall constitute an “Event of
Default”:

 

(1)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (a) when and as required to be paid herein, any amount of
principal of any Loan, or (b) within five (5) Business Days after the same
becomes due, any interest on any Loan or any other amount payable hereunder or
with respect to any other Loan Document; or

 

(2)                                 Specific Covenants.  The Borrower or any
other Loan Party fails to perform or observe any term, covenant or agreement
contained in (a) any of Section 6.03(1), 6.05(1) (solely with respect to the
Borrower), 6.15 or Article VII or (b) Section 8.01 (any such failure to observe
any term, covenant or agreement contained in Section 8.01, a “Financial Covenant
Event of Default”); or

 

(3)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 9.01(1) or Section 9.01(2)) contained in any Loan Document on its part
to be performed or observed and such failure continues for thirty (30) days
after the earlier of (a) the date on which the Borrower becomes aware of any
such failure and (b) receipt by the Borrower of written notice thereof from the
Administrative Agent; or

 

(4)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by the Borrower or any Guarantor herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
untrue in any material respect (or, with respect to any representation,
warranty, certification or statement already qualified by materiality or
“Material Adverse Effect,” shall be untrue in any respect) when made or deemed
made; or

 

(5)                                 Cross-Default.  Any Loan Party or any
Restricted Subsidiary

 

(a)                                 fails to make any payment beyond the
applicable grace period, if any, whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise, in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate outstanding principal
amount (individually or in the aggregate with all other Indebtedness as to which
such a failure shall exist) of not less than the Threshold Amount or

 

(b)                                 fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs, the effect of which failure or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity;

 

provided, that (i) Section 9.01(5)(b) shall not apply to (A) termination events
or equivalent events pursuant to the terms of Hedge Agreements that do not
result from a default thereunder by a Loan Party or Restricted Subsidiary and
(B) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or

 

158

--------------------------------------------------------------------------------


 

transfer is permitted under the documents providing for such Indebtedness and
(ii) such failure is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the
Loans pursuant to Section 9.02; or

 

(6)                                 Insolvency Proceedings, Etc.  The Borrower
or any Material Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

 

(7)                                 Judgments.  There is entered against the
Borrower or any Material Subsidiary a final judgment or order for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer has been
notified of such judgment or order and has not denied or failed to acknowledge
coverage thereof) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

 

(8)                                 ERISA.  (a) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of the Borrower or any Guarantor
or their respective ERISA Affiliates in an aggregate amount that would
reasonably be expected to result in a Material Adverse Effect or (b) the
Borrower or any Guarantor or any of their respective ERISA Affiliates fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4201
of ERISA under a Multiemployer Plan that would reasonably be expected to result
in a Material Adverse Effect; or

 

(9)                                 Invalidity of Loan Documents.  Any material
provision of the Loan Documents, taken as a whole, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 7.04 or 7.05) or the satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower or any Loan Party contests in
writing the validity or enforceability of the Loan Documents, taken as a whole;
or the Borrower or any Loan Party denies in writing that it has any or further
liability or obligation under the Loan Documents, taken as a whole (other than
as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind the Loan
Documents, taken as a whole; or

 

(10)                          Collateral Documents and Guarantee.

 

(a)                                 Any Collateral Document shall for any reason
cease to create, or any Lien purported to be created by such Collateral Document
shall be asserted in writing by the Borrower or any Loan Party not to be, a
valid and perfected Lien on a material portion of the Collateral with the
priority required by the Collateral Documents, except

 

(i)                                as a result of a transaction permitted under
the Loan Documents,

 

159

--------------------------------------------------------------------------------


 

(ii)                                to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements, and

 

(iii)                                 as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage, or

 

(b)                                 Any Guarantee with respect to a Guarantor
that is a Material Subsidiary shall for any reason (other than the satisfaction
in full of the Obligations or the release of such Guarantor as provided for
under the Loan Documents) cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor that is a Material Subsidiary shall repudiate its obligations
thereunder; or

 

(11)                          Junior Financing Documentation.

 

(a)                                 Any of the Obligations of the Loan Parties
under the Loan Documents for any reason shall cease to be “Senior Indebtedness”
(or any comparable term) or “Senior Secured Financing” (or any comparable term)
under, and as defined in any Junior Financing Documentation governing Junior
Financing that is subordinated in right of payment to the Obligations under the
Loan Documents and that has an aggregate principal amount of greater than the
Threshold Amount;

 

(b)                                 the subordination provisions set forth in
any Junior Financing Documentation governing any such Junior Financing shall, in
whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against the holders of any such Junior Financing, if applicable;
or

 

(c)                                  any of the Obligations of the Loan Parties
under the Loan Documents for any reason shall cease to be “First Lien
Obligations” (or any comparable term) under, and as defined in the Intercreditor
Agreements (except as expressly set forth in the Intercreditor Agreements); or

 

(12)                          Change of Control.  There occurs any Change of
Control.

 

SECTION 9.02           Remedies upon Event of Default.

 

(1)                                 If any Event of Default occurs and is
continuing, the Administrative Agent may, and shall at the request of, the
Required Lenders take any or all of the following actions:

 

(a)                                 declare the Commitments of each Lender and
the obligation of the Issuing Bank to issue Letters of Credit to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest and premium accrued and unpaid thereon, and all
other amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower and
each Guarantor;

 

160

--------------------------------------------------------------------------------


 

(c)                                  require that the Borrower Cash
Collateralize the Letters of Credit (in an amount equal to 103% of the maximum
face amount of all outstanding Letters of Credit); and

 

(d)                                 exercise on behalf of itself, the Issuing
Bank and the Lenders all rights and remedies available to it, the Issuing Bank
and the Lenders under the Loan Documents, under any document evidencing
Indebtedness in respect of which the Facilities have been designated as
“Designated Senior Debt” (or any comparable term) or “First Lien Obligations”
(or any comparable term) or under applicable Law;

 

provided, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under any Debtor Relief Law, the Commitments
of each Lender and the obligations of the Issuing Bank to issue Letters of
Credit shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable and the obligation of the Borrower to Cash
Collateralize the Letters of Credit as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

(2)                                 [Reserved].

 

(3)                                 Notwithstanding anything to the contrary,
the Administrative Agent may not take any of the actions set forth in this
Section 9.02 with respect to a Financial Covenant Event of Default during the
period commencing on the date that the Administrative Agent receives a Notice of
Intent to Cure and ending on the Cure Expiration Date with respect thereto in
accordance with and to the extent permitted by Section 8.02.

 

SECTION 9.03                     Application of Funds.  After the exercise of
remedies provided for in Section 9.02 (or after the Loans have automatically
become immediately due and payable as set forth in the proviso to
Section 9.02(1)), any amounts received on account of the Obligations shall,
subject to the Intercreditor Agreements, be applied by the Administrative Agent
in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 11.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment in full of Unfunded Advances/Participations (the amounts so
applied to be distributed between or among, as applicable, the Administrative
Agent, the Swing Line Lender and the Issuing Bank pro rata in accordance with
the amounts of Unfunded Advances/Participations owed to them on the date of any
such distribution);

 

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Letter of
Credit fees) payable to the Lenders and the Issuing Bank (including Attorney
Costs payable under Section 11.04 and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans and Letter of Credit
Usage, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Fourth held by them;

 

161

--------------------------------------------------------------------------------


 

Fifth, (1) to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Letter of Credit Usage and the Obligations under
Secured Hedge Agreements and Cash Management Obligations and (2) to Cash
Collateralize Letters of Credit (to the extent not otherwise Cash Collateralized
pursuant to the terms of this Agreement) in an amount equal to 103% of the
maximum face amount of all outstanding Letters of Credit and to further
permanently reduce the Revolving Commitments by the amount of such Cash
Collateralization, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fifth held by them; provided, that

 

(a)                                 any such amounts applied pursuant to the
foregoing subclause (2) shall be paid to the Administrative Agent for the
ratable account of the Issuing Bank to Cash Collateralize such Letters of
Credit,

 

(b)                                 subject to Sections 2.04 and 2.19, amounts
used to Cash Collateralize the aggregate undrawn amount of Letters of Credit
pursuant to this clause Fifth shall be applied to satisfy drawings under such
Letters of Credit as they occur, and

 

(c)                                  upon the expiration of any Letter of
Credit, the pro rata share of Cash Collateral attributable to such expired
Letter of Credit shall be applied by the Administrative Agent in accordance with
the priority of payments set forth in this Section 9.03;

 

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date;

 

Seventh, to the payments due under Indebtedness subject to any Junior Lien
Intercreditor Agreement; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, amounts received from any Guarantor that is not
an “Eligible Contract Participant” (as defined in the Commodity Exchange Act)
shall not be applied to its Obligations that are Excluded Swap Obligations.

 

ARTICLE X

 

Administrative Agent and Other Agents

 

SECTION 10.01              Appointment and Authority of the Administrative
Agent.

 

(1)                                 Each Lender and the Issuing Bank hereby
irrevocably appoints Barclays to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article X (other than Sections 10.09 and 10.11) are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrower
shall not have rights as a third party beneficiary of any such provision.  The
Issuing Bank shall act on behalf of the Revolving Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (a) provided to the
Agents in this Article X

 

162

--------------------------------------------------------------------------------


 

with respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the Letter of Credit Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article X and the definition of “Agent
Related Person” included the Issuing Bank with respect to such acts or
omissions, and (b) as additionally provided herein with respect to the Issuing
Bank.

 

(2)                                 The Administrative Agent shall also
irrevocably act as the “collateral agent” under the Loan Documents, and each of
the Lenders (including in its capacities as a potential Hedge Bank or Cash
Management Bank) and the Issuing Bank hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of (and to hold any security
interest created by the Collateral Documents for and on behalf of or in trust
for) such Lender and the Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article X (including Section 10.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.  Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto (including the Intercreditor Agreements),
as contemplated by and in accordance with the provisions of this Agreement and
the Collateral Documents and acknowledge and agree that any such action by any
Agent shall bind the Lenders.

 

(3)                                 Lenders shall act collectively through the
Administrative Agent. The Required Lenders shall direct the Administrative Agent
with respect to exercising rights and remedies available hereunder, and no
individual Lender shall exercise a right or remedy hereunder other than through
the Administrative Agent. The provisions of this Agreement shall be interpreted
by, and all disputes concerning the occurrence, existence or continuance of a
Default or Event of Default shall be conclusively resolved by, the Borrower and
Administrative Agent, and no Person other than the Administrative Agent (acting
at the direction of the Required Lenders) shall assert that a Default or Event
of Default (or events giving rise to a Default or Event of Default) shall have
occurred and be continuing hereunder.

 

SECTION 10.02              Rights as a Lender.  Any Lender that is also serving
as an Agent (including as Administrative Agent) hereunder shall have the same
rights and powers (and no additional duties or obligations) in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each Lender (if any)
serving as an Agent hereunder in its individual capacity.  Any Person serving as
an Agent and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust or other business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders,
and may accept fees and other consideration from the Borrower for services in
connection herewith and otherwise without having to account for the same to the
Lenders.  The Lenders acknowledge that, pursuant to such activities, any Agent
or its Affiliates may receive information regarding any Loan Party or any of its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.

 

163

--------------------------------------------------------------------------------


 

SECTION 10.03              Exculpatory Provisions.  Neither the Administrative
Agent nor any other Agent, nor any of their respective officers, partners,
directors, employees or agents shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, an Agent (including the Administrative Agent)
or any of their respective officers, partners, directors, employees or agents:

 

(1)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing and without limiting the generality of the foregoing, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under any agency doctrine of any applicable Law and instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties;

 

(2)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided, that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Law; and

 

(3)                                 shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by any Person
serving as an Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and 11.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.

 

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

SECTION 10.04              Reliance by the Agents.  The Agents shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other

 

164

--------------------------------------------------------------------------------


 

distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan or
the issuance of a Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, each Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit.  Each Agent may consult with legal counsel, independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

Each Agent shall be fully justified in failing or refusing to take any action
under any Loan Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate (or such greater number of
Lenders as may be expressly required hereby in any instance) and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agents shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders; provided, that the
Agents shall not be required to take any action that, in their opinion or in the
opinion of their counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable Law.

 

SECTION 10.05              Delegation of Duties.  Each Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub agents appointed by such
Agent.  Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Agent-Related
Persons.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Agent-Related Persons of the Agents and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the Agents.

 

SECTION 10.06              Non-Reliance on Agents and Other Lenders; Disclosure
of Information by Agents.

 

(1)                                 Each Lender and the Issuing Bank
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender and the Issuing Bank represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their respective Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
and the other Loan Parties hereunder.  Each Lender and the Issuing Bank also
represents that it will, independently and without reliance upon any Agent, any
other Lender or any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the

 

165

--------------------------------------------------------------------------------


 

other Loan Parties.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders by any Agent herein, such Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

(2)                                 Each Lender, by delivering its signature
page to this Agreement or an Assignment and Assumption and funding its Term Loan
or Revolving Loans on the Closing Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent, Required Lenders or Lenders, as
applicable on the Closing Date.

 

SECTION 10.07              Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent, each Agent, the Issuing Bank, the Swing
Line Lender and each other Agent-Related Person (solely to the extent any such
Agent-Related Person was performing services on behalf of any Agent, the Issuing
Bank or the Swing Line Lender, as applicable) (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless the Administrative Agent, each
Agent, the Issuing Bank, the Swing Line Lender and each other Agent-Related
Person (solely to the extent any such Agent-Related Person was performing
services on behalf of any Agent, the Issuing Bank or the Swing Line Lender, as
applicable) from and against any and all Indemnified Liabilities incurred by it;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by a final, non-appealable judgment of a court of competent jurisdiction;
provided, that to the extent the Issuing Bank or Swing Line Lender is entitled
to indemnification under this Section 10.07 solely in its capacity and role as
the Issuing Bank or as Swing Line Lender, as applicable, only the Revolving
Lenders shall be required to indemnify the Issuing Bank or the Swing Line
Lender, as the case may be, in accordance with this Section 10.07 (determined as
of the time that the applicable payment is sought based on each Revolving
Lender’s Pro Rata Share thereof at such time); provided, further, that no action
taken in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Loan Documents)
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 10.07.  In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Liabilities, this Section 10.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person.  Without limitation of the foregoing, each
Lender shall reimburse each Agent, the Issuing Bank and the Swing Line Lender,
as applicable, upon demand for its ratable share of any costs or out-of-pocket
expenses (including Attorney Costs) incurred by such Agent, the Issuing Bank or
the Swing Line Lender, as applicable, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that such Agent, the Issuing Bank or the Swing Line Lender, as
applicable, is not reimbursed for such expenses by or on behalf of the Borrower,
provided, that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto, provided, further,
that the failure of any Lender to indemnify or reimburse such Agent, the Issuing
Bank or the Swing Line Lender, as applicable, shall not relieve any other Lender
of its obligation in respect thereof.  The undertaking in this Section 10.07
shall survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent, Collateral Agent,
other Agents, Swing Line Lender and the Issuing Bank.

 

SECTION 10.08              No Other Duties; Other Agents, Lead Arrangers,
Managers, Etc.  Barclays, BMO, Goldman Sachs and Wells Fargo are each hereby
appointed as Lead Arrangers and Joint Bookrunners hereunder, BMO, Goldman Sachs
and Wells Fargo are each hereby appointed as Co-Syndication

 

166

--------------------------------------------------------------------------------


 

Agents hereunder and each Lender hereby authorizes each of Barclays, BMO,
Goldman Sachs and Wells Fargo to act as Lead Arrangers and Joint Bookrunners,
each of BMO, Goldman Sachs and Wells Fargo to act as Co-Syndication Agents in
accordance with the terms hereof and the other Loan Documents.

 

Each Agent hereby agrees to act in its capacity as such upon the express
conditions contained herein and the other Loan Documents, as applicable. 
Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
the Lead Arrangers or the other Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent or a Lender hereunder and such
Persons shall have the benefit of this Article X.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any agency or fiduciary or trust relationship with any Lender,
the Borrower or any of their respective Subsidiaries.  Each Lender acknowledges
that it has not relied, and will not rely, on any of the Lenders or other
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.  Any Agent may resign from such role at any time,
with immediate effect, by giving prior written notice thereof to the
Administrative Agent and Borrower.

 

SECTION 10.09              Resignation of Administrative Agent or Collateral
Agent.  The Administrative Agent or the Collateral Agent may at any time give
notice of its resignation to the Lenders and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, subject
to the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), at all times other than during the existence of a
Specified Event of Default, to appoint a successor, which shall be a Lender or a
bank with an office in the United States, or an Affiliate of any such Lender or
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent or Collateral
Agent, as applicable, gives notice of its resignation, then the retiring
Administrative Agent or Collateral Agent, as applicable, may on behalf of the
Lenders, appoint a successor Administrative Agent or Collateral Agent, as
applicable, meeting the qualifications set forth above; provided, that if the
Administrative Agent or Collateral Agent, as applicable, shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent or Collateral
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor of such Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  If neither the Required Lenders nor the Administrative Agent
have appointed a successor Administrative Agent, the Required Lenders shall be
deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent (subject to the
proviso in the sentence above).  Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents

 

167

--------------------------------------------------------------------------------


 

(if not already discharged therefrom as provided above in this Section).  The
fees payable by the Borrower to a successor Administrative Agent or Collateral
Agent, as applicable, shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Sections 10.07, 11.04 and 11.05 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Agent-Related Persons in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Administrative
Agent or Collateral Agent, as applicable.

 

SECTION 10.10              Administrative Agent May File Proofs of Claim; Credit
Bidding.  In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or in respect of Letter
of Credit Obligations shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated), by intervention in such proceeding or otherwise:

 

(1)                                 to file a verified statement pursuant to
rule 2019 of the Federal Rules of Bankruptcy Procedure that, in its sole
opinion, complies with such rule’s disclosure requirements for entities
representing more than one creditor;

 

(2)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Bank and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Bank and the Administrative Agent under Sections 2.11 and 11.04) allowed
in such judicial proceeding; and

 

(3)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.11 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

 

SECTION 10.11              Collateral and Guaranty Matters.  Each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) and the Issuing Bank irrevocably authorizes the Administrative Agent
and the Collateral Agent to be the agent for and representative of the Lenders
and Issuing Bank with respect to the Guaranty, the Collateral and the Collateral
Documents; provided, that neither the Administrative Agent nor the Collateral
Agent shall owe any fiduciary

 

168

--------------------------------------------------------------------------------


 

duty, duty of loyalty, duty of care, duty of disclosure or any other obligation
whatsoever to any holder of Obligations with respect to any Secured Hedge
Agreement or Cash Management Obligations, and each of the Administrative Agent
and the Collateral Agent agrees that it will:

 

(1)                                 release any Lien on any property granted to
or held by the Administrative Agent or the Collateral Agent under any Loan
Document (i) upon satisfaction of the Termination Conditions, (ii) at the time
the property subject to such Lien is transferred or to be transferred as part of
or in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than the Borrower or any of its Domestic
Subsidiaries that are Guarantors, (iii) subject to Section 11.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, (iv) if such property becomes an Excluded Asset, or (v) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) below;

 

(2)                                 release or subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(20);

 

(3)                                 release any Guarantor from its obligations
under the Guaranty if in the case of any Subsidiary, such Person ceases to be a
Restricted Subsidiary as a result of a transaction or designation permitted
hereunder; provided, that no such release shall occur if such Guarantor
continues to be a guarantor in respect of any Credit Agreement Refinancing
Indebtedness or any Junior Financing;

 

(4)                                 if any Guarantor shall cease to be a
Material Subsidiary (as certified in writing by a Responsible Officer), and the
Borrower notifies the Administrative Agent in writing that it wishes such
Guarantor to be released from its obligations under the Guaranty and provides
the Administrative Agent and the Collateral Agent such certifications or
documents as either such Agent shall reasonably request, (i) release such
Subsidiary from its obligations under the Guaranty and (ii) release any Liens
granted by such Subsidiary or Liens on the Equity Interests of such Subsidiary;
provided, that no such release shall occur if such Subsidiary continues to be a
guarantor in respect of any Credit Agreement Refinancing Indebtedness or any
other Junior Financing; and

 

(5)                                 act collectively through the Administrative
Agent and, without limiting the delegation of authority to the Administrative
Agent set forth herein, the Required Lenders shall direct the Administrative
Agent with respect to the exercise of rights and remedies hereunder (including
with respect to alleging the existence or occurrence of, and exercising rights
and remedies as a result of, any Default or Event of Default in each case that
could be waived with the consent of the Required Lenders), and such rights and
remedies shall not be exercised other than by the Required Lenders through the
Administrative Agent; provided, that the foregoing shall not preclude any Lender
from exercising any right of set-off in accordance with the provisions of
Section 11.09 or enforcing compliance with the provisions set forth in the first
proviso of Section 11.01 or from exercising rights and remedies (other than the
enforcement of Collateral) with respect to any payment default after the
occurrence of the Maturity Date with respect to any Loans made by it.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s and Collateral Agent’s authority
to release or subordinate its interest in particular types or items of property,
or to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 10.11.  In each case as specified in this Section 10.11, the
applicable Agent will

 

169

--------------------------------------------------------------------------------


 

(and each Lender irrevocably authorizes the applicable Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.11.

 

SECTION 10.12              Appointment of Supplemental Administrative Agents.

 

(1)                                 It is the purpose of this Agreement and the
other Loan Documents that there shall be no violation of any Law of any
jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction.  It
is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually, as a
“Supplemental Administrative Agent” and, collectively, as “Supplemental
Administrative Agents”).

 

(2)                                 In the event that the Administrative Agent
appoints a Supplemental Administrative Agent with respect to any Collateral,
(a) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Administrative Agent shall
run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (b) the provisions of this Article X and
of Sections 11.04 and 11.05 that refer to the Administrative Agent shall inure
to the benefit of such Supplemental Administrative Agent and all references
therein to the Administrative Agent shall be deemed to be references to the
Administrative Agent or such Supplemental Administrative Agent, as the context
may require.

 

(3)                                 Should any instrument in writing from any
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

SECTION 10.13              Intercreditor Agreements.

 

(1)                                 The Administrative Agent and the Collateral
Agent are authorized to enter into the Intercreditor Agreements (and any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements in connection with the
incurrence by any Loan Party of any Permitted Pari Passu Secured Refinancing
Debt or any Permitted Junior Secured

 

170

--------------------------------------------------------------------------------


 

Refinancing Debt, in order to permit such Indebtedness to be secured by a valid,
perfected lien (with such priority as may be designated by the Borrower or
relevant Subsidiary, to the extent such priority is permitted by the Loan
Documents)), and the Lenders acknowledge that the Intercreditor Agreements will
be binding upon them.  Each Lender (a) hereby agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor
Agreements and (b) hereby authorizes and instructs the Administrative Agent and
Collateral Agent to enter into the Intercreditor Agreements (and any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to, such agreements in connection with the incurrence by any
Loan Party of any Permitted Pari Passu Secured Refinancing Debt or any Permitted
Junior Secured Refinancing Debt, in order to permit such Indebtedness to be
secured by a valid, perfected lien (with such priority as may be designated by
the Borrower or relevant Subsidiary, to the extent such priority is permitted by
the Loan Documents)), and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof.

 

(2)                                 Pursuant to the express terms of the
Intercreditor Agreements, in the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreements and this Agreement, the
provisions of the Intercreditor Agreements shall govern and control.

 

SECTION 10.14              Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein or in any Guaranty
or any Collateral Document, no Cash Management Bank or Hedge Bank that obtains
the benefits of Section 9.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral or any Guaranty (including the release or impairment of any
Collateral or Guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Cash Management
Obligations or such Obligations arising under Secured Hedge Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

SECTION 10.15              Resignation as Issuing Bank or Swing Line Lender
after Assignment.  Notwithstanding anything to the contrary contained herein, if
at any time any Swing Line Lender or Issuing Bank assigns all of its Revolving
Commitment and Revolving Loans pursuant to Section 11.07(2), such Swing Line
Lender or Issuing Bank, as applicable, may, (i) upon thirty (30) calendar days’
notice to the Borrower and the Lenders, resign as Issuing Bank and/or (ii) upon
thirty (30) calendar days’ notice to the Borrower, resign as Swing Line Lender.
In the event of any such resignation as Issuing Bank or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such
Issuing Bank or Swing Line Lender, as the case may be. If any Lender resigns as
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
the Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Issuing Bank and all Letter of
Credit Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Reimbursement
Obligations pursuant to Section 2.07(3)). If any Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.03(3). Upon the appointment of a successor Issuing
Bank and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or

 

171

--------------------------------------------------------------------------------


 

Swing Line Lender, as the case may be, and (b) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning Issuing Bank to effectively assume the obligations
of the resigning Issuing Bank with respect to such Letters of Credit.

 

SECTION 10.16              Withholding Tax.  To the extent required by
applicable Law, the Administrative Agent may withhold from any payment to any
Lender under any Loan Document an amount equal to any applicable withholding
Tax.  If the IRS or any Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from any amount paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered or was not properly executed, or because such Lender
failed to notify the Administrative Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding Tax ineffective), such
Lender shall indemnify and hold harmless the Administrative Agent for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties, additions to tax or interest thereon,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.

 

Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document against
any amount due to the Administrative Agent under this Section 10.16.  The
agreements in this Section 10.16 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Facility, and the repayment,
satisfaction or discharge of all Obligations.  For the avoidance of doubt, for
purposes of this Section 10.16, the term “Lender” includes any Issuing Bank and
any Swing Line Lender.

 

ARTICLE XI

 

Miscellaneous

 

SECTION 11.01              Amendments, Waivers, Etc.  Except as otherwise set
forth in this Agreement, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given;

 

provided, that no such amendment, waiver or consent shall:

 

(1)                                 extend or increase the Commitment of any
Lender or extend the final expiration date of any Letter of Credit beyond the
Letter of Credit Expiration Date without the written consent of each Lender
directly and adversely affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

 

(2)                                 postpone any date scheduled for, or reduce
the amount of, any payment of principal or interest with respect to any Loan or
Letter of Credit or with respect to any fees payable under
Section 2.11(2) without the written consent of each Lender directly and
adversely affected thereby, it being understood that (a) the waiver of (or
amendment to the terms of) any mandatory

 

172

--------------------------------------------------------------------------------


 

prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest and (b) the agreement,
consent or waiver by the Required Revolving Lenders of interest or unused
commitment fees as set forth in the paragraph immediately succeeding the table
in the definitions of “Applicable Rate” and “Applicable Commitment Fee” in
Section 1.01 shall not constitute a postponement of any date scheduled for, or a
reduction in the amount of, any payment of interest or any payment of fees;

 

(3)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or Letter of Credit, or (subject to
clause (iii) of the second proviso of this Section 11.01) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly and adversely affected thereby, it being
understood that any change to the definitions of Senior Secured Net Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate of interest and the agreement, consent or waiver by the Required
Revolving Lenders of interest or unused commitment fees as set forth in the
paragraph immediately succeeding the table in the definitions of “Applicable
Rate” and “Applicable Commitment Fee” in Section 1.01 shall not constitute a
reduction in the rate of interest specified herein or any fees or other amounts
payable hereunder or under any other Loan Document; provided, that (a) only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” and (b) only the consent of the Required Lenders or, with respect
to any Default Rate payable pursuant to the paragraph immediately succeeding the
table in the definition of “Applicable Rate” in Section 1.01, the Required
Revolving Lenders with respect to the Revolving Loans shall be necessary to
waive any obligation of the Borrowers to pay interest at the Default Rate or to
waive any obligation of the Borrower to pay interest at the Default Rate;

 

(4)                                 change any provision of this Section 11.01
(except as expressly set forth in the immediately following paragraph) or the
definition of “Required Lenders,” “Required Facility Lenders” or “Pro Rata
Share” or any other provision specifying the number of Lenders or portion of the
Loans or Commitments required to take any action under the Loan Documents,
without the written consent of each Lender or change the definition of “Required
Revolving Lenders” without the consent of each Revolving Lender;

 

(5)                                 other than in a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the Collateral
in any transaction or series of related transactions, without the written
consent of each Lender;

 

(6)                                 other than in a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the aggregate
value of the Guaranty or all or substantially all of the Guarantors, without the
written consent of each Lender; or

 

(7)                                 modify Section 2.15 or 9.03 without the
written consent of each Lender directly and adversely affected thereby.

 

provided, further, that

 

(i)                                     no amendment, waiver or consent shall,
unless in writing and signed by the Issuing Bank in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Issuing Bank under this Agreement, any Issuance Notice or any
other Loan Document relating to any Letter of Credit issued or to be issued by
it;

 

(ii)                                  no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of, or any

 

173

--------------------------------------------------------------------------------


 

fees or other amounts payable to, the Swing Line Lender under this Agreement or
any other Loan Document;

 

(iii)                               no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document;

 

(iv)                              no amendment, waiver or consent shall, unless
in writing and signed by the Collateral Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Collateral Agent under this Agreement or any other Loan
Document;

 

(v)                                 Section 11.07(7) may not be amended, waived
or otherwise modified without the consent of each Granting Lender all or any
part of whose Loans are being funded by an SPC at the time of such amendment,
waiver or other modification;

 

(vi)                              the consent of Required Revolving Lenders or
Required Facility Lenders, as applicable, shall be required with respect to any
amendment that by its terms adversely affects the rights of Lenders under such
Facility in respect of payments hereunder in a manner different than such
amendment affects other Facilities;

 

(vii)                           the consent of the Required Revolving Lenders
(but without the consent of other Lenders, including the Required Lenders) shall
be required (x) to amend, waive or otherwise modify any provision of the
paragraph immediately succeeding the table in the definition of “Applicable
Rate” in Section 1.01 which provides for an agreement, consent or waiver by the
Required Revolving Lenders and (y) to amend, modify or waive any condition
precedent set forth in Section 4.02 with respect to making Revolving Loans,
Swing Line Loans or the issuance of Letters of Credit; and

 

(viii)                        no Lender or Issuing Bank consent is required to
effect any amendment or supplement to the Intercreditor Agreements or any other
intercreditor agreement that is (A) for the purpose of adding the holders of
Pari Passu Lien Debt, Junior Lien Debt, Incremental Equivalent Debt, Permitted
Pari Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt
(or a Debt Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of the Intercreditor Agreements or such other
intercreditor agreement (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided that such other changes are not adverse,
in any material respect, to the interests of the Lenders) or (B) expressly
contemplated by the Intercreditor Agreements or any other intercreditor
agreement.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders, the Required Lenders, the Required Facility Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders or Affiliate Lenders (other than Debt Fund Affiliates)),
except that (1) the Revolving Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (2) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender or Affiliate
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender or Affiliate Lender.

 

174

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliate Lender (other than a Debt Fund Affiliate) hereby agrees
that, if a proceeding under the United States Bankruptcy Code or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
shall be commenced by or against either Borrower or any other Loan Party at a
time when such Lender is an Affiliate Lender, such Affiliate Lender irrevocably
authorizes and empowers the Administrative Agent to vote on behalf of such
Affiliate Lender with respect to the Loans held by such Affiliate Lender in any
manner in the Administrative Agent’s sole discretion, unless the Administrative
Agent instructs such Affiliate Lender to vote, in which case such Affiliate
Lender shall vote with respect to the Loans held by it as the Administrative
Agent directs; provided, that such Affiliate Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any such Affiliate
Lender or the Obligations held by it in a manner that is less favorable in any
material respect to such Affiliate Lender than the proposed treatment of similar
Lenders and the Obligations held by them that are not Affiliates of the
Borrower.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Term Loans of any Class (“Refinanced Loans”) with replacement
term loans (“Replacement Loans”) hereunder; provided, that (a) the aggregate
principal amount of such Replacement Loans shall not exceed the aggregate
principal amount of such Refinanced Loans, (b) the All-In Yield with respect to
such Replacement Loans (or similar interest rate spread applicable to such
Replacement Loans) shall not be higher than the All-In Yield for such Refinanced
Loans (or similar interest rate spread applicable to such Refinanced Loans)
immediately prior to such refinancing, (c) the Weighted Average Life to Maturity
of such Replacement Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Loans at the time of such refinancing (except by
virtue of amortization or prepayment of the Refinanced Loans prior to the time
of such incurrence) and (d) all other terms and conditions (other than with
respect to pricing, premiums and optional prepayment or redemption terms)
applicable to such Replacement Loans shall be substantially identical to, or
(taken as a whole as determined by the Borrower in its reasonable judgment) are
no more favorable to the lenders or holders providing such Replacement Loans
than those applicable to the Refinanced Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date of the Loans in effect immediately prior to such refinancing
(provided, that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
Replacement Loans, together with a reasonably detailed description of the
material terms and conditions of such Replacement Loans or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(d) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)).

 

Notwithstanding anything to the contrary herein, in connection with any
amendment, modification, waiver or other action requiring the consent or
approval of Required Lenders, Lenders that are Debt

 

175

--------------------------------------------------------------------------------


 

Fund Affiliates shall not be permitted, in the aggregate, to account for more
than 50% of the amounts actually included in determining whether the threshold
in the definition of “Required Lenders” has been satisfied.  The voting power of
each Lender that is a Debt Fund Affiliate shall be reduced pro rata to the
extent necessary in order to comply with the immediately preceding sentence.

 

In addition, notwithstanding anything to the contrary contained in this
Section 11.01, no amendment, modification or waiver of this Agreement or any
Loan Document altering the ratable treatment of Obligations arising under
Secured Hedge Agreements or under Cash Management Obligations resulting in such
Obligations being junior in right of payment to principal on the Loans or
resulting in Obligations owing to any Hedge Bank or any Cash Management
Obligations becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof), in each case in a manner materially adverse
to any Hedge Bank or any Cash Management Bank, shall be effective without the
written consent of such Hedge Bank or such Cash Management Bank, as applicable.

 

In addition, notwithstanding anything to the contrary contained in this
Section 11.01, the Guaranty, the Collateral Documents and related documents
executed by the Borrower or the Restricted Subsidiaries in connection with this
Agreement and the other Loan Documents may be in a form reasonably determined by
the Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
Guaranty, Collateral Document or other document to be consistent with this
Agreement and the other Loan Documents.

 

SECTION 11.02              Notices and Other Communications; Facsimile Copies.

 

(1)                                 General.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (2) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(a)                                 if to the Borrower, the Issuing Bank, the
Swing Line Lender, the Collateral Agent or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

 

(b)                                 if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent and transmission confirmation received (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (2) below shall be effective
as provided in such subsection (2).

 

(2)                                 Electronic Communication.  Notices and other
communications to any Agent, the Lenders, the Swing Line Lender and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by the Administrative Agent, provided, that the
foregoing shall not apply to notices

 

176

--------------------------------------------------------------------------------


 

to any Agent, Lender, the Swing Line Lender or the Issuing Bank pursuant to
Article II if such Person, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes,

 

(a)                                 notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and

 

(b)                                 notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (a) of notification that such notice or communication is available and
identifying the website address therefor.

 

(3)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its
Agent-Related Persons, any Joint Bookrunner or any Lead Arranger (collectively,
the “Agent Parties”) have any liability to the Borrower, any Lender, the Swing
Line Lender, the Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the Issuing Bank, the Swing Line Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(4)                                 Change of Address.  Each of the Borrower,
the Administrative Agent, the Collateral Agent, the Issuing Bank and the Swing
Line Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the Collateral Agent, the Issuing Bank and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (a) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (b) accurate
wire instructions for such Lender.

 

(5)                                 Reliance by the Administrative Agent, the
Issuing Bank and the Lenders.  The Administrative Agent, the Issuing Bank and
the Lenders shall be entitled to rely and act upon any notices (including

 

177

--------------------------------------------------------------------------------


 

Committed Loan Notices, Swing Line Loan Requests and Issuance Notices)
purportedly given by or on behalf of the Borrower even if (a) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (b) the terms thereof,
as understood by the recipient, varied from any confirmation thereof.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

SECTION 11.03              No Waiver; Cumulative Remedies.  No failure by any
Lender or any Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article IX for the benefit of all the Lenders and the Issuing Bank;
provided, that the foregoing shall not prohibit (a) the Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) the Issuing Bank or the Swing Line Lender from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Issuing Bank or the Swing Line Lender, as
applicable) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.09 (subject to the terms
of Section 2.15) or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise provided to the Administrative Agent pursuant to Article IX and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.15, any Lender may, with the consent
of the Required Lenders, enforce any rights or remedies available to it and as
authorized by the Required Lenders.

 

SECTION 11.04              Attorney Costs and Expenses.  The Borrower agrees
(a) if the Closing Date occurs, to pay or reimburse the Administrative Agent and
the Lead Arrangers for all reasonable and documented in reasonable detail
out-of-pocket expenses incurred on or after the Closing Date (promptly upon
written demand therefor) in connection with the preparation, execution, delivery
and administration of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
limited, in the case of legal fees and expenses, to the Attorney Costs of Paul
Hastings LLP and, if reasonably necessary, one local counsel in each relevant
jurisdiction material to the interests of the Lenders taken as a whole (which
may be a single local counsel acting in multiple material jurisdictions), and
(b) to pay or reimburse the Administrative Agent and the Lenders for all
reasonable and documented in reasonable detail out-of-pocket costs and expenses
(promptly following written demand therefor) incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, limited in the
case of Attorney Costs to those of one counsel to the Administrative Agent and
the Lenders taken as a whole (and, if reasonably necessary, one local counsel in
any relevant material jurisdiction (which may be a single local counsel acting
in multiple material jurisdictions) and, solely in the event of an actual
conflict of interest between the Administrative Agent

 

178

--------------------------------------------------------------------------------


 

and the Lenders, where the Lender or Lenders affected by such conflict of
interest inform the Borrower in writing of such conflict of interest, one
additional counsel in each relevant material jurisdiction to each group of
affected Persons similarly situated taken as a whole)).  The agreements in this
Section 11.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 11.04
shall be paid promptly following receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail.  If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.  The Borrower and
each other Loan Party hereby acknowledge that the Administrative Agent or any
Lender may receive a benefit, including without limitation, a discount, credit
or other accommodation, from any of such counsel based on the fees such counsel
may receive on account of their relationship with the Administrative Agent or
such Lender, including, without limitation, fees paid pursuant to this Agreement
or any other Loan Document.

 

SECTION 11.05              Indemnification by the Borrower.  The Borrower shall
indemnify and hold harmless the Administrative Agent, any Supplemental
Administrative Agent, the Collateral Agent, each Lender, the Lead Arrangers and
their respective Affiliates, and their respective directors, officers,
employees, agents, partners, and other representatives (collectively, the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (but
limited, in the case of legal fees and expenses, to the Attorney Costs of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction that is material to the interest of such Indemnitees (which may be
a single local counsel acting in multiple material jurisdictions), and solely in
the case of a conflict of interest between Indemnitees (where the Indemnitee
affected by such conflict of interest informs the Borrower in writing of such
conflict of interest), one additional counsel in each relevant jurisdiction to
each group of affected Indemnitees similarly situated taken as a whole) (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby (including the reliance in good faith by any
Indemnitee on any notice purportedly given by or on behalf of the Borrower),
(b) any Commitment, Loan or the use or proposed use of the proceeds therefrom,
(c) any actual or alleged presence or release of, or exposure to, any Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any other Loan Party, or any Environmental Claim or Environmental
Liability arising out of the activities or operations of or otherwise related to
the Borrower or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that a court of competent jurisdiction determines in a
final-non-appealable judgment that any such liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements resulted from (w) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any Related Indemnified Person of such
Indemnitee, (x) a material breach of any obligations of such Indemnitee under
any Loan Document by such Indemnitee, or (y) any dispute solely among
Indemnitees or of any Related Indemnified Person of such Indemnitee other than
any claims against an Indemnitee in its capacity or in fulfilling its role as
the Administrative Agent, the Collateral Agent or a Lead Arranger under the
Facility and other than any claims arising out of any act or omission of the
Borrower or any of its Affiliates.  To the extent that the undertakings to
indemnify and hold harmless set forth in this Section 11.05 may be unenforceable
in whole or in part because they are violative of any applicable law or public
policy,

 

179

--------------------------------------------------------------------------------


 

the Borrower shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnitees or any of them.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, except to
the extent resulting from the willful misconduct, bad faith or gross negligence
of such Indemnitee or any Related Indemnified Person (as determined by a final
and non-appealable judgment of a court of competent jurisdiction), nor shall any
Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date) (other than, in the case of any Loan
Party, in respect of any such damages incurred or paid by an Indemnitee to a
third party).  In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 11.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 11.05 (after the determination of a court of competent jurisdiction, if
required pursuant to the terms of this Section 11.05) shall be paid within
twenty (20) Business Days after written demand therefor.  The agreements in this
Section 11.05 shall survive the resignation of the Administrative Agent, the
Collateral Agent, the Swing Line Lender or the Issuing Bank, replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.  This Section 11.05
shall not apply to any taxes, except any taxes that represent losses, claims,
damages, etc. arising from a non-tax claim.

 

SECTION 11.06              Marshaling; Payments Set Aside.  None of the
Administrative Agent or any Lender shall be under any obligation to marshal any
assets in favor of the Loan Parties or any other Person or against or in payment
of any or all of the Obligations.  To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payments or the proceeds of such
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred and (b) each Lender severally agrees to pay to the Administrative Agent
upon demand its applicable share of any amount so recovered from or repaid by
any Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

 

SECTION 11.07              Successors and Assigns.

 

(1)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not,
except as permitted by Section 7.04, assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (a) to an assignee in
accordance with the provisions of subsection (2) of this Section, (b) by way of
participation in accordance with the provisions of subsection (4) of this
Section, or (c) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (6) of this Section, or (d) to an SPC in
accordance with the provisions of subsection (7) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted

 

180

--------------------------------------------------------------------------------


 

hereby, Participants to the extent provided in subsection (4) of this
Section and, to the extent expressly contemplated hereby, the Agent-Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(2)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this Section 11.07(2), participations
in Letters of Credit and in Swing Line Loans) at the time owing to it);
provided, that any such assignment shall be subject to the following conditions:

 

(a)                                 Minimum Amounts.

 

(i)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Term Loans at the time held by it, in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and Revolving Loans at the time held by it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(ii)                            with respect to any assignment not described in
subsection (2)(a)(i) of this Section, such assignment shall be in an aggregate
amount of not less than (a) with respect to the assigning Lender’s Term Loans,
$1,000,000 and (b) with respect to the assigning Lender’s Revolving Commitment
and Revolving Loans, $2,500,000 unless in each case of clauses (a) and (b) each
of the Administrative Agent, and so long as no Specified Event of Default has
occurred and is continuing at the time of such assignment, the Borrower
otherwise consents (such consent not to be unreasonably withheld or delayed).

 

(b)                                 Proportionate Amounts.  Each partial
assignment of Term Loans shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Term Loans assigned and each partial assignment of Revolving
Commitments or Revolving Loans shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Revolving Commitments or Revolving Loans being assigned
except that this clause (b) shall not (i) apply to the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans or (ii) prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

 

(c)                                  Required Consents.  No consent shall be
required for any assignment except to the extent required by
Section (2)(a)(ii) of this Section 11.07 and the following:

 

(i)                                the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (A) a Specified
Event of Default has occurred and is continuing at the time of such assignment
or (B) such assignment is made (1) with respect to Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund and (2) with respect to Revolving
Commitments and Revolving Loans, to a Revolving Lender or in the case of Goldman
Sachs Bank USA, to Goldman Sachs Lending Partners LLC; provided, however, that
the Borrower shall be deemed to have consented to any assignment if the Borrower
does not respond within ten (10) Business Days of a request for its consent with
respect to such assignment;

 

(ii)                             the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is

 

181

--------------------------------------------------------------------------------


 

not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

 

(iii)                          with respect to assignments of Revolving Loans or
Revolving Commitments, the Issuing Bank (such consent not to be unreasonably
withheld or delayed); and

 

(iv)                         with respect to assignments Revolving Loans or
Revolving Commitments, the Swing Line Lender (such consent not to be
unreasonably withheld or delayed).

 

Notwithstanding anything herein to the contrary, each of the Administrative
Agent and the Borrower hereby consents to each assignment of Term Loans effected
(or to be effected) by the Lead Arrangers (or any of its affiliates) to ultimate
lenders of record under this Agreement (the identities of which were disclosed
in writing to the Borrower prior to the date hereof) in connection with the
primary syndication of the Term Loans.

 

(d)                                 Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The Eligible Assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(e)                                  No Assignments to Certain Persons.  No such
assignment shall be made (i) to the Borrower or any of the Borrower’s
Subsidiaries except as permitted under Section 2.07(1)(d), (ii) any of the
Borrower’s Affiliates except as permitted under Section 11.07(8) below; provided
that no Revolving Commitments or Revolving Loans may be assigned to any
Affiliate Lender, (iii) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing persons described in this clause, (iv) to a natural person or (v) to a
Disqualified Lender.  Notwithstanding anything to the contrary in this
Agreement, the Borrower, the other Loan Parties and the Lenders acknowledge and
agree that the Administrative Agent shall have no responsibility or obligation
to determine whether any Lender or potential Lender is a Disqualified Lender and
that the Administrative Agent shall have no liability with respect to any
assignment or participation made to a Disqualified Lender.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (3) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement (except in the case of an assignment to or purchase by the Borrower or
any Subsidiary) and, to the extent of the interest assigned by such Assignment
and Assumption and as permitted by this Section 11.07, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 11.04 and 11.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment); provided, that anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Issuing Bank shall continue to have all rights and obligations with respect to
any Letters of Credit until the cancellation or expiration of such Letters of
Credit and the reimbursement of any amounts drawn thereunder.  Upon request, and
the surrender by the assigning Lender of its applicable Notes, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply

 

182

--------------------------------------------------------------------------------


 

with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (4) of this Section.

 

(3)                                 Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and stated interest of the Loans and
Letter of Credit Obligations (specifying the Reimbursement Obligations), Letter
of Credit Borrowings and other amounts due under Section 2.04 owing to each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower or any Lender (but
only, in the case of a Lender, at the Administrative Agent’s Office and with
respect to any entry relating to such Lender’s Commitments, Loans, Letter of
Credit Obligations and other Obligations), at any reasonable time and from time
to time upon reasonable prior notice.  This Section 11.07(3) and Section 2.13
shall be construed so that all Loans are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related Treasury regulations (or any other relevant or successor
provisions of the Code or of such Treasury regulations).

 

(4)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower, the Administrative Agent, the Issuing
Bank or the Swing Line Lender sell participations to any Person (other than a
natural person, a Disqualified Lender or the Borrower or any of the Borrower’s
Affiliates (other than Affiliate Lenders) or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights or obligations under
this Agreement (including all or a portion of its Commitment or the Loans
(including such Lender’s participations in Letters of Credit or Swing Line
Loans) owing to it); provided, that (a) such Lender’s obligations under this
Agreement shall remain unchanged, (b) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (c) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso of
the first paragraph of Section 11.01 (other than clauses (4) and (7) thereof)
that directly and adversely affects such Participant.  Subject to
subsection (5) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01 (subject to the requirements of
Section 3.01, it being understood that the documentation required under such
Sections shall be delivered to the participating Lender), 3.04 and 3.05 (through
the applicable Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (2) of this
Section 11.07.  To the extent permitted by applicable Law, each Participant also
shall be entitled to the benefits of Section 11.09 as though it were a Lender;
provided, that such Participant agrees to be subject to Section 2.15 as though
it were a Lender.

 

(5)                                 Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (such consent not to be unreasonably withheld).  Each
Lender that sells a participation shall (acting solely for this purpose as a
non-fiduciary agent of the Borrower) maintain a register complying with the
requirements of Sections 163(f), 871(h) 

 

183

--------------------------------------------------------------------------------


 

and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which is
entered the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  A Lender shall
not be obligated to disclose the Participant Register to any Person except to
the extent such disclosure is necessary to establish that any Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(6)                                 Any Lender may, at any time, pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank; provided, that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(7)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided, that
(a) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (b) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 and 3.05), unless the grant of option is made with the
Borrower’s prior written consent, or such entitlement to a greater payment
results from a change in law after the exercise of the option takes place,
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(A) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (B) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

(8)                                 Notwithstanding anything to the contrary
herein, any Lender may assign all or any portion of its Term Loans, Refinancing
Term Loans and Incremental Term Loans hereunder to any Affiliate Lender
(including any Debt Fund Affiliate) through (x) Dutch auctions open to all
Lenders in accordance with the procedures of the type described in
Section 2.07(a)(iv) or (y) open market purchase on a non-pro rata basis, but
only if:

 

184

--------------------------------------------------------------------------------


 

(a)                                 no Default or Event of Default has occurred
and is continuing or would result therefrom;

 

(b)                                 the assigning Lender and the Affiliate
Lender purchasing such Lender’s Term Loans, Refinancing Term Loans or
Incremental Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

 

(c)                                  after giving effect to such assignment,
Affiliate Lenders (other than Debt Fund Affiliates) shall not, in the aggregate,
own or hold Term Loans, Refinancing Term Loans and Incremental Term Loans with
an aggregate principal amount in excess of 25% of the principal amount of all
Term Loans then outstanding (calculated as of the date of such purchase); and

 

(d)                                 such Affiliate Lender (other than Debt Fund
Affiliates) shall (i) at the time of such assignment affirm the No Undisclosed
Information Statement, (ii) at all times thereafter be subject to the voting
restrictions specified in Section 11.01 and (iii) at the time of any sale by it
of any portion of such Term Loans, Refinancing Term Loans or Incremental Term
Loans (other than a sale to another Affiliate Lender), affirm the No Undisclosed
Information Statement.

 

In connection with each assignment pursuant to this Section 11.07(8), each
Lender acknowledges and agrees that in connection therewith, if the
representation set forth in the definition of “No Undisclosed Information
Statement” is not or cannot be made pursuant to clause (ii) thereof, (1) the
Affiliate Lenders may have, and later may come into possession of, information
regarding the Borrower, the Sponsor or their respective Affiliates not known to
such Lender and that may be material to a decision by such Lender to participate
in such assignment (including material non-public information) (“Excluded
Information”), (2) such Lender, independently and, without reliance on the
Affiliate Lenders, the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in such assignment notwithstanding such Lender’s
lack of knowledge of the Excluded Information and (3) none of the Affiliate
Lenders, the Borrower, any of its Subsidiaries, the Administrative Agent or any
of their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against Affiliate Lenders, the Borrower, any of its
Subsidiaries, the Administrative Agent or any of their respective Affiliates
under applicable laws or otherwise with respect to the nondisclosure of the
Excluded Information.

 

(9)                                 Notwithstanding anything to the contrary
herein, (i) Affiliate Lenders (other than Debt Fund Affiliates) shall not have
any right to attend (including by telephone) any meeting or discussions (or
portion thereof) among the Administrative Agent or any other Lender to which
representatives of the Borrower are not then present, (ii) Affiliate Lenders
(other than Debt Fund Affiliates) shall not have any right to receive any
information or material prepared by the Administrative Agent or any other Lender
or any communication by or among the Administrative Agent and one or more other
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives, (iii) no assignments in
respect of Revolving Commitments or Revolving Loans may be made to either the
Sponsor or any of its Affiliates and (iv) neither the Sponsor nor any of its
Affiliate (other than Debt Fund Affiliates) may be entitled to receive advice of
counsel to the Agents or other Lenders and none of them shall challenge any
assertion of attorney-client privilege by any Agent or other Lender.

 

SECTION 11.08              Confidentiality.  Each of the Administrative Agent,
the Collateral Agent, the Lead Arrangers, the Issuing Bank and the Lenders
agrees to maintain the confidentiality of the Information in accordance with its
customary procedures (as set forth below), except that Information may be
disclosed:

 

185

--------------------------------------------------------------------------------


 

(1)                                 to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and in no event
shall such disclosure be made to any Disqualified Lender pursuant to this clause
(1),

 

(2)                                 to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),

 

(3)                                 to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided, that the
Administrative Agent, the Collateral Agent, such Lead Arranger or such Lender or
the Issuing Bank, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation,

 

(4)                                 to any other party hereto,

 

(5)                                 in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder,

 

(6)                                 subject to an agreement containing
provisions at least as restrictive as those of this Section 11.08 (it being
understood that in no event shall such disclosure be made to any Disqualified
Lender pursuant to this clause (6)), to (a) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be an
Additional Lender or (b) any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and their obligations,

 

(7)                                 with the consent of the Borrower,

 

(8)                                 to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender) or

 

(9)                                 to the extent such Information (a) becomes
publicly available other than as a result of a breach of this Section or
(b) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower or any Subsidiary thereof, and which source is not known by such Person
to be subject to a confidentiality restriction in respect thereof in favor of
the Borrower or any Affiliate of the Borrower.

 

In addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
numbering agencies and outsource providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, any
Borrowing and any Letter of Credit issuance; provided that such Person is
advised and agrees to be bound by the provisions of this Section 11.08.

 

186

--------------------------------------------------------------------------------


 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; it being understood that all information received from the Borrower or
any Subsidiary after the date hereof shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

 

Each of the Administrative Agent and the Lenders acknowledges that (w) the
Information may include Private-Side Information concerning the Borrower or a
Subsidiary, as the case may be, (x) it has developed compliance procedures
regarding the use of Private-Side Information and (y) it will handle such
Private-Side Information in accordance with applicable Law, including United
States Federal and state securities Laws.

 

SECTION 11.09              Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Sections 2.15
and 2.19 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender and the Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or the
Issuing Bank or Affiliates may have.  Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.

 

SECTION 11.10              Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents with respect to any of the Obligations, shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize,

 

187

--------------------------------------------------------------------------------


 

prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

 

SECTION 11.11              Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging (including in .pdf or .tif format) means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 11.12              Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

SECTION 11.13              Survival.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.

 

SECTION 11.14              Severability.  If any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

SECTION 11.15              GOVERNING LAW.

 

(1)                                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

188

--------------------------------------------------------------------------------


 

(2)                                 THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF
ANY UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
NEW YORK CITY IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

 

(3)                                 THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (2) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

SECTION 11.16              WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 11.17              Limitation of Liability.  The Loan Parties agree that
no Indemnitee shall have any liability (whether in contract, tort or otherwise)
to any Loan Party or any of their respective Subsidiaries or any of their
respective equity holders or creditors for or in connection with the
transactions contemplated hereby and in the other Loan Documents, except to the
extent such liability is determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s

 

189

--------------------------------------------------------------------------------


 

gross negligence or willful misconduct or bad faith or breach by such Indemnitee
of its material obligations under this Agreement.  In no event, shall any party
hereto, any Loan Party or any Indemnitee be liable on any theory of liability
for any special, indirect, consequential or punitive damages (including any loss
of profits, business or anticipated savings) (other than, in the case of the
Borrower, in respect of any such damages incurred or paid by an Indemnitee to a
third party).  Each party hereto hereby waives, releases and agrees (each for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

SECTION 11.18              Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

SECTION 11.19              Lender Action.  Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party under any of the Loan Documents or the
Secured Hedge Agreements (including the exercise of any right of setoff, rights
on account of any banker’s lien or similar claim or other rights of self-help),
or institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent (which
shall not be withheld in contravention of Section 10.04). The provision of this
Section 11.19 is for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

SECTION 11.20              Use of Name, Logo, Etc.  Each Loan Party consents to
the publication in the ordinary course by the Administrative Agent or any Lead
Arranger of customary advertising material relating to the financing
transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark.  Such consent shall remain effective
until revoked by such Loan Party in writing to the Administrative Agent and the
Lead Arranger.

 

SECTION 11.21              USA PATRIOT Act Notice.  Each Lender that is subject
to the USA PATRIOT Act and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA PATRIOT Act.  Each Loan Party shall, promptly following
a request by the Administrative Agent or any Lender, provide all documentation

 

190

--------------------------------------------------------------------------------


 

and other information that the Administrative Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

SECTION 11.22     Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 11.23     No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Loan Parties acknowledge and agree, and acknowledge their
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents, the Issuing Bank, the Swing
Line Lender, the Lead Arrangers and the Joint Bookrunners are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents, the Issuing Bank, the Swing Line Lender, the Lead
Arrangers and the Joint Bookrunners, on the other hand, (B) each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Agents, the Issuing Bank, the Swing Line Lender, the Lead Arrangers and the
Joint Bookrunners are and have been, and each Lender is and has been, acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, have or has not been, are or is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) none of the Agents, the Issuing Bank, the Swing Line
Lender, the Lead Arrangers, the Joint Bookrunners nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents, the Issuing Bank,
the Swing Line Lender, the Lead Arrangers, the Joint Bookrunners, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and none of the Agents, Swing Line Lender, the Lead Arrangers, the
Joint Bookrunners nor any Lender has any obligation to disclose any of such
interests to the Borrower or any of its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Agents, the Issuing Bank, the Swing Line Lender, the Lead
Arrangers, the Joint Bookrunners or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 11.24     Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Issuing Bank or
any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

 

191

--------------------------------------------------------------------------------


 

SECTION 11.25     Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and the
Administrative Agent shall have been notified by each Lender and the Issuing
Bank that each such Lender or the Issuing Bank has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent, each
Lender and the Issuing Bank and their respective successors and assigns.

 

SECTION 11.26     Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

192

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

PRESS GANEY HOLDINGS, INC., as the Borrower

 

 

 

 

 

 

 

By:

/s/ Kip A. Emenhiser

 

Name:

Kip A. Emenhiser

 

Title:

Treasurer

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, Issuing Bank,
Lender and Swing Line Lender

 

 

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name: Marguerite Sutton

 

 

Title: Vice President

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kent Davis

 

Name:

Kent Davis

 

Title:

Managing Director

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Bank of Montreal, as a Lender

 

 

 

 

 

 

 

By:

/s/ Joan Murphy

 

Name:

Joan Murphy

 

Title:

Director

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

KeyBank National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew J. Gray

 

Name:

Matthew J. Gray

 

Title:

Senior Vice President

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Craig Ellis

 

Name:

Craig Ellis

 

Title:

Vice President

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert F. Moyle

 

Name:

Robert F. Moyle

 

Title:

Senior Vice President

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

1st Source Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Patrick Novitzki

 

Name:

Patrick Novitzki

 

Title:

VP

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Lake City Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Benjamin C. Norris

 

Name:

Benjamin C. Norris

 

Title:

Vice President

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------